Exhibit 10.6
 
EXECUTION COPY
 
ASSIGNMENT AND AMENDMENT DEED TO HULL NO. S-691 CREDIT AGREEMENT
 
This ASSIGNMENT AND AMENDMENT DEED TO HULL NO. S-691 CREDIT AGREEMENT (this
“Deed”), dated February 17, 2012, is among CELEBRITY SOLSTICE V INC., a Liberian
corporation (the “Existing Borrower”), ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation (the “New Borrower”) and KFW IPEX-BANK GMBH in its capacity as agent
for Hermes (in such capacity, the “Hermes Agent”), in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) and in its
capacity as lender (in such capacity, the “Lender”).
 
PRELIMINARY STATEMENTS
 
(1)           The Existing Borrower, the Lender, the Hermes Agent and the
Administrative Agent are parties to a Hull No. S-691 Credit Agreement dated as
of December 19, 2008 (such Hull No. S-691 Credit Agreement as in effect
immediately prior to giving effect to this Deed, the “Existing Credit Agreement”
and as amended hereby, the “Restated Credit Agreement”);
 
(2)           The Existing Borrower has agreed to assign to the New Borrower all
of its rights and transfer by way of novation of all of its obligations under
the Existing Credit Agreement, and the New Borrower has agreed to accept the
assignment of all of the Existing Borrower’s rights under the Existing Credit
Agreement, and to assume all of the obligations of the Existing Borrower under
the Existing Credit Agreement; and
 
(3)           The New Borrower, the Lender and the Administrative Agent have
agreed to amend the Existing Credit Agreement as hereinafter set forth herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
     SECTION 1.  Assignments.                          
                            
 
(a)           Subject to the satisfaction of the conditions set forth in Section
4 of this Deed and effective as of the Restatement Effective Date (as defined
below):
 
(i)  
the Existing Borrower hereby assigns, novates, transfers and conveys to the New
Borrower all of its rights and obligations under the Existing Credit Agreement
(the “Assignment”); and

 
(ii)  
the New Borrower hereby accepts the Assignment and assumes all of the
obligations of the Existing Borrower under the Existing Credit Agreement to the
same extent as if the New Borrower had executed the Existing Credit Agreement
(the “Assumption”).  The New Borrower hereby agrees to be bound by the terms and
provisions of the Existing Credit Agreement as the “Borrower” thereunder and
accepts all of the Existing Borrower’s rights and obligations thereunder.

 
(b)           Upon the execution and delivery hereof by the Existing Borrower,
the New Borrower, the Hermes Agent, the Administrative Agent and the Lender
accept and agree to the arrangements referred to in (a) above and agree that (i)
the New Borrower shall, as of the Restatement Effective Date, succeed to the
rights and be obligated to perform the obligations of the Existing Borrower
 

 
 

--------------------------------------------------------------------------------

 

under the Existing Credit Agreement and (ii) the Existing Borrower shall, as of
the Restatement Effective Date, be released from its obligations under the
Existing Credit Agreement.
 
SECTION 2.  [INTENTIONALLY OMITTED]
 
SECTION 3.  Amendment to the Existing Credit Agreement.  In consideration of the
mutual covenants in this Deed, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the New Borrower,
the Hermes Agent, the Administrative Agent and the Lender agree that the
Existing Credit Agreement is, immediately after giving effect to the Assignment
and the Assumption and subject to the satisfaction of the conditions precedent
set forth in Section 4, hereby amended on the Restatement Effective Date in its
entirety to read as set forth in Appendix I hereto.
 
The Administrative Agent shall notify the Lender and the New Borrower of the
Restatement Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.  Conditions of Effectiveness of Restated Credit Agreement and
Assignment and Assumption.  The transactions contemplated by Section 1 of this
Deed and the Restated Credit Agreement shall become effective in accordance with
the terms of this Deed on the date (the “Restatement Effective Date”) each of
the following conditions has been satisfied to the reasonable satisfaction of
the Administrative Agent:
 
(a)           This Deed shall have become effective in accordance with Section 5
and the Administrative Agent shall have received duly executed original
signature pages to this Deed from each party hereto.
 
(b)           The Administrative Agent shall have received from the Existing
Borrower:
 
(i)           a certificate dated no earlier than the signing date of this Deed
of its Secretary or Assistant Secretary as to the incumbency and signatures of
those of its officers authorized to act with respect to this Deed and as to the
truth and completeness of the attached:
 
(x)           resolutions of its Board of Directors then in full force and
effect authorizing the execution, delivery and performance of this Deed and each
other Loan Document, and
 
(y)           Organic Documents of the Existing Borrower,
 
and upon which certificate the Lender may conclusively rely until it shall have
received a further certificate of the Secretary or Assistant Secretary of the
Existing Borrower canceling or amending such prior certificate; and
 
         (ii)           a Certificate of Good Standing issued by the relevant
Liberian authorities in respect of the Existing Borrower.
 
SECTION 5.  Conditions of Deed Effectiveness.  This Deed shall become effective
as of the date hereof; provided that the Administrative Agent shall have
received counterparts of this Deed executed by the Existing Borrower, the New
Borrower and the Lender; provided further that the transactions described in
Sections 1 of this Deed shall be deemed to be effective only as of the
Restatement Effective Date.
 

 
 

--------------------------------------------------------------------------------

 

SECTION 6.  Representation and Warranties of the New Borrower. To induce the
Lender to enter into this Deed, the New Borrower represents and warrants that,
as of the date hereof and as of the Restatement Effective Date:
 
(a)           The representations and warranties contained in Article VI of the
Restated Credit Agreement are true and correct in all material respects except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct, with the same effect
as if then made, and
 
(b)           No Default and no Prepayment Event and no event which (with notice
or lapse of time or both) would become a Prepayment Event has occurred and is
continuing.
 
SECTION 7.  Reference to and Effect on the Existing Credit Agreement.  On and
after the Restatement Effective Date, each reference in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Credit Agreement, shall mean and be a reference to the
Restated Credit Agreement.
 
SECTION 8.  Costs and Expenses.  The New Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Deed and the other documents to be delivered
hereunder (including the reasonable and documented fees and expenses of counsel
for the Administrative Agent with respect hereto and thereto as agreed with the
Administrative Agent) in accordance with the terms of Section 11.3 of the
Restated Credit Agreement.
 
SECTION 9. Designation. In accordance with the Restated Credit Agreement, the
Lender and the Administrative Agent designates this Deed as a Loan Document.
 
SECTION 10. Third Party Rights. No term of this Deed is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by any person who is not party to
this Deed.
 
SECTION 11.  Execution in Counterparts.  This Deed may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Deed by telecopier shall be
effective as delivery of a manually executed counterpart of this Deed.
 
SECTION 12.  Governing Law.  This Deed and any non-contractual obligations
arising in connection with it shall be governed by, and construed in accordance
with, English law.
 
SECTION 13.  Incorporation of Terms.  The provisions of Section 11.14.2, 11.14.3
and 11.14.4 of the Restated Credit Agreement shall be incorporated into this
Deed as if set out in full in this Deed and as if references in those sections
to “this Agreement” were references to this Deed.
 
SECTION 14.  Defined Terms.  Capitalized terms not otherwise defined in the Deed
shall have the same meanings as specified in the Restated Credit Agreement.
 
 
[Remainder of page intentionally left blank.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Deed have caused this Deed to be duly
executed and delivered as of the date first above written.
 

 
SIGNED as a Deed by
CELEBRITY SOLSTICE V INC.,
as Existing Borrower
 
 
 
By /s/ Antje M. Gibson
   
Name: Antje M. Gibson
Title: Vice President and Treasurer
       
In the presence of:
       
 
By /s/ Cary Aronovitz
   
Name: Cary Aronovitz
Title: Attorney, Holland and Knight
Address:
       
 
SIGNED as a Deed by
ROYAL CARIBBEAN CRUISES LTD.,
as New Borrower
 
 
 
By /s/ Antje M. Gibson
   
Name: Antje M. Gibson
Title: Vice President and Treasurer
       
Address: 1050 Caribbean Way
Miami, Florida 33132
Facsimile No.:  (305) 539-6400
 
Email:
agibson@rccl.com
   
bstein@rccl.com
 
Attention:  Vice President and Treasurer
With a copy to:  General Counsel
       
In the presence of:
       
 
By /s/ Cary Aronovitz
   
Name: Cary Aronovitz
Title: Attorney, Holland and Knight
Address:


 
 

--------------------------------------------------------------------------------

 




 
SIGNED as a Deed by
KFW IPEX-BANK GMBH,
as Hermes Agent, as Administrative Agent and Lender
         
By
/s/ Claudia Schlipsing
Name: Claudia Schlipsing
Title: Director
/s/ Claudia Wenzel
Name: Claudia Wenzel
Title: Assistant Vice President
         
Address:  Palmengartenstrasse 5-9
D-60325 Frankfurt am Main
Germany
Facsimile No.:  +49 (69) 7431 3768
Email:            claudia.wenzel@kfw.de
Attention:  Shipfinancing Department
With a copy to:  Credit Operations
Facsimile No.: +49 (69) 7431 2944
 
         
In the presence of:
         
By /s/ Katja Sturm
Name: Katja Sturm
Title: Analyst
Address: KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
 


 
 

--------------------------------------------------------------------------------

 

Appendix I
 


 

 
 

--------------------------------------------------------------------------------

 

EXECUTION COPY
 


 
_________________________________________
 
AMENDED AND RESTATED
 
HULL NO. S-691 CREDIT AGREEMENT
 
_________________________________________
 
dated as of December 19, 2008
 
and amended and restated on February 17, 2012
 
BETWEEN
 
Royal Caribbean Cruises Ltd.
 
as the Borrower,
 
the Lenders from time to time party hereto,
 
and
 
KfW IPEX-Bank GmbH
 
as Hermes Agent and Administrative Agent
 


 
 
 
 







 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS



   
PAGE
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
     
SECTION 1.1.
Defined Terms
2
     
SECTION 1.2.
Use of Defined Terms
12
     
SECTION 1.3.
Cross-References
12
     
SECTION 1.4.
Application of this Agreement to KfW IPEX as an Option A Lender
12
     
SECTION 1.5.
Accounting and Financial Determinations
12
     
ARTICLE II COMMITMENTS AND BORROWING PROCEDURES
           
SECTION 2.1.
Commitment
13
     
SECTION 2.2.
Commitment of the Lenders, Termination and Reduction of Committments
13
     
SECTION 2.3.
Borrowing Procedure
13
     
SECTION 2.4.
Funding
14
     
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     
SECTION 3.1.
Repayments
14
     
SECTION 3.2.
Prepayments
14
     
SECTION 3.1.
Interest Provisions
15
     
SECTION 3.1.1.
Rates
15
     
SECTION 3.1.2.
Election of Floating Rate
15
     
SECTION 3.1.3.
Conversion to Floating Rate
16
     
SECTION 3.1.4.
Post-Maturity Rates
16
     
SECTION 3.1.5.
Payment Dates
16
     
SECTION 3.1.6.
Interest Rate Determination; Replacement Reference Banks
16
     
SECTION 3.2.
Commitment Fees
17




 
i 

--------------------------------------------------------------------------------

 



SECTION 3.2.1.
Payment
17
     
SECTION 3.5.
CIRR Fees
17
     
SECTION 3.5.1.
Payment
18
     
SECTION 3.6.
Other Fees
18
     
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
     
SECTION 4.1.
LIBO Rate Lending Unlawful
18
     
SECTION 4.2.
Deposits Unavailable
18
     
SECTION 4.3.
Increased LIBO Rate Loan Costs, etc.
19
     
SECTION 4.4.
Funding Losses
21
     
SECTION 4.4.1.
Indemnity
21
     
SECTION 4.5.
Increased Capital Costs
22
     
SECTION 4.6.
Taxes
23
     
SECTION 4.7.
Reserve Costs
25
     
SECTION 4.8.
Payments, Computations, etc.
26
     
SECTION 4.9.
Replacement Lenders, etc.
27
     
SECTION 4.10.
Sharing of Payments
27
     
SECTION 4.11.
Setoff
28
     
SECTION 4.12.
Use of Proceeds
28
     
ARTICLE V CONDITIONS TO BORROWING
     
SECTION 5.1.
Advance of the Loan
28
     
SECTION 5.1.1.
Resolutions, etc.
28
     
SECTION 5.1.2.
Opinions of Counsel
29
     
SECTION 5.1.3.
[RESERVED]
29
     
SECTION 5.1.4.
Closing Fees, Expenses, etc.
29
     
SECTION 5.1.5.
Compliance with Warranties, No Default, etc.
29




 
ii 

--------------------------------------------------------------------------------

 



SECTION 5.1.6.
Loan Request
30
     
SECTION 5.1.7.
Hermes Insurance Policy
30
     
SECTION 5.1.8.
Pledge Agreement
30
     
SECTION 5.1.9.
CIRR requirements
30
     
ARTICLE VI REPRESENTATIONS AND WARRANTIES
     
SECTION 6.1.
Organization, etc.
31
     
SECTION 6.2.
Due Authorization, Non-Contravention, etc.
31
     
SECTION 6.3.
Government Approval, Regulation, etc.
32
     
SECTION 6.4.
Compliance with Environmental Laws
32
     
SECTION 6.5
Validity, etc.
32
     
SECTION 6.6.
No Default, Event of Default or Prepayment Event
32
     
SECTION 6.7.
Litigation
32
     
SECTION 6.8.
The Vessel
32
     
SECTION 6.9.
Obligations rank pari passu
33
     
SECTION 6.10.
Withholding, etc.
33
     
SECTION 6.11.
No Filing, etc. Required
33
     
SECTION 6.12.
No Immunity
33
     
SECTION 6.13.
Investment Company Act
33
     
SECTION 6.14.
Regulation U
33
     
SECTION 6.15.
Accuracy of Information
34
     
ARTICLE VII COVENANTS
     
SECTION 7.1.
Affirmative Covenants
34
     
SECTION 7.1.1.
Financial Information, Reports, Notices, etc.
34
     
SECTION 7.1.2.
Approvals and Other Consents
35
     
SECTION 7.1.3.
Compliance with Laws, etc.
35


 
iii 

--------------------------------------------------------------------------------

 



SECTION 7.1.4.
The Vessel
36
     
SECTION 7.1.5.
Insurance
36
     
SECTION 7.1.6.
Books and Records
37
     
SECTION 7.1.7.
Hermes Insurance Policy/Federal Republic of Germany Requirement
37
     
SECTION 7.2.
Negative Covenants
37
     
SECTION 7.2.1.
Business Activities
37
     
SECTION 7.2.2.
Indebtedness
37
     
SECTION 7.2.3.
Liens
38
     
SECTION 7.2.4.
Financial Condition
40
     
SECTION 7.2.5.
Investments
40
     
SECTION 7.2.6.
Consolidation, Merger, etc.
41
     
SECTION 7.2.7.
Asset Dispositions, etc.
41
     
SECTION 7.2.8.
Transactions with Affiliates
42
     
ARTICLE VIII EVENTS OF DEFAULT
     
SECTION 8.1.
Listing of Events of Default
42
     
SECTION 8.1.1.
Non-Payment of Obligations
42
     
SECTION 8.1.2.
Breach of Warranty
42
     
SECTION 8.1.3.
Non-Performance of Certain Covenants and Obligations
42
     
SECTION 8.1.4.
Default on Other Indebtedness
43
     
SECTION 8.1.5.
Bankruptcy, Insolvency, etc.
43
     
SECTION 8.2.
Action if Bankruptcy
44
     
SECTION 8.3.
Action if Other Event of Default
44
     
ARTICLE IX PREPAYMENT EVENTS
     
SECTION 9.1.
Listing of Prepayment Events
44
     
SECTION 9.1.1.
Change in Ownership
44




 
iv 

--------------------------------------------------------------------------------

 



SECTION 9.1.2.
Change in Board
44
     
SECTION 9.1.3.
Unenforceability
45
     
SECTION 9.1.4.
Approvals
45
     
SECTION 9.1.5.
Non-Performance of Certain Covenants and Obligations
45
     
SECTION 9.1.6.
Judgments
45
     
SECTION 9.1.7.
Condemnation, etc.
45
     
SECTION 9.1.8.
Arrest
45
     
SECTION 9.1.9.
Sale/Disposal of the Vessel
46
     
SECTION 9.1.10.
Delayed Delivery of the Vessel
46
     
SECTION 9.1.11.
Termination of the Construction Contract
46
     
SECTION 9.2.
Mandatory Prepayment
46
     
ARTICLE X THE ADMINISTRATIVE AGENT AND THE HERMES AGENT
     
SECTION 10.1.
Actions
46
     
SECTION 10.2.
Indemnity
47
     
SECTION 10.3.
Funding Reliance, etc.
47
     
SECTION 10.4.
Exculpation
47
     
SECTION 10.5.
Successor
48
     
SECTION 10.6.
Loans by the Administrative Agent
49
     
SECTION 10.7.
Credit Decisions
49
     
SECTION 10.8.
Copies, etc.
49
     
SECTION 10.9.
The Agents’ Rights
49
     
SECTION 10.10.
The Administrative Agent’s Duties
50
     
SECTION 10.11.
Employment of Agents
50
     
SECTION 10.12.
Distribution of Payments
50
     
SECTION 10.13.
Reimbursement
51




 
v 

--------------------------------------------------------------------------------

 



SECTION 10.14.
Instructions
51
     
SECTION 10.15.
Payments
51
     
SECTION 10.16.
“Know your customer” Checks
51
     
SECTION 10.17.
No Fiduciary Relationship
51
     
ARTICLE XI MISCELLANEOUS PROVISIONS
     
SECTION 11.1.
Waivers, Amendments, etc.
52
     
SECTION 11.2.
Notices
53
     
SECTION 11.3.
Payment of Costs and Expenses
54
     
SECTION 11.4.
Indemnification
54
     
SECTION 11.5.
Survival
56
     
SECTION 11.6.
Severability
56
     
SECTION 11.7.
Headings
56
     
SECTION 11.8.
Execution in Counterparts,
56
     
SECTION 11.9.
Third Party Rights
56
     
SECTION 11.10.
Successors and Assigns
56
     
SECTION 11.11.
Sale and Transfer of the Loan; Participations in the Loan
56
     
SECTION 11.11.1.
Assignments
56
     
SECTION 11.11.2.
Participations
58
     
SECTION 11.12.
Other Transactions
59
     
SECTION 11.13.
Hermes Insurance Policy
59
     
SECTION 11.13.1.
Terms of Hermes Insurance Policy
60
     
SECTION 11.13.2.
Obligations of the Borrower
60
     
SECTION 11.13.3
Obligations of the Hermes Agent and the Lenders
60
     
SECTION 11.14.
Law and Jurisdiction
61
     
SECTION 11.14.1.
Governing Law
62




 
vi 

--------------------------------------------------------------------------------

 



SECTION 11.14.2.
Jurisdiction
62
     
SECTION 11.14.3.
Alternative Jurisdiction
62
     
SECTION 11.14.4.
Service of Process
62
     
SECTION 11.15.
Confidentiality
62




 
vii 

--------------------------------------------------------------------------------

 



EXHIBITS
     
Exhibit A
-
Repayment Schedule
     
Exhibit B
-
Form of Loan Request
     
Exhibit C
-
[Reserved]
     
Exhibit D-1
-
Form of Opinion of Liberian Counsel to Borrower
     
Exhibit D-2
-
Form of Opinion of Counsel to Lenders
     
Exhibit D-3
-
Form of Opinion of US Tax Counsel to the Lenders
     
Exhibit E
-
Form of Lender Assignment Agreement
     
Exhibit F
-
Form of Option A Refinancing Agreement
     
Exhibit G
-
Form of Pledge Agreement





 


 

 
viii 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT
 
AMENDED AND RESTATED HULL NO. S-691 CREDIT AGREEMENT, dated as of December 19,
2008 as amended and restated on February 17, 2012, is among Royal Caribbean
Cruises Ltd., a Liberian corporation (as assignee of Celebrity Solstice V Inc.,
the “Borrower”), KfW IPEX-Bank GmbH, in its capacity as agent for the Lenders
referred to below in respect of Hermes-related matters (in such capacity, the
“Hermes Agent”), in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) and in its capacity as a lender (in such capacity,
together with each of the other Persons that shall become a “Lender” in
accordance with Section 11.11.1 of this Agreement, each of them individually a
“Lender” and, collectively, the “Lenders”).
 
W I T N E S S E T H:
 
     WHEREAS,
 
(A)  
The Borrower and Meyer Werft GmbH, Papenburg (the “Builder”) entered on April
15, 2008 into a Contract for the Construction and Sale of Hull No. S-691 (as
amended from time to time, the “Construction Contract”) pursuant to which the
Builder agreed to design, construct, equip, complete, sell and deliver the
passenger cruise vessel bearing Builder’s hull number S-691 (the “Purchased
Vessel”);

 
(B)  
The Lenders have agreed to make available to Celebrity Solstice V Inc., a
Liberian Corporation (the “Original Borrower”), upon the terms and conditions
contained in the Hull No. S-691 Credit Agreement dated as of December 19, 2008
among the Original Borrower, the Hermes Agent, the Administrative Agent and each
Lender from time to time party thereto (the “Original Credit Agreement”), a US
dollar loan facility equal to the US Dollar Equivalent of up to eighty per cent
(80%) of the Contract Price of the Purchased Vessel, as adjusted from time to
time in accordance with the Construction Contract to reflect, among other
adjustments, change orders, in an amount not to exceed the US Dollar Equivalent
corresponding to EUR 485,600,000;

 
(C)  
The proceeds of such loan facility will be provided to the Borrower two (2)
Business Days prior to the delivery of the Vessel for the purpose of paying a
portion of the Contract Price, as defined in the Construction Contract in
connection with the Borrower’s purchase of the Vessel;

 
(D)  
Pursuant to the Assignment and Amendment Deed to Hull No. S-691 Credit Agreement
(the “Assignment and Amendment Deed”), the Original Borrower assigned to the
Borrower all of its rights under the Original Credit Agreement, and the Borrower
assumed all of the Original Borrower’s obligations under the Original Credit
Agreement;

 
(E)  
Pursuant to the Assignment and Amendment Deed, and upon satisfaction of the
conditions set forth therein, the Original Credit Agreement is being amended and
restated in the form of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):
 
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
 
“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.5.
 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.
 
“Agreement” means, on any date, this credit agreement as originally in effect on
the Original Effective Date and amended and restated on the Restatement
Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.
 
“Applicable Commitment Rate” means (x) from the Original Effective Date through
and including November 15, 2010, 0.05%, (y) from November 16, 2010 through and
including November 15, 2011, 0.10%, and (z) from November 16, 2011 until the
date the Commitments terminate, 0.20%.
 
  “Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
 
“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.
 
“Assignee Lender” is defined in Section 11.11.1.
 
“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Administrative Agent by the Secretary or an Assistant
Secretary of the Borrower.
 

 
2 

--------------------------------------------------------------------------------

 

“Borrower” is defined in the preamble.
 
“Builder” is defined in the preamble.
 
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London or Frankfurt, and if the applicable Business Day relates to an advance of
the Loan, an Interest Period, prepayment or conversion, in each case with
respect to the Loan bearing interest by reference to the LIBO Rate, a day on
which dealings in deposits in Dollars are carried on in the London interbank
market.
 
“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.
 
“Capitalization ” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.
 
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
 
“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
 
“Celebrity Solstice Agreement” means that certain Hull No. S-675 Credit
Agreement dated as of August 7, 2008 among Celebrity Solstice Inc., KfW IPEX as
administrative agent and KfW IPEX and BNP Paribas S.A. as lenders, as amended,
restated, supplemented or otherwise modified from time to time.
 
“CIRR Agent” means KfW, acting in its capacity as CIRR agent in connection with
this Agreement.
 
“Citibank Agreement” means the U.S. $875,000,000 amended and restated credit
agreement dated as of July 21, 2011 among the Borrower, as borrower, Citigroup
Global Markets Inc. and DnB Nor Bank ASA, as co-lead arrangers, and Citibank,
N.A., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Closing Date” means the date on which the Loan is advanced; provided that if
the Loan is reborrowed pursuant to Section 3.7, then the Closing Date, solely
with respect to such reborrowed Loan, shall be the date of such reborrowing.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 

 
3 

--------------------------------------------------------------------------------

 

“Commitment” means, relative to any Lender, such Lender’s obligation to make the
Loan pursuant to Section 2.1.
 
“Commitment Fees” is defined in Section 3.4.
 
“Commitment Termination Date” means 240 days beyond November 15, 2012.
 
“Construction Contract” is defined in the preamble.
 
“Contract Price” is as defined in the Construction Contract.
 
“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Vessel under the Construction Contract,
as such date may be modified from time to time pursuant to the terms of the
Construction Contract.
 
“Covered Taxes” is defined in Section 4.6.
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
 “Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
 
“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.
 
“Event of Default” is defined in Section 8.1.
 
“Existing Debt” means the obligations of the Borrower or its Subsidiaries in
connection with (i) the Bareboat Charterparty with respect to the vessel
BRILLIANCE OF THE SEAS dated July 5, 2002 between Halifax Leasing (September)
Limited and RCL (UK) LTD, (ii) that certain credit agreement dated as of May 7,
2009 as amended and restated as of October 9, 2009 among Oasis of the Seas Inc.,
the Borrower, as guarantor, the lenders from time to time party thereto and BNP
Paribas, as administrative agent and (iii) that certain credit agreement dated
as of March 15, 2010 among Allure of the Seas Inc., the Borrower, as guarantor,
the lenders from time to time party thereto and Skandinaviska Enskilda Banken AB
(publ), as administrative agent, and the replacement, extension, renewal or
amendment of the foregoing without increase in the amount or change in any
direct or contingent obligor of such obligations.
 
“Existing Group” means the following Persons:  (a) A. Wilhelmsen AS., a
Norwegian corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.
 

 
4 

--------------------------------------------------------------------------------

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Restatement Effective Date.
 
“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the
Restatement Effective Date, and any current or future regulations promulgated
thereunder or official interpretations thereof.
 
“Fee Letter” means that certain fee letter dated as of April 15, 2008 between
the Administrative Agent and the Borrower.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any annual fiscal reporting period of the Borrower.
 
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
 
a)  
net cash from operating activities (determined in accordance with GAAP) for such
period, as shown in the Borrower’s consolidated statement of cash flow for such
period, to

 
b)  
the sum of:

 
i)           dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus
 
ii)            scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
 
“Fixed Rate” means a rate per annum equal to the sum of 3.93% per annum plus the
Fixed Rate Margin.
 
“Fixed Rate Margin” means 0.20% per annum.
 
“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.
 
“Floating Rate Indemnity Amount” is defined in Section 4.4.1(a).
 
“Floating Rate Loan” means all or any portion of the Loan bearing interest at
the Floating Rate.
 
“Floating Rate Margin” means, for each Interest Period, 0.40% per annum.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 

 
5 

--------------------------------------------------------------------------------

 

“Funding Losses Event” is defined in Section 4.4.1.
 
“GAAP” is defined in Section 1.5.
 
“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
 
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
 
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
 
“Hermes” means Euler Hermes Kreditversicherungs AG, Friedensallee 254, 22763
Hamburg acting in its capacity as representative of the Federal Republic of
Germany in connection with the issuance of export credit guarantees.
 
“Hermes Agent” is defined in the preamble.
 
“Hermes Fee” means the fee payable to Hermes under and in respect of the Hermes
Insurance Policy.
 
“Hermes Insurance Policy” means the guarantee (Deckungsdokument) issued by the
Federal Republic of Germany, represented by Hermes, in favor of the Lenders.
 
“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) guarantees by such Person of Indebtedness of
others, up to the amount of Indebtedness so guaranteed; (g) obligations of such
Person in respect of surety bonds and similar obligations; and (h) liabilities
arising under Hedging Instruments.
 

 
6 

--------------------------------------------------------------------------------

 

“Indemnified Liabilities ” is defined in Section 11.4.
 
“Indemnified Parties ” is defined in Section 11.4.
 
“Interest Make-Up Agreement” means either an Option A Refinancing Agreement or
an Option B Interest Make-Up Agreement
 
“Interest Period” means the period between the Closing Date and the first
Repayment Date, and subsequently each succeeding period between two consecutive
Repayment Dates, except that:
 
a)  
Any Interest Period which would otherwise end on a day which is not a Business
Day shall end on the next Business Day to occur, except if such Business Day
does not fall in the same calendar month, the Interest Period will end on the
last Business Day in that calendar month, the interest amount due in respect of
the Interest Period in question and in respect of the next following Interest
Period being adjusted accordingly; and

 
b)  
If any Interest Period is altered by the application of a) above, the subsequent
Interest Period shall end on the day on which it would have ended if the
preceding Interest Period had not been so altered.

 
“Investment” means, relative to any Person,
 
a)  
any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and

 
b)  
any ownership or similar interest held by such Person in any other Person.

 
“KfW” means KfW of Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany
acting in its own name for the account of the government of the Federal Republic
of Germany.
 
“KfW IPEX” means KfW IPEX-Bank GmbH of Palmergartenstrasse 5-9, 60325, Frankfurt
am Main, Germany.
 
“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit E.
 
“Lender” and “Lenders” are defined in the preamble.
 
“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature to this Agreement or designated in a
Lender Assignment Agreement or such other office of a Lender as designated from
time to time by notice from such Lender to the Borrower and the Administrative
Agent, whether or not outside the United States, which shall be making or
maintaining the Loan of such Lender hereunder.
 

 
7 

--------------------------------------------------------------------------------

 

“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Administrative Agent) which appears on Reuters LIBOR01 Page (or
any successor page) at or about 11:00 a.m. (London time) two (2) Business Days
before the commencement of the relevant Interest Period; provided that:
 
a)  
subject to Section 3.3.6, if no such offered quotation appears on Reuters
LIBOR01 Page (or any successor page) at the relevant time, the LIBO Rate shall
be the rate per annum certified by the Administrative Agent to be the average of
the rates quoted by the Reference Banks as the rate at which each of the
Reference Banks was (or would have been) offered deposits of Dollars by prime
banks in the London interbank market in an amount approximately equal to the
amount of the Loan and for a period of six months; and

 
b)  
for the purposes of determining the post-maturity rate of interest under Section
3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders, which
period shall be no longer than one month unless the Borrower otherwise agrees.

 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
 
“Loan” means the principal sum of the US Dollar Equivalent of up to eighty per
cent (80%) of the Contract Price of the Purchased Vessel (as adjusted from time
to time in accordance with the Construction Contract), but in any event in an
amount not to exceed the US Dollar Equivalent corresponding to EUR 485,600,000,
available to be advanced by the Lenders to the Borrower upon the terms and
conditions of this Agreement or the amount thereof for the time being advanced
and outstanding under this Agreement (as the context may require).
 
“Loan Documents” means this Agreement and the Pledge Agreement.
 
“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.
 
“Margin” means the Fixed Rate Margin and/or the Floating Rate Margin.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
under the Loan Documents or (c) the ability of the Borrower to perform its
payment Obligations under the Loan Documents.
 
“Material Litigation” is defined in Section 6.7.
 

 
8 

--------------------------------------------------------------------------------

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, Capitalized Lease Liabilities) of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) less the sum of (without duplication);
 
a)           all cash on hand of the Borrower and its Subsidiaries; plus
 
b)           all Cash Equivalents.
 
“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
 
“New Financings” means proceeds from:
 
a)            borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and any revolving credit
facilities of the Borrower, and
 
b)           the issuance and sale of equity securities.
 
“Nordea Agreement” means the U.S. $525,000,000 credit agreement dated as of
November 19, 2010, as amended by Amendment No. 1 thereto dated as of November
19, 2010, among Royal Caribbean Cruises Ltd., as the borrower, Nordea Bank
Finland PLC, Citigroup Global Markets Limited and DnB Nor Markets, Inc., as
co-lead arrangers, Nordea Bank Finland PLC, as administrative agent, and DNB Nor
Bank ASA, as documentation agent, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.
 
“Option A Refinancing Agreement” means a refinancing agreement entered into
between the Refinancing Bank and any Lender pursuant to Sections 1.2.1 and 1.2.2
of the Terms and Conditions, substantially in the form of Exhibit F hereto.
 
“Option A Lender” means each Lender that has executed an Option A Refinancing
Agreement.
 
“Option B Interest Make-Up Agreement” means an interest make-up agreement
entered into between the CIRR Agent and any Lender pursuant to Section 1.2.4 of
the Terms and Conditions.
 
“Option B Lender” means each Lender that has executed an Option B Interest
Make-Up Agreement.
 
“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.
 
“Original Borrower” is defined in the preamble.
 

 
9 

--------------------------------------------------------------------------------

 

“Original Credit Agreement” is defined in the preamble.
 
“Original Effective Date” means the date the Original Credit Agreement became
effective pursuant to Section 11.8, of the Original Credit Agreement, which date
is December 19, 2008.
 
“Participant” is defined in Section 11.11.2.
 
“Participant Register” is defined in Section 11.11.2.
 
“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature to the Original Credit Agreement or as set out in the applicable
Lender Assignment Agreement, as such percentage may be adjusted from time to
time pursuant to Section 4.9 or pursuant to Lender Assignment Agreement(s)
executed by such Lender and its Assignee Lender(s) and delivered pursuant to
Section 11.11.1.
 
“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
 
“Pledge Agreement” means a pledge agreement substantially in the form of Exhibit
G.
 
“Pledged Account” means the account referred to in the Pledge Agreement.
 
“Prepayment Event” is defined in Section 9.1.
 
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
 
“Purchased Vessel” is defined in the preamble.“Quarterly Payment Date” means the
last day of each of March, June, September and December or, if any such day is
not a Business Day, the next succeeding Business Day.
 
“Reference Banks” means KfW IPEX and each additional Reference Bank and/or each
replacement Reference Bank appointed by the Administrative Agent pursuant to
Section 3.3.6.
 
“Refinancing Bank” means KfW in its capacity as the provider of refinancing
pursuant to Section 1.2.2 of the Terms and Conditions.
 
“Register” is defined in Section 11.11.3.
 
“Repayment Date” means each of the dates for payment of the repayment
installments of the Loan specified in Exhibit A, as amended and/or replaced from
time to time by the Administrative Agent and the Borrower.
 
“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.
 

 
10 

--------------------------------------------------------------------------------

 

“Restatement Effective Date” means the date on which all the conditions to the
effectiveness of the amendment and restatement of the Original Credit Agreement
in the form of this Agreement, which are set forth in Section 4 of the
Assignment and Amendment Deed, are satisfied, which date is February ___, 2012.
 
“Reuters LIBOR01 Page” means the display designated as “Page 01” on the Reuters
Money News Service or such other page as may replace Page 01 on that service for
the purpose of displaying rates comparable to that rate or on such other service
as may be nominated by the British Bankers' Association as the information
vendor for the purpose of displaying the British Bankers' Association Interest
Settlement Rates for Dollars).
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Restatement Effective Date in GAAP or in the interpretation thereof shall be
disregarded in the computation of Stockholders’ Equity such that the amount of
any reduction thereof resulting from such change shall be added back to
Stockholders’ Equity.“Subsidiary” means, with respect to any Person, any
corporation of which more than 50% of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person, by such Person and one or more other Subsidiaries of such Person,
or by one or more other Subsidiaries of such Person.
 
“Terms and Conditions” means the general terms and conditions for CIRR Interest
Make-Up for Ship Financing issued by the Federal Republic of Germany on July 2,
2008.
 
“US Dollar Equivalent” means any EUR amount converted to a corresponding US
dollar amount as determined four (4) Business Days prior to delivery of the
Purchased Vessel using the weighted average rate of exchange that the Borrower
has agreed, either in the spot or forward currency markets, to pay its
counterparties for the purchase of the relevant amount of EUR with USD for the
payment of the final installment of the Contract Price. Such rate of exchange to
be evidenced by counterparty confirmations.
 
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
 
“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
 
“Voting Stock” means shares of capital stock of the Borrower of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).
 

 
11 

--------------------------------------------------------------------------------

 



SECTION 1.2. Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in each Loan Request and
each notice and other communication delivered from time to time in connection
with this Agreement or any other Loan Document.
 
SECTION 1.3. Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
 
SECTION 1.4. Application of this Agreement to KfW IPEX as an Option A
Lender.  The parties to this Agreement are aware that KfW IPEX will not enter
into an Option A Refinancing Agreement with the CIRR Agent. However, for the
purposes of this Agreement, KfW IPEX will be deemed to have entered into an
Option A Refinancing Agreement with the CIRR Agent in the form of Exhibit F.
Consequently, any reference to an Option A Lender shall include KfW IPEX and any
reference to an Option A Refinancing Agreement shall include the Option A
Refinancing Agreement deemed to have been entered into by KfW IPEX.
 
SECTION 1.5.  Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Administrative Agent, references herein to GAAP shall thereafter be construed to
mean IFRS (except as otherwise provided in this Agreement); provided further
that if, as a result of (i) any change in GAAP or IFRS or in the interpretation
thereof or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each
case, after the date of the financial statements referred to in Section 6.6,
there is a change in the manner of determining any of the items referred to
herein or thereunder that are to be determined by reference to GAAP, and the
effect of such change would (in the reasonable opinion of the Borrower or the
Administrative Agent) be such as to affect the basis or efficacy of the
financial covenants contained in Section 7.2.4 in ascertaining the consolidated
financial condition of the Borrower and its Subsidiaries and the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate such change occurring after the date hereof in
GAAP or the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), then such item shall for
the purposes of Section 7.2.4 continue to be determined in accordance with GAAP
relating thereto as if GAAP were applied immediately prior to such change in
GAAP or in the interpretation thereof until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 

 
12 

--------------------------------------------------------------------------------

 


ARTICLE II
 
COMMITMENTS AND BORROWING PROCEDURES
 
SECTION 2.1. Commitment.  On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2. No
Lender’s obligation to make the Loan shall be affected by any other Lender’s
failure to make the Loan.
 
SECTION 2.2. Commitment of the Lenders; Termination and Reduction of
Commitments.
 
a)  
Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.3 two (2) Business Days prior to the delivery of the
Purchased Vessel to the Borrower under the Construction Contract. The commitment
of each Lender described in this Section 2.2 (herein referred to as its
“Commitment”) shall be the commitment of such Lender to make available to the
Borrower its portion of the Loan hereunder expressed as the initial amount set
forth opposite such Lender’s name on its signature page attached hereto or, in
the case of any Lender that becomes a Lender pursuant to an assignment pursuant
to Section 11.11.1, the amount set forth as such Lender’s Commitment in the
related Lender Assignment Agreement, in each case as such amount may be reduced
from time to time pursuant to Section 2.2(b) or reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section
11.11.1. Notwithstanding the foregoing, each Lender’s Commitment shall terminate
on the earlier of (i) the Commitment Termination Date if the Purchased Vessel is
not delivered prior to such date and (ii) upon delivery of the Purchased Vessel.

 
b)  
The Borrower may at any time (i) prior to the date that is not less than 61 days
prior to the Contractual Delivery Date, without premium or penalty, terminate,
or from time to time reduce, the Commitments and (ii) prior to the date on which
the Commitments have been terminated but less than 61 days prior to the
Contractual Delivery Date, and subject to Section 4.4, terminate, or from time
to time reduce, the Commitments. Any such termination or reduction of the
Commitments shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments.

 
c)  
If any Lender shall default in its obligations under Section 2.1, the
Administrative Agent shall, at the request of the Borrower, use reasonable
efforts to find a bank or financial institution acceptable to the Borrower to
replace such Lender.

 
SECTION 2.3. Borrowing Procedure.
 
a)  
The Borrower shall deliver a Loan Request and the documents required to be
delivered pursuant to Section 5.1.1(a) to the Administrative Agent on or before
11:00 a.m., London time, not less than two (2) Business Days in advance of the
date that is two (2) Business Days prior to the delivery of the Purchased
Vessel. The Administrative Agent shall promptly notify each Lender of any Loan
Request by forwarding a copy thereof to each

 

 
13 

--------------------------------------------------------------------------------

 

Lender, together with its attachments. On the terms and subject to the
conditions of this Agreement, the Loan shall be made on the Business Day
specified in such Loan Request. On or before 11:00 a.m., New York time, on the
Business Day specified in such Loan Request, the Lenders shall, without any
set-off or counterclaim, deposit with the Administrative Agent same day funds in
an amount equal to such Lender’s Percentage of the requested Loan. Such deposit
will be made to an account which the Administrative Agent shall specify from
time to time by notice to the Lenders. To the extent funds are so received from
the Lenders, the Administrative Agent shall, without any set-off or
counterclaim, make such funds available to the Borrower on the Business Day
specified in the Loan Request by wire transfer of same day funds to the account
or accounts the Borrower shall have specified in its Loan Request.
 
b)  
The Borrower shall, upon receipt of the funds into the account or accounts
referred to in Section 2.3(a) above, complete the purchase of EUR with its
counterparties as set out in the Loan Request and shall pay all EUR proceeds of
such transactions to the Pledged Account no later than the Business Day
following the Business Day specified in the Loan Request.

 
SECTION 2.4. Funding.  Each Lender may, if it so elects, fulfill its obligation
to make or continue its Loan hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such Loan; provided that such Loan shall nonetheless be deemed to
have been made and to be held by such Lender, and the obligation of the Borrower
to repay such Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility.
 
ARTICLE III
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
SECTION 3.1. Repayments.  a) Subject to Section 3.1 b), the Borrower shall repay
the Loan in the installments and on the dates set out in Exhibit A.
 
b)  
If, on the date of delivery of the Purchased Vessel, the outstanding principal
amount of the Loan exceeds eighty per cent (80%) of the Contract Price of the
Purchased Vessel, the Borrower shall repay the Loan in an amount equal to such
excess within two (2) Business Days after the date of delivery of the Purchased
Vessel.  Any such partial prepayment shall be applied pro rata in satisfaction
of the repayment installments of the Loan set out in Exhibit A.

 
c)  
No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
reborrowed under the terms of this Agreement.

 
SECTION 3.2. Prepayment.  The Borrower
 
a)  
May, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

 

 
14 

--------------------------------------------------------------------------------

 



i)  
all such voluntary prepayments shall require (x) if prior to delivery of the
Purchased Vessel, at least two (2) Business Days’ prior written notice to the
Administrative Agent, and (y) if after delivery of the Purchased Vessel, at
least five (5) Business Days’ (or, if such prepayment is to be made on the last
day of an Interest Period for such Loan, four (4) Business Days’) prior written
notice to the Administrative Agent; and

 
ii)  
all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or the remaining amount of the
Loan) and shall be applied pro rata in satisfaction of the repayment
installments of the Loan set out in Exhibit A.

 
b)  
Shall, immediately upon any acceleration of the repayment of the installments of
the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the Loan
pursuant to Section 9.2, repay the Loan.

 
Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be reborrowed under the terms of this Agreement except as
provided in Section 3.7 and the last paragraph of Section 9.1 (which follows
Section 9.1.11) .
 
SECTION 3.3.  Interest Provisions.  Interest on the outstanding principal amount
of the Loan shall accrue and be payable in accordance with this Section 3.3.
 
SECTION 3.3.1. Rates.  The Loan shall accrue interest from the Closing Date to
the date of repayment or prepayment of the Loan in full to the Lenders at the
Fixed Rate, subject to (i) any election made by the Borrower to elect the
Floating Rate pursuant to Section 3.3.2 or (ii) any conversion of any portion of
the Loan held by a Lender to a Floating Rate Loan upon the termination of the
Interest Make-Up Agreement to which such Lender is a party in accordance with
Section 3.3.3. Interest calculated at the Fixed Rate or the Floating Rate shall
be payable semi-annually in arrears on the Repayment Dates set out in Exhibit A.
The Loan shall bear interest from and including the first day of the applicable
Interest Period to (but not including) the last day of such Interest Period at
the interest rate determined as applicable to the Loan. All interest shall be
calculated on the basis of the actual number of days elapsed over a year
comprised of 360 days.
 
SECTION 3.3.2. Election of Floating Rate.
 
a)  
By written notice to the Administrative Agent delivered not less than 61 days
prior to the Contractual Delivery Date, the Borrower may elect, without
incurring any liability to make any payments pursuant to Section 4.4 or to pay
any other indemnity or compensation obligation, to pay interest on the Loan at
the Floating Rate.

 
b)  
By written notice to the Administrative Agent delivered less than 61 days prior
to the Contractual Delivery Date but not less than 30 days prior to the
Contractual Delivery Date, the Borrower may elect to pay interest on the Loan at
the Floating Rate.

 

 
15 

--------------------------------------------------------------------------------

 

c)  
By written notice to the Administrative Agent no later than 2:00 p.m. Frankfurt
time 30 days prior to the end of an Interest Period, the Borrower may elect to
pay interest on the Loan for the remainder of the term of the Loan at the
Floating Rate, with effect from the end of that Interest Period.

 
d)  
Any election made under Section 3.3.2.b) or Section 3.3.2.c) may only be made
one time during the term of the Loan.

 
SECTION 3.3.3. Conversion to Floating Rate.  If, during any Interest Period, the
Interest Make-Up Agreement in effect with any Lender is terminated for any
reason (other than as a result of the negligence or willful misconduct of such
Lender), then the portion of the Loan held by such Lender shall convert to a
Floating Rate Loan on the last day of such Interest Period, and the Borrower
shall pay interest on such portion of the Loan at the Floating Rate on such
portion for the remainder of the term of the Loan. The Borrower shall not incur
any liability to make any payments pursuant to Section 4.4 or to pay any other
indemnity or compensation obligation in connection with any such conversion.
 
SECTION 3.3.4. Post-Maturity Rates.  After the date any principal amount of the
Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the
Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of manifest error) to be equal to (a) in the case of (i) principal
of and interest on the Loan payable to each Option A Lender and (ii) interest on
the Loan payable to each Option B Lender, the sum of the Floating Rate plus 3%
per annum and (b) in the case of any other monetary Obligation, the sum of the
Floating Rate plus 2% per annum.
 
SECTION 3.3.5. Payment Dates.  Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:
 
a)  
each Repayment Date;

 
b)  
the date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid); and

 
c)  
on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.

 
SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks.  The
Administrative Agent shall obtain from each Reference Bank timely information
for the purpose of determining the LIBO Rate in the event that no offered
quotation appears on Reuters LIBOR01 Page (or any successor page) and the LIBO
Rate is to be determined by reference to quotations supplied by the Reference
Banks.  If any one or more of the Reference Banks shall fail to furnish in a
timely manner such information to the Administrative Agent for any such interest
rate, the Administrative Agent shall determine such interest rate on the basis
of the information furnished by the remaining Reference Banks.  If the Borrower
elects to add an additional Reference Bank hereunder or a Reference Bank ceases
for any reason to be able and
 

 
16 

--------------------------------------------------------------------------------

 

willing to act as such, the Administrative Agent shall, at the direction of the
Required Lenders and after consultation with the Borrower and the Lenders,
appoint a replacement for such Reference Bank reasonably acceptable to the
Borrower, and such replaced Reference Bank shall cease to be a Reference Bank
hereunder.  The Administrative Agent shall furnish to the Borrower and to the
Lenders each determination of the LIBO Rate made by reference to quotations of
interest rates furnished by Reference Banks.
 
Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.
 
SECTION 3.4. Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”) on
its daily unused portion of the Loan, for the period commencing on the Original
Effective Date and continuing through the earliest of (i) the Closing Date, (ii)
the date upon which the Administrative Agent has provided the Borrower written
notice that the Lenders will not advance the Loan because the Commitments shall
have been terminated pursuant to Section 8.2 or 8.3, (iii) the Commitment
Termination Date and (iv) the date the Commitments shall have been terminated
pursuant to Section 2.2(b). Should the Administrative Agent provide the Borrower
notice that the Lenders will not advance the Loan because Hermes has cancelled
the Hermes Insurance Policy, the Commitment Fees paid by the Borrower for the
account of each Lender shall be promptly refunded to the Borrower by such
Lender.
 
SECTION 3.4.1. Payment.  The Commitment Fee shall be payable by the Borrower to
the Administrative Agent for the account of each Lender in arrears on each
Quarterly Payment Date, commencing with the first such date following the
Original Effective Date and ending on the earliest to occur of (i) the Closing
Date, (ii) the date the Lenders are no longer obligated to advance the Loan,
(iii) the Commitment Termination Date and (iv) the date the Commitments shall
have been terminated pursuant to Section 2.2(b). The Commitment Fee shall be the
US dollar equivalent (determined pursuant to the immediately following sentence)
of an amount equal to the product of the Applicable Commitment Rate, multiplied
by EUR 485,600,000 for each day elapsed since the previous Quarterly Payment
Date, divided by 360 days. The exchange rate used to convert the fee to US
dollars shall be the 10 A.M. midpoint market fixing for the conversion of EUR to
US dollars set by the Federal Reserve Bank of New York two (2) Business Days
prior to the relevant Quarterly Payment Date.
 
SECTION 3.5. CIRR Fees.  The Borrower agrees to pay to the Administrative Agent
for the account of the CIRR Agent a fee of 0.01% per annum (the “CIRR Fee”) on
the amount of the Loan, for the period commencing on October 15, 2008 and
continuing until the earliest of (i) the date falling sixty (60) days prior to
the Closing Date, (ii) the date on which the Borrower elects the Floating Rate
pursuant to Section 3.3.2 or, as to any portion of the Loan converted to a
Floating Rate Loan pursuant to Section 3.3.3, the date on which such portion so
converts to a Floating Rate Loan, (iii) the date upon which the Administrative
Agent has provided written notice to the Borrower that the Lenders will not
advance the Loan because the Commitments shall have been terminated pursuant to
Section 8.2 or 8.3 and (iv) the date the Commitments shall have been terminated
pursuant to Section 2.2(b).
 

 
17 

--------------------------------------------------------------------------------

 



SECTION 3.5.1. Payment.  The CIRR Fee shall be payable by the Borrower in EUR
quarterly in arrears from the date of commencement of the period described in
Section 3.5 and, if applicable, on the earliest of (i) the date falling sixty
(60) days prior to the Closing Date, (ii) the date on which the Borrower elects
the Floating Rate pursuant to Section 3.3.2 or, as to any portion of the Loan
converted to a Floating Rate Loan pursuant to Section 3.3.3, the date on which
such portion so converts to a Floating Rate Loan, (iii) the date upon which the
Administrative Agent has provided written notice to the Borrower that the
Lenders will not advance the Loan because the Commitments shall have been
terminated pursuant to Section 8.2 or 8.3 and (iv) the date the Commitments
shall have been terminated pursuant to Section 2.2(b).
 
SECTION 3.6. Other Fees.  The Borrower agrees to pay to the Administrative Agent
the fees set forth in the Fee Letter on the dates and in the amounts set forth
therein.
 
SECTION 3.7.  Temporary Repayment.  If the proceeds of the Loan  have not been
utilised directly or indirectly to pay for delivery of the Purchased Vessel
within 15 days after the Closing Date and have been deposited in accordance with
Section 4.12, the Borrower may, by notice to the Administrative Agent in
accordance with Section 3.2(a) and specifying that such prepayment may be
reborrowed under this Agreement, prepay the Loan together with accrued interest
on the Loan so prepaid.  If the Purchased Vessel is subsequently delivered, the
Borrower shall be permitted to submit one additional Loan Request in accordance
with Section 2.3 to reborrow the Loan previously prepaid under this Section;
provided, however, that the date of funding of any such reborrowed Loan shall
not be later than the Commitment Termination Date and provided, further, that
such date of funding shall be the Closing Date for all purposes hereunder with
respect to such reborrowed Loan.  Prepayment of the Loan made pursuant to this
Section shall be without premium or penalty, except as may be required by
Section 4.4.
 
ARTICLE IV
 
CERTAIN LIBO RATE AND OTHER PROVISIONS
 
SECTION 4.1. LIBO Rate Lending Unlawful. If after the Original Effective Date
the introduction of or any change in or in the interpretation of any law makes
it unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful for such Lender to
make, continue or maintain the Loan bearing interest at a rate based on the LIBO
Rate, the obligation of such Lender to make, continue or maintain its Loan
bearing interest at a rate based on the LIBO Rate shall, upon notice thereof to
the Borrower, the Administrative Agent and each other Lender, forthwith be
suspended until the circumstances causing such suspension no longer exist,
provided that such Lender’s obligation to make, continue and maintain its Loan
hereunder shall be automatically converted into an obligation to make, continue
and maintain the Loan bearing interest at a rate to be negotiated between such
Lender and the Borrower that is the equivalent of the sum of the LIBO Rate for
the relevant Interest Period plus the Floating Rate Margin.
 
SECTION 4.2. Deposits Unavailable.  If, on or after the date the Borrower elects
the Floating Rate pursuant to Section 3.3.2 or if any Lender shall have entered
into an Option B
 

 
18 

--------------------------------------------------------------------------------

 

Interest Make-Up Agreement (an “Option B Lender”), the Administrative Agent
shall have determined that:
 
a)  
Dollar deposits in the relevant amount and for the relevant Interest Period are
not available to each Reference Bank in its relevant market, or

 
b)  
by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or

 
c)  
the cost to the Refinancing Bank, in the event the Borrower has elected the
Floating Rate pursuant to Section 3.3.2, or the cost to Option B Lenders that in
the aggregate hold more than 50% of the aggregate unpaid principal amount of the
Loan then held by Option B Lenders, if any Lender shall have entered into an
Option B Interest Make-Up Agreement, in each case of obtaining matching deposits
in the relevant interbank market for the relevant Interest Period would be in
excess of the LIBO Rate,

 
then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement. If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen (15) Business Days after the giving of such Determination Notice, the
Administrative Agent shall (after consultation with the Lenders) set an interest
rate and an interest period (or interest periods), in each case to take effect
at the end of the Interest Period current at the date of the Determination
Notice, which rate (or rates) shall be equal to the sum of the Floating Rate
Margin and the lesser of (x) the cost to the Refinancing Bank of funding the
portion of the Loan financed by the Refinancing Bank and (y) the weighted
average of the corresponding interest rates at or about 11:00 a.m. (London time)
two (2) Business Days before the commencement of the relevant Interest Period on
Reuters’ pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace
Reuters’ pages KLIEMMM, GARBIC01 or FINA01 on Reuters’ service). The
Administrative Agent shall furnish a certificate to the Borrower as soon as
reasonably practicable after the Administrative Agent has given such
Determination Notice setting forth such rate. In the event that the
circumstances described in this Section 4.2 shall extend beyond the end of an
interest period agreed or set pursuant hereto, the foregoing procedure shall be
repeated as often as may be necessary.
 
SECTION 4.3. Increased LIBO Rate Loan Costs, etc.  If after the Original
Effective Date a change in any applicable treaty, law, regulation or regulatory
requirement or in the interpretation thereof or in its application to the
Borrower, or if compliance by any Lender with any applicable direction, request,
requirement or guideline (whether or not having the force of law) of any
governmental or other authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority insofar as it may
be changed or imposed after the Original Effective Date, shall:
 

 
19 

--------------------------------------------------------------------------------

 



a.  
subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

 
b.  
change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

 
c.  
impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

 
d.  
impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

 
and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making the Loan or maintaining the Loan or any part thereof, (ii)
to reduce the amount of any payment received by such Lender or its effective
return hereunder or on its capital or (iii) to cause such Lender to make any
payment or to forego any return based on any amount received or receivable by
such Lender hereunder, then and in any such case if such increase or reduction
in the opinion of such Lender materially affects the interests of such Lender,
(A) such Lender shall (through the Administrative Agent) notify the Borrower of
the occurrence of such event and use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid the effects of
such law, regulation or regulatory requirement or any change therein or in the
interpretation thereof and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender and (B) the Borrower shall forthwith
upon such demand pay to the Administrative Agent for the account of such Lender
such amount as is necessary to compensate such Lender for such additional cost
or such reduction and ancillary expenses, including taxes, incurred as a result
of such adjustment.  Such notice shall (i) describe in reasonable detail the
event leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost, (iii)
describe the manner in which such amount has been calculated, (iv) certify that
the method used to calculate such amount is such Lender’s standard method of
calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and (vi)
certify that, to the best of its knowledge, such change in circumstance is of
general application to the commercial banking industry in such Lender’s
jurisdiction of organization or in the relevant jurisdiction in which such
Lender does business.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such
 

 
20 

--------------------------------------------------------------------------------

 

compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than three months prior to the date that such Lender notifies the Borrower
of the circumstance giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender notifies the Borrower of the circumstance
giving rise to such cost or reductions and of such Lender’s intention to claim
compensation therefor.
 
SECTION 4.4. Funding Losses.
 
SECTION 4.4.1. Indemnity.   In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit in the event the
Borrower has elected the Floating Rate pursuant to Section 3.3.2), by reason of
the liquidation or reemployment (at not less than the market rate) of deposits
or other funds acquired by such Lender, to make, continue or maintain any
portion of the principal amount of the Loan as a result of:
 
i)  
if at the time interest is calculated at the Floating Rate, any conversion or
repayment or prepayment or acceleration of the principal amount of the Loan on a
date other than the scheduled last day of an Interest Period or otherwise
scheduled date for repayment or payment;

 
ii)  
if at the time interest is calculated at the Fixed Rate, any repayment or
prepayment or acceleration of the principal amount of the Loan, other than any
repayment made on the date scheduled for such repayment;

 
iii)  
an election by the Borrower of the Floating Rate in accordance with
Section 3.3.2.b) or Section 3.3.2.c);

 
iv)  
a reduction or termination of the Commitments by the Borrower pursuant to
Section 2.2.b)(ii); or

 
v)  
the Loan not being made in accordance with the Loan Request therefor due to the
fault of the Borrower or as a result of any of the conditions precedent set
forth in Article V not being satisfied,

 
(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Administrative Agent), the Borrower shall, within
five (5) Business Days of its receipt thereof:
 
a.  
if at that time interest is calculated at the Floating Rate, pay directly to the
Administrative Agent an amount (the “Floating Rate Indemnity Amount”) equal to
the amount by which:

 
(i)  
interest calculated at the Floating Rate which a Lender would have received on
its share of the amount of the Loan subject to such

 

 
21 

--------------------------------------------------------------------------------

 

Funding Losses Event for the period from the date of receipt of any part of its
share in the Loan to the last day of the applicable Interest Period,
 
exceeds:
 
(ii)  
the amount which a Lender would be able to obtain by placing an amount equal to
the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Interest Period.

 
b.  
if at that time interest is calculated at the Fixed Rate, pay to the
Administrative Agent for the account of such Lender the sum of:

 
 
(A)
an amount equal to the amount by which:

 
(i)  
interest calculated at the Fixed Rate which a Lender would have received on its
share of the amount of the Loan subject to such Funding Losses Event for the
period from the date of receipt of any part of its share of the Loan to the
final scheduled date for the repayment of Loan in full pursuant to Section 3.1,

 
exceeds:
 
(ii)  
the amount by which a Lender would be able to obtain by placing an equal amount
to the amount received by it on deposit and receiving interest equal to the
money market rate then applicable to Dollars on the Reuters page “ICAP1” (the
“Reinvestment Rate”),

 
such amount to be discounted to present value at the Reinvestment Rate; and
 
 
(B)
if such Lender has entered into an Option B Interest Make-up Agreement, an
amount equal to the Floating Rate Indemnity Amount.

 
Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.
 
SECTION 4.5. Increased Capital Costs.  If after the Original Effective Date any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority increases the amount of
capital required to be maintained by any Lender or any Person controlling such
Lender, and the rate of return on its or such controlling Person’s capital as a
consequence of its Commitment or the Loan made by such Lender is reduced to a
level below that which such Lender or such controlling Person would have
achieved but for the occurrence of any such
 

 
22 

--------------------------------------------------------------------------------

 

change in circumstance, then, in any such case upon notice from time to time by
such Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return.  Any such notice shall
(i) describe in reasonable detail the capital adequacy requirements which have
been imposed, together with the approximate date of the effectiveness thereof,
(ii) set forth the amount of such lowered return, (iii) describe the manner in
which such amount has been calculated, (iv) certify that the method used to
calculate such amount is such Lender’s standard method of calculating such
amount, (v) certify that such request for such additional amounts is consistent
with its treatment of other borrowers that are subject to similar provisions and
(vi) certify that, to the best of its knowledge, such change in circumstances is
of general application to the commercial banking industry in the jurisdictions
in which such Lender does business.  In determining such amount, such Lender may
use any method of averaging and attribution that it shall, subject to the
foregoing sentence, deem applicable.  Each Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office if the making of such a
designation would avoid such reduction in such rate of return and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than three months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof, but not more than six months prior to the date that
such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender’s intention to claim compensation therefor.
 
SECTION 4.6. Taxes.  All payments by the Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or taxes on receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction, and any taxes imposed under
FATCA (such non-excluded items being called “Covered Taxes”).  In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Covered Taxes pursuant to any applicable
law, rule or regulation, then the Borrower will:
 
a.  
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

 
23 

--------------------------------------------------------------------------------

 

b.  
promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

 
c.  
pay to the Administrative Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required.

 
Moreover, if any Covered Taxes are directly asserted against the Administrative
Agent or any Lender with respect to any payment received or paid by the
Administrative Agent or such Lender hereunder, the Administrative Agent or such
Lender may pay such Covered Taxes and the Borrower will promptly pay such
additional amounts (including any penalties, interest or expenses) as is
necessary in order that the net amount received by such person after the payment
of such Covered Taxes (including any Covered Taxes on such additional amount)
shall equal the amount such person would have received had no such Covered Taxes
been asserted.
 
Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
 
If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent for the account
of the respective Lenders the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental
withholding Covered Taxes, interest or penalties that may become payable by any
Lender as a result of any such failure (so long as such amount did not become
payable as a result of the failure of such Lender to provide timely notice to
the Borrower of the assertion of a liability related to the payment of Covered
Taxes).  For purposes of this Section 4.6, a distribution hereunder by the
Administrative Agent or any Lender to or for the account of any Lender shall be
deemed a payment by the Borrower.
 
If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall  be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.
 
Each Lender (and each Participant) agrees with the Borrower and the
Administrative Agent that it will (i) in the case of a Lender or a Participant
organized under the laws of a
 

 
24 

--------------------------------------------------------------------------------

 

jurisdiction other than the United States (a) provide to the Administrative
Agent and the Borrower an appropriately executed copy of Internal Revenue
Service Form W-8ECI certifying that any payments made to or for the benefit of
such Lender or such Participant are effectively connected with a trade or
business in the United States (or alternatively, an Internal Revenue Service
Form W-8BEN claiming the benefits of a tax treaty, but only if the applicable
treaty described in such form provides for a complete exemption from U.S.
federal income tax withholding), or any successor form, on or prior to the date
hereof (or, in the case of any assignee Lender or Participant, on or prior to
the date of the relevant assignment or participation), in each case attached to
an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify the
Administrative Agent and the Borrower if the certifications made on any form
provided pursuant to this paragraph are no longer accurate and true in all
material respects and (c) provide such other tax forms or other documents as
shall be prescribed by applicable law, if any, or as otherwise reasonably
requested, to demonstrate, to the extent applicable, that payments to such
Lender (or Participant) hereunder are exempt from withholding under FATCA, and
(ii) in all cases, provide such forms, certificates or other documents, as and
when reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Covered Taxes or any payments made to or for
benefit of such Lender or such Participant, provided that the Lender or
Participant is legally able to deliver such forms, certificates or other
documents.  For any period with respect to which a Lender (or assignee Lender or
Participant) has failed to provide the Borrower with the foregoing forms (other
than if such failure is due to a change in law occurring after the date on which
a form originally was required to be provided (which, in the case of an Assignee
Lender, would be the date on which the original assignor was required to provide
such form) or if such form otherwise is not required hereunder) such Lender (or
assignee Lender or Participant) shall not be entitled to the benefits of this
Section 4.6 with respect to Covered Taxes imposed by reason of such failure.
 
SECTION 4.7. Reserve Costs
 
.  Without in any way limiting the Borrower’s obligations under Section 4.3, the
Borrower shall, on and after the date the Borrower elects the Floating Rate
pursuant to Section 3.3.2, pay to the Administrative Agent for the account of
each Lender on the last day of each Interest Period, so long as the relevant
Lending Office of such Lender is required to maintain reserves against
“Eurocurrency liabilities” under Regulation D of the F.R.S. Board, upon notice
from such Lender, an additional amount equal to the product of the following for
the Loan for each day during such Interest Period:
 
(i) the principal amount of the Loan outstanding on such day; and
 
(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less, if applicable, the Floating Rate
Margin) and the denominator of which is one minus any increase after the
Original Effective Date in the effective rate (expressed as a decimal) at which
such reserve requirements are imposed on such Lender minus (y) such numerator;
and
 
(iii) 1/360.
 

 
25 

--------------------------------------------------------------------------------

 

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
 
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
 
SECTION 4.8. Payments, Computations, etc.  a. Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or any other
Loan Document shall be made by the Borrower to the Administrative Agent for the
pro rata account of the Lenders entitled to receive such payment.  All such
payments required to be made to the Administrative Agent shall be made, without
set-off, deduction or counterclaim, not later than 11:00 a.m., New York time, on
the date due, in same day or immediately available funds through the New York
Clearing House Interbank Payments System (or such other funds as may be
customary for the settlement of international banking transactions in Dollars),
to such account as the Administrative Agent shall specify from time to time by
notice to the Borrower.  Funds received after that time shall be deemed to have
been received by the Lenders on the next succeeding Business Day.
 
b.  
(i) Each Option A Lender hereby instructs the Administrative Agent to remit all
payments of interest made with respect to any portion of the Loan held by such
Option A Lender to the Refinancing Bank less the Fixed Rate Margin if interest
on the Loan made by that Lender is then calculated at the Fixed Rate and less
the Floating Rate Margin if interest on that Loan is then calculated at the
Floating Rate.

 
(ii) Each Option B Lender hereby instructs the Administrative Agent, with
respect to any portion of the Loan held by such Option B Lender, to pay to the
CIRR Agent interest thereon at the Fixed Rate, if interest on such portion of
the Loan is then calculated at the Fixed Rate, and to pay directly to such
Lender interest thereon at the Floating Rate, if interest on such portion of the
Loan is then calculated at the Floating Rate.
 
c.  
The Administrative Agent shall promptly (but in any event on the same Business
Day that the same are received or, as contemplated in clause (a) of this
Section, deemed received) remit in same day funds to each Lender its share, if
any, of such payments received by the Administrative Agent for the account of
such Lender without any set-off, deduction or counterclaim.  All interest and
fees shall be computed on the basis of the actual number of days (including the
first day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days.  Whenever any
payment to be made shall otherwise be due on a day which is not a Business Day,
such payment shall (except as otherwise required by clause (a) of the definition
of the term “Interest Period”) be made on the next

 

 
26 

--------------------------------------------------------------------------------

 

succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.
 
SECTION 4.9. Replacement Lenders, etc.  If the  Borrower shall be required to
make any payment to any Lender pursuant to Section 4.3, 4.4, 4.5, 4.6 or 4.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) prepay the
affected portion of such Lender’s Loans in full, together with accrued interest
thereon through the date of such prepayment (provided that the Borrower shall
not prepay any such Lender pursuant to this clause (a) without replacing such
Lender pursuant to the following clause (b) until a 30-day period shall have
elapsed during which the Borrower and the Administrative Agent shall have
attempted in good faith to replace such Lender), and/or (b) replace such Lender
with another financial institution reasonably acceptable to the Administrative
Agent, provided that (i) each such assignment shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement and
(ii) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrower pursuant to this Section unless and until such Lender
shall have received one or more payments from either the Borrower or one or more
Assignee Lenders in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Loans owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement. Each Lender
represents and warrants to the Borrower that, as of the date of this Agreement
(or, with respect to any Lender not a party hereto on the date hereof, on the
date that such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account
of such Lender.
 
SECTION 4.10. Sharing of Payments.  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of set-off or
otherwise) on account of the Loan (other than pursuant to the terms of Sections
4.3, 4.4, 4.5, 4.6 and 4.7) in excess of its pro rata share of payments then or
therewith obtained by all Lenders, such Lender shall purchase from the other
Lenders such participations in the Loan made by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.11) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of
 

 
27 

--------------------------------------------------------------------------------

 

such participation. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a set-off to which
this Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.
 
SECTION 4.11. Set-off.  Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of set-off under applicable law or otherwise) which such
Lender may have.
 
SECTION 4.12. Use of Proceeds.  The Borrower shall apply the proceeds of the
Loan in accordance with Recital (D) and, prior to such application, such
proceeds shall be held in the Pledged Account; without limiting the foregoing,
no proceeds of the Loan will be used to acquire any equity security of a class
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.  If the
proceeds of the Loan  have not been paid to the Builder or its order or to the
Administrative Agent (directly or indirectly) in prepayment of the Loan under
Sections 3.2(a) or 3.7 by 9:59 p.m. (London time) on the second Business Day
after the Closing Date, such proceeds shall continue to be pledged by the
Borrower upon receipt in accordance with Section 2.3(b) as collateral pursuant
to the Pledge Agreement.  On or prior to the date that is 15 days after the
Closing Date, the Borrower shall notify the Administrative Agent whether the
proceeds of the Loan are to be returned to the Administrative Agent as
prepayment in accordance with Section 3.7 or to be held as cash collateral until
the earlier of (i) disbursement to the Builder and (ii) prepayment of the Loan
pursuant to Sections 3.2(a) or 9.2.
 
ARTICLE V
 
CONDITIONS TO BORROWING
 
SECTION 5.1. Advance of the Loan.  The obligation of the Lenders to fund the
Loan  shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 5.1. The Administrative Agent
shall advise the Lenders of the satisfaction of the conditions precedent set
forth in this Section 5.1 prior to funding on the Closing Date.
 
SECTION 5.1.1. Resolutions, etc.  The Administrative Agent shall have received
from the Borrower:
 

 
28 

--------------------------------------------------------------------------------

 

(a)  a certificate of its Secretary or Assistant Secretary as to the incumbency
and signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:
 
(x)  resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and
 
(y)  Organic Documents of the Borrower,
 
and upon which certificate the Lenders may conclusively rely until it shall have
received a further certificate of the Secretary or Assistant Secretary of the
Borrower canceling or amending such prior certificate; and
 
(b)  a Certificate of Good Standing issued by the relevant Liberian authorities
in respect of the Borrower.
 
SECTION 5.1.2. Opinions of Counsel.  The Administrative Agent shall have
received opinions, addressed to the Administrative Agent and each Lender from:
 
a.  
Watson, Farley & Williams (New York) LLP, counsel to the Borrower, as to
Liberian Law, covering the matters set forth in Exhibit D-1 hereto;

 
b.  
Norton Rose LLP, counsel to the Administrative Agent, covering the matters set
forth in Exhibit D-2 hereto; and

 
c.  
Clifford Chance US LLP, United States tax counsel to the Lenders, covering the
matters set forth in Exhibit D-3 hereto,

 
each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.
 
SECTION 5.1.3.  [RESERVED].
 
SECTION 5.1.4. Closing Fees, Expenses, etc.  The Administrative Agent shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees that the Borrower shall have agreed in writing to pay to the
Administrative Agent (whether for its own account or for the account of any of
the Lenders) and all invoiced expenses of the Administrative Agent (including
the agreed fees and expenses of counsel to the Administrative Agent and the
Hermes Fees) required to be paid by the Borrower pursuant to Section 11.3 or
that the Borrower has otherwise agreed in writing to pay to the Administrative
Agent, in each case on or prior to the Closing Date.
 
SECTION 5.1.5. Compliance with Warranties, No Default, etc.  Both before and
after giving effect to the funding of the Loan the following statements shall be
true and correct:
 

 
29 

--------------------------------------------------------------------------------

 



a.  
the representations and warranties set forth in Article VI shall be true and
correct in all material respects except for those representations and warranties
that are qualified by materiality or Material Adverse Effect, which shall be
true and correct, with the same effect as if then made; and

 
b.  
no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.

 
SECTION 5.1.6. Loan Request.  The Administrative Agent shall have received a
Loan Request duly executed by the Borrower.
 
SECTION 5.1.7. Hermes Insurance Policy. a. The Administrative Agent or the
Hermes Agent shall have received the Hermes Insurance Policy duly issued; and
 
b.           Hermes shall not have, prior to funding the Loan, delivered to the
Administrative Agent or the Hermes Agent any notice that the Federal Republic of
Germany has determined that the Loan is excluded from cover under the Hermes
Insurance Policy.
 
SECTION 5.1.8.   Pledge Agreement.  The Pledge Agreement shall be duly executed
by the parties thereto and delivered to the Administrative Agent on or prior to
the Closing Date.
 
SECTION 5.1.9. CIRR requirements.
 
The Borrower acknowledges that:
 
(i)  
the government of the Federal Republic of Germany, the Federal Audit Court or
any authorized representatives specified by these bodies shall be authorized at
any time to inspect and make or demand copies of the records, accounts,
documents and other deeds of the Lenders;

 
(ii)  
in the course of its activity as the Administrative Agent, the Administrative
Agent may:

 
 
(a)
provide the government of the Federal Republic of Germany with information
concerning the transactions to be handled by it; and

 
 
(b)
disclose information concerning the subsidized transaction in the context of
internationally agreed consultation/notification proceedings and statutory
specifications,

 
including information received from the Lenders; and
 

 
30 

--------------------------------------------------------------------------------

 



(iii)  
the Administrative Agent and (to the extent the Lenders have entered into an
Option A Refinancing Agreement with the Refinancing Bank) the Lenders are
entitled to disclose to the Refinancing Bank:

 
 
(a)
circumstances pertaining to the Loan, proper repayment and collateralization;

 
 
(b)
extraordinary events which may jeopardize the proper servicing of the Loan;

 
 
(c)
any information required by the Refinancing Bank with respect to the proper use
of any refinancing funds granted to the respective Lender; and

 
 
(d)
the Loan Documents;

 
provided that the Refinancing Bank agrees to keep such information confidential
to the same extent required of Lenders pursuant to Section 11.15.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into this Agreement
and to make the Loan hereunder, the Borrower represents and warrants to the
Administrative Agent and each Lender as set forth in this Article VI as of the
Restatement Effective Date and as of the Closing Date (except as otherwise
stated).
 
SECTION 6.1. Organization, etc.  The Borrower is a corporation validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.
 
SECTION 6.2. Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:
 
a.  
contravene the Borrower’s Organic Documents;

 
b.  
contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

 

 
31 

--------------------------------------------------------------------------------

 

c.  
contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

 
d.  
contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

 
e.  
result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.

 
SECTION 6.3. Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Closing Date or that have been obtained or actions not required to be
taken on or prior to the Closing Date or that have been taken).  The Borrower
holds all governmental licenses, permits and other approvals required to conduct
its business as conducted by it on the Closing Date, except to the extent the
failure to hold any such licenses, permits or other approvals would not have a
Material Adverse Effect.
 
SECTION 6.4. Compliance with Environmental Laws.  The Borrower is in compliance
with all applicable Environmental Laws, except to the extent that the failure to
so comply would not have a Material Adverse Effect.
 
SECTION 6.5. Validity, etc.  This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.
 
SECTION 6.6.  No Default, Event of Default or Prepayment Event.  No Default,
Event of Default or Prepayment Event has occurred and is continuing.
 
SECTION 6.7. Litigation.   There is no action, suit, litigation, investigation
or proceeding pending or, to the knowledge of the Borrower, threatened against
the Borrower, that (i) except as set forth in filings made by the Borrower with
the SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.
 
SECTION 6.8. The Purchased Vessel.  Immediately following the delivery of the
Purchased Vessel to the Borrower or one of the Borrower's wholly owned
Subsidiaries as assignee under the Construction Contract, the Purchased Vessel
will be:
 
a.  
legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,

 

 
32 

--------------------------------------------------------------------------------

 

b.  
registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

 
c.  
classed as required by Section 7.1.4(b),

 
d.  
free of all recorded Liens, other than Liens permitted by Section 7.2.3,

 
e.  
insured against loss or damage in compliance with Section 7.1.5, and

 
f.  
exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries.

 
SECTION 6.9. Obligations rank pari passu.  The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower.
 
SECTION 6.10. Withholding, etc..  As of the Restatement Effective Date, no
payment to be made by the Borrower under any Loan Document is subject to any
withholding or like tax imposed by any Applicable Jurisdiction.
 
SECTION 6.11.  No Filing, etc. Required.  No filing, recording or registration
and no payment of any stamp, registration or similar tax is necessary under the
laws of any Applicable Jurisdiction to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement or the
other Loan Documents (except for filings, recordings, registrations or payments
not required to be made on or prior to the Closing Date or that have been made).
 
SECTION 6.12. No Immunity.  The Borrower is subject to civil and commercial law
with respect to the Obligations.  Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).
 
SECTION 6.13. Investment Company Act.  The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
SECTION 6.14. Regulation U.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U.  Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.
 

 
33 

--------------------------------------------------------------------------------

 

SECTION 6.15. Accuracy of Information.  The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature.  All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with this Agreement
have been or will be prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the projections will be realized).  All financial and other information
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Borrower by its chief financial officer, treasurer or corporate
controller after the date of this Agreement shall have been prepared by the
Borrower in good faith.
 
ARTICLE VII
 
COVENANTS
 
SECTION 7.1. Affirmative Covenants.  The Borrower agrees with the Administrative
Agent and each Lender that, from the Restatement Effective Date until all
Commitments have terminated and all Obligations have been paid in full, the
Borrower will perform the obligations set forth in this Section 7.1.
 
SECTION 7.1.1. Financial Information, Reports, Notices, etc.  The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent (with
sufficient copies for distribution to each Lender) the following financial
statements, reports, notices and information:
 
a.  
as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss statement) prepared in accordance with GAAP,
subject to normal year-end audit adjustments;

 
b.  
as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

 

 
34 

--------------------------------------------------------------------------------

 

c.  
together with each of the statements delivered pursuant to the foregoing clause
(a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Administrative Agent);

 
d.  
as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

 
e.  
as soon as the Borrower becomes aware thereof, notice of any Material Litigation
except to the extent that such Material Litigation is disclosed by the Borrower
in filings with the SEC;

 


 
f.  
promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and

 
g.  
such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request;

 
provided that information required to be furnished to the Administrative Agent
under subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the SEC’s website at
http://www.sec.gov.
 
SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in each case, to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect.
 
SECTION 7.1.3. Compliance with Laws, etc.The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):
 
a.  
in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);

 

 
35 

--------------------------------------------------------------------------------

 

b.  
in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

 
c.  
the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings; and

 
d.  
compliance with all applicable Environmental Laws.

 
SECTION 7.1.4. The Purchased Vessel.  The Borrower will:
 
a.  
cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter out the Purchased Vessel (i) to entities
other than the Borrower and the Borrower’s wholly owned Subsidiaries and (ii) on
a time charter with a stated duration not in excess of one year;

 
b.  
cause the Purchased Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing;

 
c.  
upon delivery of the Purchased Vessel, provide the following to the
Administrative Agent with respect to the Purchased Vessel:

 
(i) evidence as to the ownership of the Purchased Vessel by the Borrower or one
of the Borrower’s wholly owned Subsidiaries;
 
(ii) evidence of no recorded Liens on the Purchased Vessel, other than Liens
permitted pursuant to Section 7.2.3; and
 
(iii) a copy of the final commercial invoice in respect of the Purchased Vessel
as provided by the Builder, certified as a true and complete copy by an
Authorized Officer of the Borrower; and
 
d.  
within seven days after delivery of the Purchased Vessel, provide the following
to the Administrative Agent with respect to the Purchased Vessel:

 
(i) evidence of the class of the Purchased Vessel; and
 
(ii) evidence as to all required insurance being in effect with respect to the
Purchased Vessel.
 
SECTION 7.1.5. Insurance.  The Borrower, will or will cause one or more of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to the Purchased Vessel against such
casualties, third-party liabilities and contingencies and in such amounts, in
each case, as is customary for other businesses of similar size in the passenger
cruise line industry (provided that in no event will the Borrower or any
Subsidiary be required to obtain any business interruption, loss of hire or
delay in delivery insurance) and will, upon request of the Administrative Agent,
furnish to the
 

 
36 

--------------------------------------------------------------------------------

 

Administrative Agent (with sufficient copies for distribution to each Lender) at
reasonable intervals a certificate of a senior officer of the Borrower setting
forth the nature and extent of all insurance maintained or caused to be
maintained by the Borrower and the Subsidiaries and certifying as to compliance
with this Section.
 
SECTION 7.1.6. Books and Records.  The Borrower will keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender or any of their respective representatives,
at reasonable times and intervals, to visit each of its offices, to discuss its
financial matters with its officers and to examine any of its books or other
corporate records.
 
SECTION 7.1.7. Hermes Insurance Policy/Federal Republic of Germany
Requirement.  The Borrower shall, on the reasonable request of the Hermes Agent
or the Administrative Agent, provide such other information as required under
the Hermes Insurance Policy and/or the Terms and Conditions as necessary to
enable the Hermes Agent or the Administrative Agent to obtain the full support
of Hermes and/or the government of the Federal Republic of Germany (as the case
may be) pursuant to the Hermes Insurance Policy and/or the Terms and Conditions
(as the case may be).  The Borrower must pay to the Hermes Agent or the
Administrative Agent the amount of all reasonable costs and expenses reasonably
incurred by the Hermes Agent or the Administrative Agent in connection with
complying with a request by Hermes or the government of the Federal Republic of
Germany (as the case may be) for any additional information necessary or
desirable in connection with the Hermes Insurance Policy or the Terms and
Conditions (as the case may be); provided that the Borrower is consulted before
the Hermes Agent or the CIRR Agent incurs any such cost or expense.
 
SECTION 7.2. Negative Covenants.  The Borrower agrees with the Administrative
Agent and each Lender that, from the Restatement Effective Date until all
Commitments have terminated and all Obligations have been paid and performed in
full, the Borrower will perform the obligations set forth in this Section 7.2.
 
SECTION 7.2.1. Business Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any principal business activity other than
those engaged in by the Borrower and its Subsidiaries on the Restatement
Effective Date and other business activities reasonably related thereto.
 
SECTION 7.2.2. Indebtedness.  The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:
 
a.  
Indebtedness, secured by Liens of the type described in Section 7.2.3;

 
b.  
Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;

 
c.  
Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Restatement Effective Date;

 

 
37 

--------------------------------------------------------------------------------

 

d.  
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(a) and permitted to
be secured under Section 7.2.3(c), at any one time outstanding not exceeding the
greater of (determined at the time of creation of such Lien or the incurrence by
any Existing Principal Subsidiary of such Indebtedness, as applicable) (x) 3.5%
of the total assets of the Borrower and its Subsidiaries taken as a whole as
determined in accordance with GAAP as at the last day of the most recent ended
Fiscal Quarter and (y) $450,000,000;

 
e.  
Existing Debt; and

 
f.  
obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.

 
SECTION 7.2.3. Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
 
a.  
Liens on the vessel BRILLIANCE OF THE SEAS existing as of the Restatement
Effective Date and securing the Existing Debt (and any Lien on BRILLIANCE OF THE
SEAS securing any refinancing of the Existing Debt, so long as such vessel was
subject to a Lien securing the Indebtedness being refinanced immediately prior
to such refinancing);

 
b.  
Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Restatement Effective Date) acquired after the
Restatement Effective Date (whether by purchase, construction or otherwise) by
the Borrower or any of its Subsidiaries (other than (x) an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, after three
months after the acquisition of a Vessel, owns a Vessel free of any mortgage
Lien), which Liens were created solely for the purpose of securing Indebtedness
representing, or incurred to finance, refinance or refund, the cost (including
the cost of construction) of such assets, so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
such Lien is created within three months after the acquisition of the relevant
assets;

 
c.  
in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding the greater of (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
indebtedness, as applicable) (x) 3.5% of the total assets of the Borrower and
its Subsidiaries taken as a whole as determined in accordance with GAAP as at
the last day of the most recent ended Fiscal Quarter or (y) $450,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such

 

 
38 

--------------------------------------------------------------------------------

 

Indebtedness (determined at the time of the creation of such Lien) shall not
exceed two times the aggregate principal amount of such Indebtedness (and for
purposes of this clause (c), the fair market value of any assets shall be
determined by (i) in the case of any Vessel, by an Approved Appraiser selected
by the Borrower and (ii) in the case of any other assets, by an officer of the
Borrower or by the board of directors of the Borrower);
 
d.  
Liens on assets acquired after the Restatement Effective Date by the Borrower or
any of its Subsidiaries (other than by (x) any Subsidiary that is an Existing
Principal Subsidiary or (y) any other Principal Subsidiary which, at any time,
owns a Vessel free of any mortgage Lien) so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
of such Liens existed on such assets before the time of its acquisition and was
not created by the Borrower or any of its Subsidiaries in anticipation thereof;

 
e.  
Liens on any asset of any corporation that becomes a Subsidiary of the Borrower
(other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Restatement Effective Date so long as (i) the
acquisition or creation of such corporation by the Borrower is not otherwise
prohibited by the terms of this Agreement and (ii) such Liens are in existence
at the time such corporation becomes a Subsidiary of the Borrower and were not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

 
f.  
Liens securing Government-related Obligations;

 
g.  
Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 
h.  
Liens of carriers, warehousemen, mechanics, materialmen and landlords incurred
in the ordinary course of business for sums not overdue or being diligently
contested in good faith by appropriate proceedings;

 
i.  
Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

 
j.  
Liens for current crew’s wages and salvage;

 
k.  
Liens arising by operation of law as the result of the furnishing of necessaries
for any Vessel so long as the same are discharged in the ordinary course of
business or are being diligently contested in good faith by appropriate
proceedings;

 
l.  
Liens on Vessels that:

 
(i)  secure obligations covered (or reasonably expected to be covered) by
insurance;
 

 
39 

--------------------------------------------------------------------------------

 
 
(ii) were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
 
(iii) were incurred in connection with work to such Vessel that is required to
be performed pursuant to applicable law, rule, regulation or order;
 
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;
 
m.  
normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

 
n.  
Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business; and

 
o.  
Liens on cash or Cash Equivalents securing obligations in respect of Hedging
Instruments permitted under Section 7.2.2(f) or securing letters of credit that
support such obligations.

 
SECTION 7.2.4. Financial Condition.  The Borrower will not permit:
 
a.  
Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

 
b.  
Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of any
Fiscal Quarter.

 
c.  
Stockholders’ Equity to be less than, as at the last day of any Fiscal Quarter,
the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net income of
the Borrower and its Subsidiaries for the period commencing on January 1, 2007
and ending on the last day of the Fiscal Quarter most recently ended (treated
for these purposes as a single accounting period, but in any event excluding any
Fiscal Quarters for which the Borrower and its Subsidiaries have a consolidated
net loss).

 
SECTION 7.2.5. Investments.  The Borrower will not permit any of the Principal
Subsidiaries to make, incur, assume or suffer to exist any Investment in any
other Person other than
 
a.  
the Borrower or any direct or indirect wholly owned Subsidiary of the Borrower;
and

 
b.  
other Investments by the Principal Subsidiaries in an aggregate amount not to
exceed $50,000,000 at any time outstanding.

 

 
40 

--------------------------------------------------------------------------------

 



SECTION 7.2.6. Consolidation, Merger, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person except:
 
a.  
any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

 
b.  
so long as no Event of Default or Prepayment Event has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:

 
    (i) after giving effect thereto, the Stockholders’ Equity of the Borrower
and its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
 
    (ii) in the case of a merger involving the Borrower where the Borrower is
not the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents.
 
SECTION 7.2.7. Asset Dispositions, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any material
asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
 
a.  
sales of assets (including, without limitation, Vessels) so long as at the time
of any such sale:

 
     (i) the aggregate net book value of all such assets sold during each fiscal
year does not exceed an amount equal to the greater of (x) 7.5% of Stockholders’
Equity as at the end of the last Fiscal Quarter, and (y) $400,000,000; and
 
    (ii) to the extent any asset has a fair market value in excess of
$50,000,000 the Borrower or Subsidiary selling such asset receives consideration
therefor at least equal to the fair market value thereof (as determined in good
faith by (x) in the case of any Vessel, the board of directors of the Borrower
and (y) in the case of any other asset, an officer of the Borrower or its board
of directors);
 
b.  
sales of capital stock of any Principal Subsidiary of the Borrower so long as a
sale of all of the assets of such Subsidiary would be permitted under the
foregoing clause (a);

 

 
41 

--------------------------------------------------------------------------------

 

c.  
sales of capital stock of any Subsidiary other than a Principal Subsidiary;

 
d.  
the sale of the vessel “Celebrity Mercury”;

 
e.  
sales of other assets in the ordinary course of business; and

 
f.  
sales of assets between or among the Borrower and Subsidiaries of the Borrower.

 
SECTION 7.2.8. Transactions with Affiliates  The Borrower will not, and will not
permit any of the Principal Subsidiaries to, enter into, or cause, suffer or
permit to exist any arrangement or contract with any of its Affiliates (other
than arrangements or contracts among the Borrower and its Subsidiaries and among
the Borrower’s Subsidiaries) unless such arrangement or contract is on an
arms’-length basis, provided that, to the extent that the aggregate fair value
of the goods furnished or to be furnished or the services performed or to be
performed under all such contracts or arrangements in any one Fiscal Year does
not exceed $50,000,000, such contracts or arrangements shall not be subject to
this Section 7.2.8.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
SECTION 8.1. Listing of Events of Default.  Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
 
SECTION 8.1.1. Non-Payment of Obligations.  The Borrower shall default in the
payment when due of any principal of or interest on the Loan or any Commitment
Fee, or any fee due and payable under the Fee Letter, provided that, in the case
of any default in the payment of any interest on the Loan or of any Commitment
Fee, such default shall continue unremedied for a period of at least two (2)
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent; and provided further that, in the case of any default in
the payment of any fee due and payable under the Fee Letter, such default shall
continue unremedied for a period of at least ten days after notice thereof shall
have been given to the Borrower by the Administrative Agent.
 
SECTION 8.1.2. Breach of Warranty.  Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.
 
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in Section
8.1.1) and such default shall continue unremedied for a period of five days
after notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender (or, if (a) such default is capable of being remedied within
30 days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).
 

 
42 

--------------------------------------------------------------------------------

 

SECTION 8.1.4. Default on Other Indebtedness.  The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $50,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity (other than as a result of any sale or other disposition of
any property or assets under the terms of such Indebtedness); or any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness).  For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Principal Subsidiary would be required to
pay if such instrument were terminated at such time.
 
SECTION 8.1.5. Bankruptcy, Insolvency, etc.  The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:
 
a.  
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

 
b.  
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

 
c.  
in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 30 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorizes the Administrative Agent and each Lender to appear
in any court conducting any relevant proceeding during such 30-day period to
preserve, protect and defend their respective rights under the Loan Documents;

 
d.  
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by

 

 
43 

--------------------------------------------------------------------------------

 

the Borrower or such Subsidiary, such case or proceeding shall be consented to
or acquiesced in by the Borrower or such Subsidiary or shall result in the entry
of an order for relief or shall remain for 30 days undismissed, provided that
the Borrower hereby expressly authorizes the Administrative Agent and each
Lender to appear in any court conducting any such case or proceeding during such
30-day period to preserve, protect and defend their respective rights under the
Loan Documents; or
 
e.  
take any corporate action authorizing, or in furtherance of, any of the
foregoing.

 
SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 8.1.5 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.
 
SECTION 8.3. Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare the outstanding
principal amount of the Loan and other Obligations to be immediately due and
payable and/or the Commitment (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of the Loan and other Obligations shall be and
become immediately due and payable, without further notice, demand or
presentment.
 
ARTICLE IX
 
PREPAYMENT EVENTS
 
SECTION 9.1. Listing of Prepayment Events.  Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.
 
SECTION 9.1.1. Change in Ownership.  Any Person other than a member of the
Existing Group (a “New Shareholder”) shall acquire (whether through legal or
beneficial ownership of capital stock, by contract or otherwise), directly or
indirectly, effective control over more than 33% of the Voting Stock and:
 
a.  
the members of the Existing Group have (whether through legal or beneficial
ownership of capital stock, by contract or otherwise) in the aggregate, directly
or indirectly, effective control over fewer shares of Voting Stock than does
such New Shareholder; and

 
b.  
the members of the Existing Group do not collectively have (whether through
legal or beneficial ownership of capital stock, by contract or otherwise) the
right to elect, or to designate for election, at least a majority of the Board
of Directors of the Borrower.

 
SECTION 9.1.2. Change in Board.  During any period of 24 consecutive months, a
majority of the Board of Directors of the Borrower shall no longer be composed
of individuals:
 

 
44 

--------------------------------------------------------------------------------

 



a.  
who were members of said Board on the first day of such period;

 
b.  
whose election or nomination to said Board was approved by a vote of at least
two-thirds of the members of said Board who were members of said Board on the
first day of such period; or

 
c.  
whose election or nomination to said Board was approved by a vote of at least
two-thirds of the members of said Board referred to in the foregoing clauses (a)
and (b).

 
SECTION 9.1.3. Unenforceability.  Any Loan Document shall cease to be the
legally valid, binding and enforceable obligation of the Borrower (in each case,
other than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit D-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by the Administrative Agent.
 
SECTION 9.1.4. Approvals.  Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.
 
SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4.
 
SECTION 9.1.6. Judgments.  Any judgment or order for the payment of money in
excess of $50,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:
 
a.  
enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or

 
b.  
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 
SECTION 9.1.7. Condemnation, etc..  The Purchased Vessel shall be condemned or
otherwise taken under color of law or requisitioned and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.
 
SECTION 9.1.8. Arrest.  The Purchased Vessel shall be arrested and the same
shall continue unremedied for at least 20 days, unless such arrest would not
have a Material Adverse Effect.
 

 
45 

--------------------------------------------------------------------------------

 

SECTION 9.1.9. Sale/Disposal of the Purchased Vessel.  The Purchased Vessel is
sold to a company which is not the Borrower or any other Subsidiary of the
Borrower (other than for the purpose of a lease back to the Borrower or any
other Subsidiary of the Borrower).
 
SECTION 9.1.10. Delayed Delivery of the Purchased Vessel.  If, within 15 days
after the Closing Date, the Loan has not been utilized to pay for delivery of
the Purchased Vessel, unless (i) the Loan has been returned to the
Administrative Agent as prepayment in accordance with Section 3.2(a) or 3.7 or
(ii) the proceeds of the Loan have been deposited to the Pledged Account in
accordance with Section 4.12.
 
SECTION 9.1.11. Termination of the Construction Contract.  If the Construction
Contract is terminated in accordance with its terms or by other lawful means
prior to delivery of the Purchased Vessel and the parties thereto do not reach
an agreement to reinstate the Construction Contract within 30 days after such
termination.
 
Notwithstanding anything else contained in this Agreement, if, prior to delivery
of the Purchased Vessel, the Borrower makes a Mandatory Prepayment pursuant to
Section 9.2 as a result of Section 9.1.10 or a voluntary prepayment pursuant to
Section 3.2(a) and the Purchased Vessel is delivered prior to the Commitment
Termination Date, the Borrower shall be entitled to make an additional Loan
Request prior to the Commitment Termination Date as if the funds had not been
previously advanced. Payment of the Loan made pursuant to this Section shall be
without premium or penalty, except as may be required by Section 4.4.
 
SECTION 9.2. Mandatory Prepayment.  If any Prepayment Event shall occur and be
continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall, by notice to the Borrower, require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Loan and
all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of the Loan and all accrued and unpaid interest thereon and
all other Obligations).
 
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT AND THE HERMES AGENT
 
SECTION 10.1. Actions.  Each Lender hereby appoints KfW IPEX, as Administrative
Agent and as Hermes Agent, as its agent under and for purposes of this Agreement
and each other Loan Document (for purposes of this Article X, the Administrative
Agent and the Hermes Agent are referred to collectively as the “Agents”).  Each
Lender authorizes the Agents to act on behalf of such Lender under this
Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the Agents
(with respect to which each Agent agrees that it will comply, except as
otherwise provided in this Section 10.1 or as otherwise advised by counsel), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Agents by the terms hereof and thereof, together with such
powers as may be reasonably incidental
 

 
46 

--------------------------------------------------------------------------------

 

thereto.  Neither Agent shall be obliged to act on the instructions of any
Lender or the Required Lenders if to do so would, in the opinion of such Agent,
be contrary to any provision of this Agreement or any other Loan Document or to
any law, or would expose such Agent to any actual or potential liability to any
third party.
 
SECTION 10.2. Indemnity.  Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) each Agent, pro rata according to
such Lender’s Percentage, from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) that be incurred by or asserted or awarded against,
such Agent in any way relating to or arising out of this Agreement and any other
Loan Document or any action taken or omitted by such Agent under this Agreement
or any other Loan Document; provided that no Lender shall be liable for the
payment of any portion of such claims, damages, losses, liabilities and expenses
which have resulted from such Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse each Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such Agent is not
reimbursed for such expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any such indemnified costs, this Section
applies whether any such investigation, litigation or proceeding is brought by
any Agent, any Lender or a third party.  Neither Agent shall be required to take
any action hereunder or under any other Loan Document, or to prosecute or defend
any suit in respect of this Agreement or any other Loan Document, unless it is
expressly required to do so under this Agreement or is indemnified hereunder to
its satisfaction.  If any indemnity in favor of an Agent shall be or become, in
such Agent’s determination, inadequate, such Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
 
SECTION 10.3. Funding Reliance, etc.  Each Lender shall notify the
Administrative Agent by 4:00 p.m., Frankfurt time, one day prior to the advance
of the Loan if it is not able to fund the following day.  Unless the
Administrative Agent shall have been notified by telephone, confirmed in
writing, by any Lender by 4:00 p.m., Frankfurt time, on the day prior to the
advance of the Loan that such Lender will not make available the amount which
would constitute its Percentage of the Loan on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, may, but
shall not be obliged to, make available to the Borrower a corresponding
amount.  If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrower to the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to the Loan without premium or penalty.
 
SECTION 10.4. Exculpation.  Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection
 

 
47 

--------------------------------------------------------------------------------

 

herewith or therewith, except for its own willful misconduct or gross
negligence.  Without limitation of the generality of the foregoing, each Agent
(i) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it and in
accordance with the advice of such counsel, accountants or experts, (ii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement, (iii) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of this Agreement on
the part of the Borrower or the existence at any time of any Default or
Prepayment Event or to inspect the property (including the books and records) of
the Borrower, (iv) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto, (v)
shall incur no liability under or in respect of this Agreement by action upon
any notice, consent, certificate or other instrument or writing (which may be by
telecopier) believed by it to be genuine and signed or sent by the proper party
or parties, and (vi) shall have no responsibility to the Borrower or any Lender
on account of (A) the failure of a Lender or the Borrower to perform any of its
obligations under this Agreement or any Loan Document; (B) the financial
condition of the Borrower; (C) the completeness or accuracy of any statements,
representations or warranties made in or pursuant to this Agreement or any Loan
Document, or in or pursuant to any document delivered pursuant to or in
connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.
 
SECTION 10.5. Successor.  The Administrative Agent may resign as such at any
time upon at least 30 days’ prior notice to the Borrower and all Lenders,
provided that any such resignation shall not become effective until a successor
Administrative Agent has been appointed as provided in this Section 10.5 and
such successor Administrative Agent has accepted such appointment.  If the
Administrative Agent at any time shall resign, the Required Lenders shall,
subject to the immediately preceding proviso and subject to the consent of the
Borrower (such consent not to be unreasonably withheld), appoint another Lender
as a successor to the Administrative Agent which shall thereupon become such
Administrative Agent’s successor hereunder (provided that the Required Lenders
shall, subject to the consent of the Borrower unless an Event or Default or a
Prepayment Event shall have occurred and be continuing (such consent not to be
unreasonably withheld or delayed) offer to each of the other Lenders in turn, in
the order of their respective Percentages of the Loan, the right to become
successor Administrative Agent).  If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the Administrative Agent’s giving notice of
resignation, then the Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be one of the Lenders or a
commercial banking institution having a combined capital and surplus of at least
$1,000,000,000 (or the equivalent in other currencies), subject, in each case,
to the consent of the Borrower (such consent not to be unreasonably
withheld).  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall be entitled to receive from the resigning Administrative Agent such
documents of transfer and assignment as such successor Administrative Agent may
 

 
48 

--------------------------------------------------------------------------------

 

reasonably request, and shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the resigning Administrative Agent, and
the resigning Administrative Agent shall be discharged from its duties and
obligations under this Agreement.  After any resigning Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of:
 
(a)      this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and
 
(b)      Section 11.3 and Section 11.4 shall continue to inure to its benefit.
 
If a Lender acting as the Administrative Agent assigns its Loan to one of its
Affiliates, such Administrative Agent may, subject to the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) assign its
rights and obligations as Administrative Agent to such Affiliate.
 
SECTION 10.6. Loans by the Administrative Agent.  The Administrative Agent shall
have the same rights and powers with respect to the Loan made by it or any of
its Affiliates.  The Administrative Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Affiliate of the Borrower as if the Administrative Agent were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.  The Administrative Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as the Administrative Agent.
 
SECTION 10.7. Credit Decisions.  Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its
Commitment.  Each Lender also acknowledges that it will, independently of each
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.
 
SECTION 10.8. Copies, etc.  Each Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower).  Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.
 
SECTION 10.9. The Agents’ Rights.  Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the
 

 
49 

--------------------------------------------------------------------------------

 

Administrative Agent, it has acquired actual knowledge to the contrary, (ii)
assume that no Default has occurred unless, in its capacity as an Agent, it has
acquired actual knowledge to the contrary, (iii) rely on any document or notice
believed by it to be genuine, (iv) rely as to legal or other professional
matters on opinions and statements of any legal or other professional advisers
selected or approved by it, (v) rely as to any factual matters which might
reasonably be expected to be within the knowledge of the Borrower on a
certificate signed by or on behalf of the Borrower and (vi) refrain from
exercising any right, power, discretion or remedy unless and until instructed to
exercise that right, power, discretion or remedy and as to the manner of its
exercise by the Lenders (or, where applicable, by the Required Lenders) and
unless and until such Agent has received from the Lenders any payment which such
Agent may require on account of, or any security which such Agent may require
for, any costs, claims, expenses (including legal and other professional fees)
and liabilities which it considers it may incur or sustain in complying with
those instructions.
 
SECTION 10.10. The Administrative Agent’s Duties.  The Administrative Agent
shall (i) if requested in writing to do so by a Lender, make enquiry and advise
the Lenders as to the performance or observance of any of the provisions of this
Agreement or any Loan Document by the Borrower as to the existence of an Event
of Default and (ii) inform the Lenders promptly of any Event of Default of which
the Administrative Agent has actual knowledge.
 
The Administrative Agent shall not be deemed to have actual knowledge of the
falsehood or incompleteness of any representation or warranty made or deemed
repeated by the Borrower or actual knowledge of the occurrence of any Default
unless a Lender, or the Borrower shall have given written notice thereof to the
Administrative Agent in its capacity as the Administrative Agent.  Any
information acquired by the Administrative Agent other than specifically in its
capacity as the Administrative Agent shall not be deemed to be information
acquired by the Administrative Agent in its capacity as the Administrative
Agent.
 
The Administrative Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Administrative Agent.
 
SECTION 10.11. Employment of Agents.  In performing its duties and exercising
its rights, powers, discretions and remedies under or pursuant to this Agreement
or the Loan Documents, each Agent shall be entitled to employ and pay agents to
do anything which such Agent is empowered to do under or pursuant to this
Agreement or the Loan Documents (including the receipt of money and documents
and the payment of money); provided that, unless otherwise provided herein,
including without limitation Section 11.3, the employment of such agents shall
be for such Agent’s account, and to act or refrain from taking action in
reliance on the opinion of, or advice or information obtained from, any lawyer,
banker, broker, accountant, valuer or any other person believed by such Agent in
good faith to be competent to give such opinion, advice or information.
 
SECTION 10.12. Distribution of Payments.  The Administrative Agent shall pay
promptly to the order of each Lender that Lender’s Percentage Share of every sum
of money received by the Administrative Agent pursuant to this Agreement or the
Loan Documents (with the exception of any amounts payable pursuant to the Fee
Letter and any amounts which, by the
 

 
50 

--------------------------------------------------------------------------------

 

terms of this Agreement or the Loan Documents, are paid to the Administrative
Agent for the account of the Administrative Agent alone or specifically for the
account of one or more Lenders) and until so paid such amount shall be held by
the Administrative Agent on trust absolutely for that Lender.
 
SECTION 10.13. Reimbursement.  The Administrative Agent shall have no liability
to pay any sum to a Lender until it has itself received payment of that
sum.  If, however, the Administrative Agent does pay any sum to a Lender on
account of any amount prospectively due to that Lender pursuant to Section 10.12
before it has itself received payment of that amount, and the Administrative
Agent does not in fact receive payment within five (5) Business Days after the
date on which that payment was required to be made by the terms of this
Agreement or the Loan Documents, that Lender will, on demand by the
Administrative Agent, refund to the Administrative Agent an amount equal to the
amount received by it, together with an amount sufficient to reimburse the
Administrative Agent for any amount which the Administrative Agent may certify
that it has been required to pay by way of interest on money borrowed to fund
the amount in question during the period beginning on the date on which that
amount was required to be paid by the terms of this Agreement or the Loan
Documents and ending on the date on which the Administrative Agent receives
reimbursement.
 
SECTION 10.14. Instructions.  Where an Agent is authorized or directed to act or
refrain from acting in accordance with the instructions of the Lenders or of the
Required Lenders each of the Lenders shall provide such Agent with instructions
within three (3) Business Days of such Agent’s request (which request may be
made orally or in writing).  If a Lender does not provide such Agent with
instructions within that period, that Lender shall be bound by the decision of
such Agent.  Nothing in this Section 10.14 shall limit the right of such Agent
to take, or refrain from taking, any action without obtaining the instructions
of the Lenders or the Required Lenders if such Agent in its discretion considers
it necessary or appropriate to take, or refrain from taking, such action in
order to preserve the rights of the Lenders under or in connection with this
Agreement or the Loan Documents.  In that event, such Agent will notify the
Lenders of the action taken by it as soon as reasonably practicable, and the
Lenders agree to ratify any action taken by the Administrative Agent pursuant to
this Section 10.14.
 
SECTION 10.15. Payments.  All amounts payable to a Lender under this
Section 10.15 shall be paid to such account at such bank as that Lender may from
time to time direct in writing to the Administrative Agent.
 
SECTION 10.16. “Know your customer” Checks.  Each Lender shall promptly upon the
request of the Administrative Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement or the Loan Documents.
 
SECTION 10.17. No Fiduciary Relationship.  Except as provided in Section 10.12,
no Agent shall have any fiduciary relationship with or be deemed to be a trustee
of or for any other person and nothing contained in this Agreement or any Loan
Document shall
 

 
51 

--------------------------------------------------------------------------------

 

constitute a partnership between any two or more Lenders or between either Agent
and any other person.
 
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
SECTION 11.1.   Waivers, Amendments, etc.  The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided that no such amendment,
modification or waiver which would:
 
a.  
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

 
b.  
modify this Section 11.1 or change the definition of “Required Lenders” shall be
made without the consent of each Lender;

 
c.  
increase the Commitment of any Lender shall be made without the consent of such
Lender;

 
d.  
reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

 
e.  
extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;

 
f.  
extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

 
g.  
affect adversely the interests, rights or obligations of the Administrative
Agent in its capacity as such shall be made without consent of the
Administrative Agent.

 
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by the Administrative Agent, the Hermes
Agent or any Lender under this Agreement or any other Loan Document shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted
hereunder.  The Lenders hereby agree, at any time and from time to time that the
Nordea Agreement or the Citibank Agreement is amended or refinanced, to
negotiate in good faith to amend this Agreement to conform any representations,
warranties, covenants or events of default
 

 
52 

--------------------------------------------------------------------------------

 

in this Agreement to the amendments made to any substantively comparable
provisions in the Nordea Agreement or the Citibank Agreement or any refinancing
thereof.
 
SECTION 11.2. Notices.
 
(a)           All notices and other communications provided to any party hereto
under this Agreement or any other Loan Document shall be in writing, by
facsimile or by electronic mail and addressed, delivered or transmitted to such
party at its address, facsimile number or electronic mail address set forth
below its signature to this Agreement or set forth in the Lender Assignment
Agreement or at such other address, or facsimile number as may be designated by
such party in a notice to the other parties.  Any notice, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when transmitted provided it is received in
legible form; any notice, if transmitted by electronic mail, shall be deemed
given upon acknowledgment of receipt by the recipient.
 
(b)            So long as KfW IPEX is the Administrative Agent, the Borrower may
provide to the Administrative Agent all information, documents and other
materials that it furnishes to the Administrative Agent hereunder or any other
Loan Document (and any guaranties, security agreements and other agreements
relating thereto), including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing advance or other extension of credit
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due
hereunder or any other Loan Document prior to the scheduled date therefor, (iii)
provides notice of any Default or Event of Default or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of the
Agreement and/or any advance or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent at
claudia.wenzel@kfw.de (or such other email address notified by the
Administrative Agent to the Borrower); provided that any Communication requested
pursuant to Section 7.1.1(h) shall be in a format acceptable to the Borrower and
the Administrative Agent.
 
(1)           The Borrower agrees that the Administrative Agent may make such
items included in the Communications as the Borrower may specifically agree
available to the Lender by posting such notices, at the option of the Borrower,
on Intralinks (the “Platform”).  Although the primary web portal is secured with
a dual firewall and a User ID/Password Authorization System and the Platform is
secured through a single user per deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, the Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Administrative Agent nor any of its Affiliates warrants
the accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or
 

 
53 

--------------------------------------------------------------------------------

 

the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.
 
(2)            The Administrative Agent agrees that the receipt of
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of such Communications to the Administrative
Agent for purposes hereunder and any other Loan Document (and any guaranties,
security agreements and other agreements relating thereto).
 
SECTION 11.3. Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with any amendments, waivers, consents,
supplements or other modifications to, this Agreement or any other Loan Document
as may from time to time hereafter be required, whether or not the transactions
contemplated hereby are consummated.  In addition, the Borrower agrees to pay
reasonable fees and out of pocket expenses of counsel to the Administrative
Agent in connection with the funding under this Agreement.  The Borrower further
agrees to pay, and to save the Administrative Agent and the Lenders harmless
from all liability for, any stamp, recording, documentary or other similar taxes
arising from the execution, delivery or enforcement of this Agreement or the
borrowing hereunder or any other Loan Documents.  The Borrower also agrees to
reimburse the Administrative Agent and each Lender upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses) incurred by the Administrative Agent or such Lender in
connection with (x) the negotiation of any restructuring or “work-out”, whether
or not consummated, of any Obligations and (y) the enforcement of any
Obligations.
 
SECTION 11.4. Indemnification.  In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Commitments, the
Borrower hereby indemnifies and holds harmless the Administrative Agent, each
Lender and each of their respective Affiliates and their respective officers,
advisors, directors and employees (collectively, the “Indemnified Parties”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful
misconduct.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an Indemnified
Party or any other person or an Indemnified Party is otherwise a party
thereto.  Each Indemnified Party shall (a) furnish the Borrower with prompt
 

 
54 

--------------------------------------------------------------------------------

 

notice of any action, suit or other claim covered by this Section 11.4, (b) not
agree to any settlement or compromise of any such action, suit or claim without
the Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s
defense of any such action, suit or other claim (provided that the Borrower
shall reimburse such indemnified party for its reasonable out-of-pocket expenses
incurred pursuant hereto) and (d) at the Borrower’s request, permit the Borrower
to assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower  shall consult in good
faith with  the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed).  Notwithstanding the Borrower’s
election to assume the defense of such action, the Indemnified Party shall have
the right to employ separate counsel and to participate in the defense of such
action and the Borrower shall bear the fees, costs and expenses of such separate
counsel if (i) the use of counsel chosen by the Borrower to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, (ii) the actual or potential defendants in, or targets of,
any such action include both the Borrower and the Indemnified Party and the
Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (iii) the
Borrower  shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (iv) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense.  The
Borrower acknowledges that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower or any of its security holders or creditors for or in connection with
the transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence or willful misconduct.  In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.
 

 
55 

--------------------------------------------------------------------------------

 



SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3,4.4,
4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under Section
10.1, shall in each case survive any termination of this Agreement and the
payment in full of all Obligations.  The representations and warranties made by
the Borrower in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.
 
SECTION 11.6. Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
SECTION 11.7. Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
 
SECTION 11.8. Execution in Counterparts,   This Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
 
SECTION 11.9.  Third Party Rights.   Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it.
 
SECTION 11.10. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:
 
a.  
except to the extent permitted under Section 7.2.5, the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender; and

 
b.  
the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

 
SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan.  Each
Lender may assign, or sell participations in, its Loan to one or more other
Persons in accordance with this Section 11.11.
 
          SECTION 11.11.1. Assignments  (i) KfW IPEX, as Lender, (A) with the
written consent of the Borrower (which consent shall not be unreasonably delayed
or withheld but which consent shall be deemed to have been given in the absence
of a written notice delivered by the Borrower to KfW IPEX, on or before the
fifth Business Day after receipt by the Borrower of KfW IPEX’s request for
consent, stating, in reasonable detail, the reasons why the Borrower proposes to
withhold such consent) may at any time (and from time to time) assign or
transfer (including by way of novation) to one or more commercial banks or other
financial institutions, when taken together with
 

 
56 

--------------------------------------------------------------------------------

 

participations sold by KfW IPEX pursuant to Section 11.11.2, up to 50.0% of the
aggregate principal amount of the Loan or the total aggregate Commitments and
(B) after having assigned or transferred, when taken together with
participations sold by KfW IPEX pursuant to Section 11.11.2, 50.0% of the
aggregate principal amount of the Loan or the total aggregate Commitments
(pursuant to the foregoing clause (A) and/or Section 11.11.2, with the written
consent of the Borrower (which consent may be withheld at the discretion of the
Borrower) may at any time (and from time to time) assign or transfer (including
by way of novation) to one or more commercial banks or other financial
institutions all or any fraction of KfW IPEX’s remaining Loan or Commitment.
 
(ii) Any Lender (other than KfW IPEX) with the written consents of the Borrower
and the Administrative Agent (which consents shall not be unreasonably delayed
or withheld and which consent, in the case of the Borrower, shall be deemed to
have been given in the absence of a written notice delivered by the Borrower to
the Administrative Agent, on or before the fifth Business Day after receipt by
the Borrower of such Lender’s request for consent, stating, in reasonable
detail, the reasons why the Borrower proposes to withhold such consent) may at
any time (and from time to time) assign or transfer to one or more commercial
banks or other financial institutions all or any fraction of such Lender’s Loan;
provided that any Affiliate of KfW IPEX shall be subject to the provisions of
Section 11.11.1(i) and 11.11.2(f) as if such Affiliate were KfW IPEX.
 
(iii) Any Lender, with notice to the Borrower and the Administrative Agent, and,
notwithstanding the foregoing clauses (i) and (ii), without the consent of the
Borrower, or the Administrative Agent, may assign or transfer (A) to any of its
Affiliates (including, in the case of KfW IPEX, KfW) or (B) following the
occurrence and during the continuance of an Event of Default or a Prepayment
Event, to any other Person, in either case, all or any fraction of such Lender’s
Loan.
 
(iv) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Administrative Agent) assign and pledge
all or any portion of its Loan to (i) any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank all or any fraction of such Lender’s Loan or
(ii) to the Refinancing Bank as collateral security pursuant to the terms of any
Option A Refinancing Agreement entered into by such Lender.
 
(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to Hermes and has obtained a prior written consent
from Hermes.
 
(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to Hermes, if such assignment is required
to be made by that Lender to Hermes in accordance with the Hermes Insurance
Policy.
 
Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”.  Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s Loan and Commitment) (which assignment or transfer shall be
of a constant, and not a varying, percentage
 

 
57 

--------------------------------------------------------------------------------

 

of such Lender’s Loan) are permitted; provided that the Borrower and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned or transferred to
an Assignee Lender until:
 
a.  
written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Administrative Agent by
such Lender and such Assignee Lender;

 
b.  
such Assignee Lender shall have executed and delivered to the Borrower and the
Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and

 
c.  
the processing fees described below shall have been paid.

 
From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned or transferred to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment.  Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.3, 4.4, 4.5, 4.6 and 4.7
that is greater than the amount which it would have been required to pay had no
such assignment been made.  Such assignor Lender or such Assignee Lender must
also pay a processing fee to the Administrative Agent upon delivery of any
Lender Assignment Agreement in the amount of $2,000 (and shall also reimburse
the Administrative Agent for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).
 
SECTION 11.11.2. Participations.  Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:
 
a.  
no participation contemplated in this Section 11.11.2 shall relieve such Lender
from its obligations hereunder;

 
b.  
such Lender shall remain solely responsible for the performance of its
obligations hereunder;

 
c.  
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

 
58 

--------------------------------------------------------------------------------

 

d.  
no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

 
e.  
the Borrower shall not be required to pay any amount under Sections 4.2(c), 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and

 
f.  
each Lender that sells a participation under this Section 11.11.2 shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest on) each of the Participant’s interest in
the Lender’s Advances, Commitments or other interests hereunder (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender may treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes hereunder.

 
g.  
KfW IPEX may not sell participating interests pursuant to this Section 11.11.2
aggregating, when taken together with Loans and/or Commitments sold by KfW IPEX
pursuant to Section 11.11.1, more than 50.0% of its initial Loan and/or
Commitment without the written consent of the Borrower (which consent shall not
be required following the occurrence and during the continuance of an Event of
Default or a Prepayment Event).

 
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.
 
SECTION 11.11.3.  Register.  The Administrative Agent, acting as agent for the
Borrower, shall maintain at its address referred to in Section 11.2 a copy of
each Lender Assignment Agreement delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the
Commitment(s) of, and principal amount of the Loan owing to, each Lender from
time to time (the “Register”).  The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
SECTION 11.12. Other Transactions.  Nothing contained herein shall preclude the
Administrative Agent or any Lender from engaging in any transaction, in addition
to those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.
 
SECTION 11.13. Hermes Insurance Policy.
 

 
59 

--------------------------------------------------------------------------------

 



SECTION 11.13.1. Terms of Hermes Insurance Policy
 
(a)  
95% cover of the Loan.

 
(b)  
The Hermes Fee will not exceed 2.3% of the Loan as advanced on the Closing Date.

 
(c)  
The parties have entered into this Agreement on the basis that the Hermes
Insurance Policy shall contain the following terms and should such terms not be
included within the Hermes Insurance Policy, then the Borrower may cancel the
Commitment(s):

 
(i)  
EUR2,792,200 of Hermes Fee (“First Fee”) will be payable to the Hermes Agent or
Hermes on demand following the issue of the Hermes Insurance Policy;

 
(ii)  
2.3% of the Loan as advanced on the Closing Date less the First Fee (“Second
Fee”) will be payable to the Hermes Agent or Hermes on the Closing Date;

 
(iii)  
if the Commitments are cancelled in full by the Borrower or the Lenders on or
prior to the Closing Date, Hermes shall be required to reimburse the Hermes
Agent the amount of the First Fee less an administration fee (such
administration fee to be no greater than 5% of the amount refunded but in any
event not exceeding EUR 2,500); and

 
(iv)  
if, after the Closing Date, the Borrower prepays all or part of the Loan in
accordance with this Agreement, Hermes shall be required to reimburse the Hermes
Agent an amount equal to all or a corresponding proportion of the unexpired
portion of the Hermes Fee, having regard to the amount of the prepayment and the
remaining term of the Loan less an administration fee (such fee to be no greater
than 5% of the amount refunded but in any event not exceeding EUR 2,500).

 
SECTION 11.13.2. Obligations of the Borrower.
 
(a)  
Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay (a) the First Fee to the Hermes Agent or Hermes on demand
following the issue of the Hermes Insurance Policy and (b) the Second Fee to the
Hermes Agent or Hermes on the Closing Date. In each case, if received by the
Hermes Agent, the Hermes Agent shall pay such amount to Hermes.

 
(b)  
Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay to the Hermes Agent or Hermes an issue fee of EUR 12,500 for
the issue of the Hermes Insurance Policy on demand following issue of thethe
Hermes Insurance Policy.

 
SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders.
 

 
60 

--------------------------------------------------------------------------------

 



(a)  
Promptly upon receipt of the Hermes Insurance Policy from Hermes, the Hermes
Agent shall (subject to any confidentiality undertakings given to Hermes by the
Hermes Agent pursuant to the terms of the Hermes Insurance Policy) send a copy
thereof to the Borrower.

 
(b)  
The Hermes Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by Hermes under the Hermes Insurance Policy as necessary to ensure that the
Lenders obtain the support of Hermes pursuant to the Hermes Insurance Policy.

 
(c)  
The Hermes Agent shall:

 
(i)  
make written requests to Hermes seeking a reimbursement of the Hermes Fee in the
circumstances described in  Section 11.13.1(c)(iii) or (iv) promptly after the
relevant cancellation or prepayment and (subject to any confidentiality
undertakings given to Hermes by the Hermes Agent pursuant to the terms of the
Hermes Insurance Policy) provide a copy of the request to the Borrower;

 
(ii)  
use its reasonable endeavours to maximize the amount of any reimbursement of the
Hermes Fee to which the Hermes Agent is entitled;

 
(iii)  
pay to the Borrower the full amount of any reimbursement of the Hermes Fee that
the Hermes Agent receives from Hermes within two (2) Business Days of receipt
with same day value; and

 
(iv)  
  relay the good faith concerns of the Borrower to Hermes regarding the amount
it is required to pay to Hermes or the amount of any reimbursement to which the
Hermes Agent is entitled, it being agreed that the Hermes Agent’s obligation
shall be no greater than simply to pass on to Hermes the Borrower’s concerns.

 
(d)  
Each Lender will co-operate with the Hermes Agent, the Administrative Agent and
each other Lender, and take such action and/or refrain from taking such action
as may be reasonably necessary, to ensure that the Hermes Insurance Policy and
each Interest Make-Up Agreement (as defined in and entered into in accordance
with the Terms and Conditions) continue in full force and effect and shall
indemnify and hold harmless each other Lender in the event that the Hermes
Insurance Policy or such Interest Make-Up Agreement (as the case may be) does
not continue in full force and effect due to its gross negligence or willful
default.

 
SECTION 11.14. Law and Jurisdiction
 

 
61 

--------------------------------------------------------------------------------

 

SECTION 11.14.1. Governing Law.  This Agreement and any non-contractual
obligations arising out of or in respect of this Agreement shall in all respects
be governed by and interpreted in accordance with English Law.
 
SECTION 11.14.2. Jurisdiction.  For the exclusive benefit of the Administrative
Agent and the Lenders, the parties to this Agreement irrevocably agree that the
courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Agreement and that any proceedings may
be brought in those courts.  The Borrower irrevocably waives any objection which
it may now or in the future have to the laying of the venue of any proceedings
in any court referred to in this Section, and any claim that those proceedings
have been brought in an inconvenient or inappropriate forum.
 
SECTION 11.14.3. Alternative Jurisdiction.  Nothing contained in this Section
shall limit the right of the Administrative Agent or the Lenders to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.
 
SECTION 11.14.4. Service of Process.  Without prejudice to the right of the
Administrative Agent or the Lenders to use any other method of service permitted
by law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at
or sent by post to RCL Cruises Ltd., presently at Building 2, Aviator Park,
Station Road, Addlestone, Surrey KT15 2PG, Attention: General Counsel, and in
that event shall be conclusively deemed to have been served at the time of
leaving or, if posted, at 9:00 am on the third Business Day after posting by
prepaid first class registered post.
 
SECTION 11.15. Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain and to cause its Affiliates to maintain the
confidentiality of all non public information provided to it by the Borrower or
any Subsidiary of the Borrower, or by the Administrative Agent on the Borrower’s
or such Subsidiary’s behalf, under this Agreement, and neither it nor any of its
Affiliates shall use any such information other than in connection with or in
enforcement of this Agreement or in connection with other business now or
hereafter existing or contemplated with the Borrower or any Subsidiary, except
to the extent such information (i) was or becomes generally available to the
public other than as a result of disclosure by it or its Affiliates or their
respective directors, officers, employees and agents, or (ii) was or becomes
available on a non-confidential basis from a source other than the Borrower or
any of its Subsidiaries so long as such source is not, to its knowledge,
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation to the Borrower or any of its Affiliates; provided, however, that it
may disclose such information (A) at the request or pursuant to any requirement
of any self-regulatory body, governmental body, agency or official to which the
Administrative Agent, any Lender or any of their respective Affiliates is
subject or in connection with an examination of the Administrative Agent, such
Lender or any of their respective Affiliates by any such authority or body,
including without limitation the Federal Republic of Germany; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable requirement of law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Administrative
 

 
62 

--------------------------------------------------------------------------------

 

Agent, any Lender or their respective Affiliates may be party; (E) to the extent
reasonably required in connection with the exercise of any remedy hereunder; (F)
to the Administrative Agent or such Lender’s independent auditors, counsel, and
any other professional advisors of the Administrative Agent or such Lender who
are advised of the confidentiality of such information; (G) to any participant
or assignee, provided that such Person agrees to keep such information
confidential to the same extent required of the Administrative Agent and the
Lenders hereunder; (H) as to the Administrative Agent, any Lender or their
respective Affiliates, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower or any
Subsidiary is party with the Administrative Agent, such Lender or such
Affiliate; (I) to its Affiliates and its Affiliates’ directors, officers,
employees, professional advisors and agents, provided that each such Affiliate,
director, officer, employee, professional advisor or agent shall keep such
information confidential to the same extent required of the Administrative Agent
and the Lenders hereunder; and (J) to any other party to the Agreement.  Each of
the Administrative Agent and the Lenders shall be responsible for any breach of
this Section 11.15 by any of its Affiliates or any of its or its Affiliates’
directors, officers, employees, professional advisors and agents.
 


 


 

 
63 

--------------------------------------------------------------------------------

 



 
EXHIBIT A



 
Preliminary Repayment Schedule
   
US Dollars ($)
                                   
No.
 
 Repayment Dates
 Repayment
 Loan Balance
                   
1
 
6
months after Delivery
 
     
2
 
12
months after Delivery
 
     
3
 
18
months after Delivery
 
     
4
 
24
months after Delivery
 
     
5
 
30
months after Delivery
 
     
6
 
36
months after Delivery
 
     
7
 
42
months after Delivery
 
     
8
 
48
months after Delivery
 
     
9
 
54
months after Delivery
 
     
10
 
60
months after Delivery
 
     
11
 
66
months after Delivery
 
     
12
 
72
months after Delivery
 
     
13
 
78
months after Delivery
 
     
14
 
84
months after Delivery
 
     
15
 
90
months after Delivery
 
     
16
 
96
months after Delivery
 
     
17
 
102
months after Delivery
 
     
18
 
108
months after Delivery
 
     
19
 
114
months after Delivery
 
     
20
 
120
months after Delivery
 
     
21
 
126
months after Delivery
 
     
22
 
132
months after Delivery
 
     
23
 
138
months after Delivery
 
     
24
 
144
months after Delivery
 
 
           
 
                   




A-1
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
FORM OF LOAN REQUEST
 
KfW IPEX-Bank GmbH,
as Administrative Agent
Palmengartenstrasse 5-9
D-60325 Frankfurt am Main
Federal Republic of Germany
 
Attention:
[Name]
 
[Title]
 

 
HULL NO. S-691 – NOTICE OF DRAWDOWN
 
Gentlemen and Ladies:
 
This Loan Request is delivered to you pursuant to Section 2.3 of the Hull No.
S-691 Credit Agreement, dated as of December  19, 2008, as amended  and restated
as of February __, 2012 (together with all amendments, if any, from time to time
made thereto, the “Agreement”), among Royal Caribbean Cruises Ltd. (the
“Borrower”), KfW IPEX-Bank GmbH as administrative agent (in such capacity, the
“Administrative Agent”), and as Hermes agent, and KfW IPEX-Bank GmbH, and the
various other financial institutions from time to time party thereto as Lenders.
Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Agreement.
 
The Borrower hereby requests that the Loan be made in the aggregate principal
amount of [US$ ] on ___________, 201__, which amount does not exceed the US
Dollar Equivalent of 80% of the Contract Price of the Vessel (as adjusted from
time to time in accordance with the Construction Contract). The US dollar amount
is based on the weighted average rate of exchange that the Guarantor has agreed,
either in the spot or forward currency markets, to pay its counterparties for
the purchase of the relevant amount of EUR with Dollars for the payment of the
final installment of the Contract Price. True and complete copies of the
counterparty confirmations evidencing the rates of exchange that the Guarantor
has agreed to pay its counterparties for the purchase of the relevant amount of
EUR with Dollars are attached.
 

 
Please wire transfer the proceeds of the Loan as follows:

 
[details to be provided]
 
The Borrower hereby acknowledges that, pursuant to Section 5.1.5 of the
Agreement, each of the delivery of this Loan Request and the acceptance by the
Borrower of the proceeds of the Loan requested hereby constitute a
representation and warranty by the Borrower that, on the date of such Loan
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Article VI of the Agreement are true and
correct in all material respects.



 
B-1 

--------------------------------------------------------------------------------

 



The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent. Except
to the extent, if any, that prior to the time of the borrowing requested hereby
the Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such borrowing as if then made.
 
The Borrower has caused this Loan Request to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly Authorized
Officer this ___ day of ___________, 201__.
 
   

      Royal Caribbean Cruises Ltd.              
By:
___________________________
     Name:      Title:      




 
B-2 

--------------------------------------------------------------------------------

 

EXHIBIT D-1


Opinion of Liberian Counsel to the Borrower



 
D-1-1 

--------------------------------------------------------------------------------

 


 
Watson, Farley & Williams (New York) LLP
 
100 Park Avenue
New York, New York 10017
 
Tel (212) 922 2200
Fax (212) 922 1512
[.], 20[.]
 
 
To the Lenders party to the Credit Agreement
referred to below and to KfW IPEX-Bank GmbH
as Administrative Agent
 
 



Royal Caribbean Cruises Ltd.
Celebrity Solstice V Inc.
 
Dear Sirs:
 
We have acted as legal counsel on matters of Liberian law to Celebrity Solstice
V Inc., a Liberian corporation (the “Borrower”), in connection with (a) a Hull
No S-691 Credit Agreement dated as of [.], 2008 (the “Credit Agreement”) and
made between (1) the Borrower, (2) the Lenders (as defined therein) as several
lenders, (3) KfW IPEX-Bank GmbH as Hermes Agent, and (4) KfW IPEX-Bank GmbH as
Administrative Agent in respect of a loan facility in an amount not to exceed
the US Dollar Equivalent of €485,600,000, and (b) the Guarantee dated [.], 20[.]
made by Royal Caribbean Cruises Ltd., a Liberian corporation (the “Guarantor”)
in favor of the Lenders, the Hermes Agent and the Administrative Agent
respecting the obligations of the Borrower under the Credit Agreement
(collectively, together with the Credit Agreement, the “Documents”). Terms
defined in the Credit Agreement shall have the same meaning when used herein.
 
With reference to the Documents you have asked for our opinion on the matters
set forth below. In rendering this opinion we have examined executed copies of
the Documents. We have also examined originals or photostatic copies or
certified copies of all such agreements and other instruments, certificates by
public officials and certificates of officers of the Borrower and the Guarantor
as are relevant and necessary and relevant corporate authorities of the Borrower
and the Guarantor. We have assumed with your approval, the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with the original documents of all documents submitted to us as
copies, the power, authority and legal right of the parties to the Documents
other than the Borrower and the Guarantor to enter into and perform their
respective obligations under each of the Documents, and the due authorization of
the execution of the Documents by all parties thereto other than the Borrower
and the Guarantor. We have further assumed the validity and enforceability of
the Documents under all applicable laws other than the law of the Republic of
Liberia.
 
As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower and the Guarantor.
 

 
 

--------------------------------------------------------------------------------

 
 

 To the Lenders party to the Credit Agreement  Page 2  and KfW IPEX-Bank GmbH as
Administrative Agent    [●], 20[●]  

 
We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction. Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), and the Revenue Code of Liberia (2000), the
regulations thereunder and an opinion dated December 23, 2004 addressed by the
Minister of Justice and Attorney General of the Republic of Liberia to the LISCR
Trust Company, made available to us by Liberian Corporation Services, Inc. and
the Liberian International Ship & Corporate Registry, LLC, and our knowledge and
interpretation of analogous laws in the United States. In rendering our opinion
as to the valid existence in good standing of the Borrower and the Guarantor, we
have relied on Certificates of Goodstanding issued by order of the Minister of
Foreign Affairs of the Republic of Liberia on [.], 20[.].
 
This opinion is limited to the law of the Republic of Liberia. We express no
opinion as to the laws of any other jurisdiction.
 
Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:
 
1.
Each of the Borrower and the Guarantor is a corporation duly incorporated,
validly existing under the Business Corporation Act and in good standing under
the law of the Republic of Liberia;

 
2.
Each of the Borrower and the Guarantor has full right, power and authority to
enter into, execute and deliver the Document to which it is a party and to
perform each and all of its obligations under the Document to which it is a
party;

 
3.
Each of the Documents has been executed and delivered by a duly authorized
signatory of the Borrower or the Guarantor party thereto;

 
4.
Each of the Documents constitutes the legal, valid and binding obligations of
the Borrower or the Guarantor party thereto, enforceable against the Borrower or
the Guarantor, as the case may be, in accordance with its terms;

 
 

5.
Neither the execution nor delivery of either of the Documents, nor the
transactions contemplated therein, nor compliance with the terms and conditions
thereof, will contravene any provisions of Liberian law or violate any
provisions of the Articles of Incorporation (inclusive of any articles of
amendment thereto) or the Bylaws of the Borrower or of the Guarantor;

 
 

6.
No consent or approval of, or exemption by, any Liberian governmental or public
bodies and authorities are required in connection with the execution and
delivery by the Borrower or the Guarantor of the Documents;




 
 

--------------------------------------------------------------------------------

 
 

To the Lenders party to the Credit Agreement  Page 3  and KfW IPEX-Bank GmbH as
Administrative Agent    [●], 20[●]  



7.
It is not necessary to file, record or register either of the Documents or any
instrument relating thereto or effect any other official action in any public
office or elsewhere in the Republic of Liberia to render any such document
enforceable against the Borrower or the Guarantor;

 
 

8.
Assuming neither of the Documents having been executed in the Republic of
Liberia, no stamp or registration or similar taxes or charges are payable in the
Republic of Liberia in respect of either of the Documents or the enforcement
thereof in the courts of Liberia other than (i) customary court fees payable in
litigation in the courts of Liberia and (ii) nominal documentary stamp taxes if
the Documents are ever submitted to a Liberian court;

 
 

9.
Assuming that no more than 25% of the total combined voting power and no more
than 25% of the total value of the outstanding equity stock of either of the
Borrower or the Guarantor is beneficially owned, directly or indirectly, by
persons resident in the Republic of Liberia and that neither of the Borrower or
the Guarantor, either directly or through agents acting on its behalf, engages
in the Republic of Liberia in the pursuit of gain or profit with a degree of
continuity or regularity, neither of the Borrower or the Guarantor is required
or entitled under any existing applicable law or regulation of the Republic of
Liberia to make any withholding or deduction in respect of any tax or otherwise
from any payment which it is or may be required to make under any of the
Documents; and

 
 

10.
Assuming that the shares of the Borrower and the Guarantor are not owned,
directly or indirectly, by the Republic of Liberia or any other sovereign under
Liberian law, neither the Borrower nor the Guarantor nor the property or assets
of either of them is immune from the institution of legal proceedings or the
obtaining or execution of a judgment in the Republic of Liberia.

 
 

We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Documents (a) may be limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
generally the enforcement of creditors’ rights and (b) is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), including application by a court of competent
jurisdiction of principles of good faith, fair dealing, commercial
reasonableness, materiality, unconscionability and conflict with public policy
or similar principles, and (ii) while there is nothing in the law of the
Republic of Liberia that prohibits a Liberian corporation from submitting to the
jurisdiction of a forum other than the Republic of Liberia, the enforceability
of such submission to jurisdiction provisions is not dependent upon Liberian law
and such provisions may not be enforceable under the law of a particular
jurisdiction.
 
A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.
 
This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender who is permitted to rely on the
opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any

 
 

--------------------------------------------------------------------------------

 
 

To the Lenders party to the Credit Agreement  Page 4  and KfW IPEX-Bank GmbH as
Administrative Agent    [●], 20[●]  

 
change of law or fact that may occur after the date of this opinion letter even
though such development, circumstance or change may affect the legal analysis, a
legal conclusion or any other matter set forth in or relating to this opinion
letter. Accordingly, any Lender relying on this opinion letter at any time
should seek advice of its counsel as to the proper application of this opinion
letter at such time.
 
Very truly yours,
 
Watson, Farley & Williams (New York) LLP
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-2
 
 
Opinion of Counsel to the Administrative Agent






 
D-2-1 

--------------------------------------------------------------------------------

 

KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany
Email
 
julie.clegg@shlegal.com
Direct fax
 
+44 (0)20 7003 8460
Reference
 
1253/01-46-03433
         
[                           ] 20[   ]





Dear Sirs


Celebrity Solstice V Inc. (the "Borrower")
Royal Caribbean Cruises Ltd. (the "Guarantor")


We have acted as English legal advisers to KfW IPEX-Bank GmbH in connection with
a credit agreement dated [                                ] 2008 in respect of
the vessel with Hull No. S-691 (the "Credit Agreement") made by and between the
Borrower as borrower, KfW IPEX-Bank GmbH as Hermes agent and administrative
agent (the "Administrative Agent") and KfW IPEX-Bank GmbH and the other persons
from time to time party thereto as lenders (the "Lenders").  We have been asked
to give this opinion pursuant to article V, section 5.1.2 b. of the Credit
Agreement.  Terms defined in the Credit Agreement have the same meaning in this
opinion.


1  
Documents

 
 
1.1
We have examined [copies of] the following documents [received from the
Borrower] for the purposes of this opinion:

 
(a)           the Credit Agreement dated [                                ]
2008; and
 
 
(b)
the letter of guarantee dated [                                ] 20[   ] from
the Guarantor in favour of the Administrative Agent and the Lenders.

 
 
1.2
"Document" means each document referred to in paragraph 1.1 above.  "Company"
means each of the Borrower and the Guarantor.

 
 
1.3
We have not examined any document except as described in this opinion or made
any enquiries or searches.

 
2  
Scope of Opinion

 
 
2.1
This opinion is given solely with respect to the laws of England and Wales as at
the date of this letter and as currently applied by the English courts.  We
express no opinion as to the law of any other jurisdiction or as to any matters
of fact.

 
 
2.2
Statements relating to taxation are based on generally published practice of HM
Revenue & Customs applying at the date of this opinion.

 
2.3            This opinion shall be governed by and interpreted in accordance
with English law.
 

 
 

--------------------------------------------------------------------------------

 

Page no 2
 


 
3  
Opinion

 
 
Subject to the assumptions and qualifications set out below, we are of the
opinion that:

 
 
(a)
Obligations binding:  the obligations of each Company under each Document to
which it is a party are legally valid and binding obligations enforceable by KfW
IPEX-Bank GmbH in the English Courts;

 
 
(b)
No consents:  no consent authorisation licence or approval of any governmental
or public body in England and Wales is required for the validity, enforceability
or admission into evidence of any Document;

 
 
(c)
Form:  each Document is in proper form for enforcement in the English courts;

 
 
(d)
Filings:  it is not necessary for the validity, enforceability or admissibility
in evidence in England of any Document that it be registered or filed with any
court, authority or public office;

 
 
(e)
Stamp Duty:  no United Kingdom ad valorem stamp duty or stamp duty reserve tax
is payable by either Company on the execution of the Document to which it is a
party; and

 
 
(f)
Choice of law:  the choice of English law to govern the Documents will be upheld
as a valid choice of law in the English courts.

 
4  
Assumptions

 
4.1                We have assumed that:
 
    (a)           Status and capacity:  each party to each Document:
 
 
(i)
is duly incorporated and validly existing under the laws of its country of
incorporation;

 
 
(ii)
has the necessary corporate power to enter into and perform its obligations
under each Document to which it is a party;

 
 
(iii)
has obtained all necessary consents and authorisations and is qualified and
empowered to enter into and perform its obligations under each Document to which
it is a party; and

 
 
(iv)
has taken all action required by its constitutional documents to authorise the
execution of and the performance of its obligations under each Document to which
it is a party;

 
  
(b)
Execution:  each Document has been duly executed and delivered on behalf of each
party to it;

 

 
 

--------------------------------------------------------------------------------

 

  Page no 3
 

 


 
(c)
Authenticity and conformity:  each Document described as an original is
authentic and each Document described as a copy conforms to its original;

 
 
(d)
Benefit: each Company is acting as principal and entered into each Document to
which it is a party in good faith for the purpose of its business and there are
reasonable grounds for believing that the transactions contemplated by the
Documents will benefit the Company;

 
 
(e)
Solvency:  each Company is able to pay its debts as they fall due, will not
become unable to pay its debts as a consequence of entering into the Documents
to which it is a party and no steps have been taken to make either Company the
subject of any insolvency procedure or injunction;

 
 
(f)
No waiver:  no Document has been terminated or varied and no obligation has been
waived;

 
 
(g)
Entire agreement: each Document constitutes the entire agreement between the
parties as to the matters referred to in it;

 
 
(h)
No duress:  the effect of the Documents is not affected by duress, undue
influence or mistake and no Document has been entered into by any party in
connection with any unlawful activity;

 
 
(i)
Other laws:  no law or public policy of any place other than England affects the
opinions contained in this letter and each Document constitutes legal, valid and
binding obligations of each of the parties to it under all applicable laws other
than English law;

 
 
(j)
Facts:   all facts and documents relevant to this opinion have been disclosed to
us;

 
 
(k)
Choice of law: the choice of English law to govern the Documents and the
submission by the parties to the jurisdiction of the English courts is a valid
choice of law and submission to jurisdiction under the rules governing choice of
law and submission to jurisdiction applicable to each such party;

 
 
(l)
Agent for service of process:  the person specified in the Documents as agent
for the service of process on behalf of a Company in England and Wales exists
and operates at the address stated, has duly accepted his appointment and such
appointment will subsist for so long as any liability is outstanding under the
Documents; and

 
 
(m)
Place of business:  neither Company carries on business in England and Wales or
has an established place of business in England and Wales.

 
4.2            We have taken no steps to verify any of these assumptions.
 
5  
Qualifications

 
Our opinion is subject to the following qualifications:
 

 
 

--------------------------------------------------------------------------------

 
 
Page no 4
 


 
 
(a)
Enforceability:  the expression "enforceable" means that the obligations are of
a type which English courts enforce and does not mean that they will be enforced
in all circumstances or in accordance with their terms;

 
 
(b)
Insolvency:  the rights of the parties are subject to limitations arising from
laws relating to insolvency and other laws affecting the rights of creditors
generally;

 
 
(c)
Penalty:  any provision for the forfeiture of property or the payment of
compensation or additional interest which does not represent a genuine
pre-estimate of loss may be unenforceable as a penalty;

 
 
(d)
Equitable remedies:  equitable remedies including specific performance and
injunction are granted at the discretion of the Court and are not usually
available where damages are considered to be an adequate remedy;

 
 
(e)
Time-barred claims:  enforcement of the rights of any party may become
time-barred by limitation, prescription or laches;

 
 
(f)
Performance abroad:  an obligation to be performed in a jurisdiction outside
England and Wales or by a person subject to the laws of a jurisdiction outside
England and Wales may not be enforceable under English law to the extent that
such performance would be illegal or contrary to public policy under the laws of
that other jurisdiction;

 
 
(g)
Set-off:  defences of set-off or counterclaim may be available even where such
defence is waived;

 
 
(h)
Discretions:  any party which is vested with a discretion or which may determine
any matter in its opinion may be required to exercise such discretion reasonably
or to base its opinion on reasonable grounds;

 
 
(i)
Certificates:  any provision to the effect that a calculation, determination or
certificate will be conclusive, binding or final will not prevent judicial
enquiry into its accuracy;

 
 
(j)
Severability:  any provision allowing an invalid, illegal or unenforceable
provision to be severed from other provisions may be disregarded by a Court;

 
 
(k)
Amendments:  Documents may be amended or waived orally despite any provision to
the contrary;

 
 
(l)
Costs:  an undertaking by one party to pay the costs of another in litigation
may be unenforceable if the litigation is unsuccessful or the court makes an
order for costs;

 
 
(m)
Stamp duty:  an undertaking or indemnity regarding stamp duty may be
unenforceable under section 117 of the Stamp Act 1891;

 

 
 

--------------------------------------------------------------------------------

 

  Page no 5
 

 
 
(n)
Nature of security:  we express no opinion as to the nature of any security
interest expressed to be created or acknowledged by any Document, the title of
the Company to any asset or the priority or ranking of any security interest;

 
 
(o)
Foreign currency:  an English court may decline to give judgment in respect of
an obligation under any Document in any currency other than sterling and any
judgment other than in sterling may be converted to sterling for enforcement
purposes and, in an English liquidation, foreign currency claims must be
converted into sterling at the rate prevailing at the commencement of
liquidation for the purpose of proving for such claims;

 
 
(p)
Exclusion of liability:  the effectiveness of certain provisions excluding or
limiting the liability of a party may be limited by the Unfair Contract Terms
Act 1977 or the Unfair Terms in Consumer Contracts Regulations 1999;

 
 
(q)
Convenient forum:  an English court has power to stay an action where it is
shown that it can without injustice to the parties be tried in a more convenient
forum except in those cases where jurisdiction is determined in accordance with
EC Council Regulation No. 44/2001 of 22 December 2000 on jurisdiction and the
recognition and enforcement of judgments in civil and commercial matters or in
the case of Denmark, the Brussels Convention on Jurisdiction in Civil and
Commercial Matters 1968 or in the case of Switzerland, Norway and Iceland the
Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil and
Commercial Matters 1988;

 
 
(r)
Choice of law:  the choice of English law to govern the Documents will not
displace mandatory rules of law applicable in another jurisdiction with which
the relevant transaction is otherwise solely connected or in which a dispute is
being adjudicated and may not be recognised or upheld by the English Courts
where to do so would be inconsistent with the EEC Convention on the Law
Applicable to Contractual Obligations as applied by the Contracts (Applicable
Law) Act 1990; and

 
 
(s)
Jurisdiction: the English Courts may be required to or may decline jurisdiction
in the circumstances set out in  EC Regulation 44/2001 and the Civil
Jurisdiction and Judgments Act 1982 (as amended), which gives effect in England
to the Brussels and Lugano Conventions.

 
6  
Observations

 
We make the following observations:
 
 
(a)
Statements: we express no view as to the accuracy of any statement made in any
Document; and

 
 
(b)
Circumstances:  we have not considered the particular circumstances of any party
except to the extent expressly stated in this opinion.

 

 
 

--------------------------------------------------------------------------------

 

Page no 6
 
7  
Reliance

 
7.1
This opinion is addressed to you for your sole benefit and may not except as set
out below be:

 
(a)           relied upon by any other person;
 
 
(b)
disclosed, except to persons who in the ordinary course of your business have
access to your records and on the basis that they will make no further
disclosure; or

 
 
(c)
filed with any person or quoted or referred to in any public document.

 
7.2
A copy of this opinion may be delivered to each person who is or becomes a
Lender and be relied on by it for the purposes of the Documents on terms that:

 
 
(a)
such person accepts the restriction on its ability to disclose or rely on this
opinion as set out above; and

 
 
(b)
we have no liability to such person in any circumstances where we would not be
liable to KfW IPEX-Bank GmbH.

 
Yours faithfully








Stephenson Harwood



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-3


Opinion of US Tax Counsel to the Lenders as at the Effective Date






 

D-3-1
 
 

--------------------------------------------------------------------------------

 



  [·], 20[·]


KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Federal Republic of Germany (“KfW”)
 
Re:   Application of U.S. Withholding Tax to Royal Caribbean Cruises Ltd.
Payments 
 





This opinion is not intended or written to be used, and cannot be used by any
person, for the purpose of avoiding penalties that may be imposed under the U.S.
Internal Revenue Code and was written to support the promotion or marketing (as
defined in IRS Circular 230) of the transactions contemplated in the Documents.
Each person considering such transactions should seek advice based on such
person’s particular circumstances from an independent tax advisor.


Dear Sirs:
 
You have asked whether U.S. withholding tax will be imposed on payments made by
[the U.S. branch of] Royal Caribbean Cruises Ltd. (“RCCL”), a corporation
organized under the laws of Liberia, to KfW, a financial institution organized
under the laws of the Federal Republic of Germany (the “Lenders”), under the
Hull No. S-691 Credit Agreement dated December __, 2008 (the “Credit Agreement”)
between Celebrity Solstice V Inc., a corporation organized under the laws of
Liberia (the “Borrower”) and KfW as the Lender, Hermes agent and administrative
agent and the Deed of Guarantee dated [                           ] 200[   ]
between RCCL, and KfW as the Lender, Hermes agent and administrative agent (the
“Guarantee” and together with the Credit Agreement the “Documents”).
 
Under the Credit Agreement, the Lenders would lend money to the Borrower to help
fund the purchase of Hull No. S-691 at Meyer Werft GmbH.
 
The loan advanced under the Credit Agreement will accrue interest at either a
fixed rate or a floating rate in accordance with the provisions set forth in the
Credit Agreement.  RCCL will guarantee the Borrower’s obligations under the
Credit Agreement pursuant to the Guarantee.
 
In connection with rendering this opinion we have reviewed the Documents, and
such other documents as we have deemed necessary or appropriate for purposes of
rendering this opinion. We have assumed, with your consent, that: (i) all
documents reviewed by us are original documents, or true and accurate copies of
original documents, and have not been subsequently amended; (ii) the signatures
on each original document are genuine; (iii) all representations and statements
as to matters of fact set forth in such documents are true and correct; (iv) all
obligations imposed by any such documents on the parties thereto have been or
will be performed or satisfied in accordance with their terms; and (v) there are
no documents relevant to this opinion to which we have not been given access. We
have also assumed, with your consent, that:
 
(i) each Lender (which term as used in this option does not include any
successor or assign) is and will continue to be eligible to claim benefits as a
resident of the jurisdiction in which it was formed under the income tax treaty
between the United States and such jurisdiction currently in force (each a
“Treaty”);
 

 
 

--------------------------------------------------------------------------------

 



 
(ii) no Lender will receive payments under the Documents that are attributable,
for purposes of the Treaty under which it is eligible to claim benefits, to a
permanent establishment of such Lender in the United States;
 
(iii) no Lender has made or will make an election, or otherwise taken steps, to
be treated as other than a corporation for United States federal income tax
purposes;
 
(iv) each of the Lenders will provide the Borrower or its agent with a properly
completed Internal Revenue Service (“IRS”) Form W-8BEN accurately representing
that such Lender is eligible to claim benefits under a Treaty for all payments
under the credit agreement;
 
[(v) if a Lender is receiving payments for a participant, it will provide the
Borrower with a properly completed IRS Form W-8IMY to which it will attach its
own IRS Form W-8BEN and a properly completed IRS Form W-8BEN from each
participant accurately representing that the participant is entitled to receive
all payments under the Credit Agreement free and clear of U.S. withholding; and]
 
(vi) all of the foregoing will continue to be accurate and correct.
 
Conclusion
 
We are members of the Bar of the State of New York.  This opinion is limited to
the U.S. federal withholding tax treatment of payments by RCCL under the
Documents and does not address any other tax or legal consequences of the
transactions contemplated in the Documents. This opinion is rendered solely to
you and may not be relied upon by any other person, other than your legal
advisors.  Our opinion is based on existing authorities as of the date hereof
and may change as a result of subsequent legislation, regulations,
administrative pronouncements, court opinions or other legal developments,
possibly with retroactive effect.  We do not undertake to update this opinion
based on any such developments unless specifically engaged by you to do so.  Our
opinion is not binding on the IRS, and no assurance can be given that the
conclusions expressed herein will not be challenged by the IRS or will be
sustained by a court.
 
Based on the assumptions and limitations set forth above, we are of the view
that there will be no U.S. federal withholding tax imposed on payments by the
Borrower or RCCL under the Documents to each Lender.  Payments to non-U.S.
persons that are not considered to be U.S. source income for U.S. federal income
tax purposes, generally are not subject to U.S. withholding tax.  Payments by
the Borrower or RCCL under the Documents to each Lender, to the extent they are
U.S. source income, will be exempt from U.S. withholding tax either under the
Interest or Other Income Articles of a relevant Treaty.
 
Our conclusions are expressions of our professional judgment with respect to
U.S. federal income tax law and do not provide any guarantee as to the actual
outcome of any U.S. federal income tax controversy.
 
Sincerely,
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF LENDER ASSIGNMENT AGREEMENT


To:           Royal Caribbean Cruises Ltd..


To:           KfW IPEX-Bank GmbH, as Administrative Agent (as defined below)


ROYAL CARIBBEAN CRUISES LTD.


Gentlemen and Ladies:


We refer to clause b of Section 11.11.1 of the Hull No. S-691 Credit Agreement,
dated as of December 19, 2008, as amended and restated as of February ___, 2012
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Agreement”) among Royal Caribbean Cruises Ltd.
(the “Borrower”), KfW IPEX-Bank GmbH as administrative agent (in such capacity,
the “Administrative Agent”), and as Hermes agent, and KfW IPEX-Bank GmbH and the
various other financial institutions from time to time party thereto as Lenders.
Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the  Agreement.


This agreement is delivered to you pursuant to clause b of Section 11.11.1 of
the  Agreement and also constitutes notice to each of you, pursuant to clause a
of Section 11.11.1 of the  Agreement, of the assignment and delegation to
__________ (the “Assignee”) of __% of the Loan of __________ (the “Assignor”)
outstanding under the  Agreement on the date hereof.  After giving effect to the
foregoing assignment and delegation, the Assignor’s and the Assignee’s
Percentages for the purposes of the  Agreement are set forth opposite such
Person’s name on the signature pages hereof.


The Assignee hereby acknowledges and confirms that it has received a copy
of   the  Agreement and the exhibits related thereto, together with copies of
the documents which were required to be delivered under the  Agreement as a
condition to the making of the Loans thereunder.  The Assignee further confirms
and agrees that in becoming a Lender and in making its Loan under the Agreement,
such actions have and will be made without recourse to, or representation or
warranty by the Administrative Agent.


Except as otherwise provided in the  Agreement, effective as of the date of
acceptance hereof by the Borrower and the Administrative Agent:


(a)           the Assignee


(i)           shall be deemed automatically to have become a party to
the  Agreement, have all the rights and obligations of a “Lender” under
the  Agreement and the other Loan Documents as if it were an original signatory
thereto to the extent specified in the second paragraph hereof;
 


(ii)            agrees to be bound by the terms and conditions set forth in
the  Agreement and the other Loan Documents as if it were an original signatory
thereto; and

 
E-1 

--------------------------------------------------------------------------------

 



(b)           the Assignor shall be released from its obligations under
the  Agreement and the other Loan Documents to the extent specified in the
second paragraph hereof.


The Assignor and the Assignee hereby agree that the [Assignor] [Assignee] will
pay to the Administrative Agent the processing fee referred to in Section
11.11.1 of the Agreement upon delivery hereof.


The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loan and requests the Borrower to acknowledge
receipt of this document:


(A)                      Address for Notices:


Institution Name:


Attention:


Domestic Office:


Telephone:


Facsimile:


Telex (Answerback):


Lending Office:


Telephone:


Facsimile:


Telex (Answerback):


(B)                      Payment Instructions:


The Assignee agrees to furnish the tax form required by last paragraph of
Section 4.6 (if so required) of the  Agreement no later than the date of
acceptance hereof by the Borrower and the Administrative Agent.

 
E-2 

--------------------------------------------------------------------------------

 



This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

 
E-3 

--------------------------------------------------------------------------------

 



Adjusted Percentage              [ASSIGNOR]


Loan:                       _____%


By:           _________________________


Title:






Percentage                     [ASSIGNEE]


Loan:                       _____%


By:           _________________________
Title:






Accepted and Acknowledged this
___ day of ___________, _____.




Royal Caribbean Cruises Ltd.


By:            ____________________


Title:






KfW IPEX-Bank GmbH, as Administrative Agent




By:            ____________________


Title:





 
E-4 

--------------------------------------------------------------------------------

 

EXHIBIT F


OPTION A REFINANCING AGREEMENT
 
 

 
 

--------------------------------------------------------------------------------

 

REFINANCING AGREEMENT


dated




between


KfW
Frankfurt am Main


represented by


KfW IPEX - Bank GmbH
Frankfurt am Main


("KfW")


and


[    "Bank"  ]
[city]




(“Bank”)




on the
financing of




[description of delivery item]




for
[buyer]






Registry no [    ]



 
 

--------------------------------------------------------------------------------

 



 

 Overview    1 Preamble  3  2 Shipbuilding contract and Loan Agreement data  4
 3 General Terms and Conditions  5  4 Amount and purpose  5  5 Disbursement and
conditions precedent to disbursement  6  6 Interest, charges and calculation  6
 7 Repayment and prepayment; adjustment of the refinancing interest rate  7  8
Collateral   8  9 Duty to inform and right to inspect   8  10 Termination  9  11
Representations  9  12 Other regulations  9 Annex 1: Disbursement Request Form
 11 Annex 2: General Terms and Conditions  12 Annex 3: List of facts relevant to
subsidies pertaining to the provision of interest adjustment guarantees in
connection with sales financing for ships  13

 
                                                      
                                         








 
Page 2 of 13 

--------------------------------------------------------------------------------

 



 
1           Preamble
 
The Federal Republic of Germany ("German Government") grants financial
institutions an interest make-up guarantee to cover a portion of the interest
rate risk involved in refinancing CIRR loans for the construction of ships by
shipbuilders based in Germany ("CIRR for Ships Programme" or "Programme"). This
guarantee is provided in accordance with the "Guidelines for the assumption of
guarantees to hedge the interest rate risk associated with refinancing CIRR
shipbuilding loans (interest make-up guarantees)" and with the related general
terms and conditions for interest rate make-up in ship financing schemes at the
CIRR ("General Terms and Conditions").
 
The German Government is represented by the Federal Ministry of Economics and
Technology and by the Federal Ministry of Finance, both of which are represented
by KfW as agent, acting  under a mandate from the German Government. KfW, in
turn, has assigned KfW IPEX-Bank GmbH ("IPEX") to handle the Programme.
 
The Bank, as lender, entered into a loan agreement as at [             ]
(hereinafter, including addenda, the "Loan Agreement") and granted the borrower
the loan described in more detail in Section 2.2   for a total of
[             ] ("Loan"). The sole purpose of this Loan is to finance the
shipbuilding project described in more detail below (post-delivery financing).
 
In accordance with Section 1.2.1. of the General Terms and Conditions the Bank
decided to refinance with KfW (Option A) and applied to KfW for both
accreditation and a limit.
 
On this basis the Bank and KfW hereby agree as follows:
 

 
Page 3 of 13 

--------------------------------------------------------------------------------

 



 
2           Shipbuilding contract and Loan Agreement data
 
The Bank hereby confirms the following data pertaining to the shipbuilding
contract and the Loan:
 


 
2.1           Shipbuilding contract data
 



 2.1.1
Seller/shipbuilder:
  _____________________________        2.1.2
Date of the shipbuilding contract:
  _____________________________        2.1.3
Contract value:
  _____________________________        2.1.4
Payment terms:
  _____________________________        2.1.5
Customer/buyer:
  _____________________________        2.1.6
Object of the shipbuilding contract:
  _____________________________        2.1.7
Scheduled date of delivery:
  _____________________________

 

   
2.2            Loan Agreement data:
 

 

       2.2.1
Financing structure:
  _____________________________        2.2.2
Borrower:
  _____________________________        2.2.3
Loan currency:
  _____________________________        2.2.4
Loan amount:
  _____________________________






 
Page 4 of 13 

--------------------------------------------------------------------------------

 




 2.2.5
Disbursement profile:
  _____________________________        2.2.6
End of the disbursement period:
  _____________________________        2.2.7
Loan term/repayment profile:
  _____________________________        2.2.8
Prevailing CIRR rate:
  _____________________________        2.2.9
Maturity and calculation basis of the interest:
  _____________________________        2.2.10
Fee for administrative expenses
incurred by the Bank ("Margin"):
  _____________________________        2.2.11
Refinancing interest rate (=prevailing
CIRR rate less the Margin):
  _____________________________        2.2.12
Date of application by the Bank for an
interest make-up guarantee:
  _____________________________        2.2.12
Latest date pursuant to the General
Terms and Conditions:
  _____________________________





3            General Terms and Conditions


Insofar as this Agreement does not contain any provisions stating otherwise, the
General Terms and Conditions (attached as Annex 2) will apply to the make-up of
the interest rates for ship financing at the CIRR. By signing this Refinancing
Agreement the Bank expressly declares its consent to the validity of the General
Terms and Conditions.


Amendments of, or addenda to, this Agreement and any statements and notices
delivered under this Agreement must be in writing.




4            Amount and purpose


 
4.1
KfW grants the Bank a refinancing loan ("Refinancing Loan") in an amount equal
to the loan amount as stated in Section 2.2.4. The funds utilised under the
Refinancing Loan serve to refinance the Bank's Loan Agreement as stated in
Section 2.2, which the Bank concluded with the borrower and for which a
guarantee is issued under the CIRR for Ships Programme.


 
Page 5 of 13   

--------------------------------------------------------------------------------

 



 
4.2
The Bank administers its Loan including all collateral at own expense and on its
own behalf. In granting and administering the Loan, including the collection of
loan receivables, and in administering and enforcing collateral, including the
exercise of rights, obligations and responsibilities in connection with the
German Government's export credit insurance scheme, the Bank acts with the care
customary in banking practice.



5           Disbursement and conditions precedent to disbursement


 
5.1
The Bank verifies the fulfilment of the conditions precedent to disbursement
under the Loan Agreement and, upon disbursement of the Refinancing Loan, will
provide KfW with written confirmation that said conditions precedent have been
fulfilled in accordance with the Loan Agreement and that a request for
disbursement under the Loan Agreement has been submitted for the corresponding
amount.



 
5.2
The request for disbursement as stated in Annex 1 must be submitted to KfW at
least two banking days in Frankfurt am Main prior to the disbursement date.



 
5.3
The Bank will transfer the disbursements made under the Refinancing Loan to the
borrower without delay.



 
5.4
Disbursements made under the Refinancing Loan will be rendered in the loan
currency as stated in Section 2.2.



 
5.5
Notwithstanding the stipulations of the General Terms and Conditions (Section
10.) KfW may refuse disbursement if



 
5.5.1 the amount of the Refinancing Loan would be exceeded as a result of the
disbursement;



 
5.5.2 the corresponding disbursement request form has not been fully completed
and submitted at least two banking days in Frankfurt am Main prior to the
desired disbursement date;



 
5.5.3 payments rendered by the Bank to KfW under this Agreement are outstanding
and  said default cannot be identified as being of a technical nature;



    5.5.4 there are extraordinary grounds for termination (as stated in Section
9.).




6            Interest, charges and calculation


 
In addition to the charges and fees provided for in the General Terms and
Conditions (Section 7.) in connection with the granting of the interest make-up
guarantee, the following costs will be due and payable for the Refinancing Loan:


 
Page 6 of 13   

--------------------------------------------------------------------------------

 



 
6.1
Interest for loan amounts under this Refinancing Loan will be calculated from
the disbursement date until the date on which the repayment instalment is
credited to the account stated in Section 7.2.



6.2           The refinancing rate stated in Section 2.2.11 will be applied as
the interest rate.


 
6.3
Utilised loan amounts will be based on a 360-day year and a month comprising the
actual number of days elapsed.



 
6.4
KfW is entitled to 50% of the commitment fee negotiated by the Bank under the
Loan Agreement. The Bank is obliged to pay KfW the commitment fee to which KfW
is entitled on the due date, regardless of whether payment has been received
from the borrower.



 
6.5
If payments of amounts payable under the Refinancing Loan fall due on a day that
is a banking day neither in Frankfurt am Main nor - in the event of foreign
currency -in the city in which the foreign currency account is kept, payment
must be rendered on the ensuing banking day in Frankfurt am Main and - in the
event of foreign currency - in the city in which the foreign currency account is
kept unless said day falls in the next calendar month. In the latter case the
payment must be rendered on the latest banking day prior to the due date.





7           Repayment and prepayment; adjustment of the refinancing interest
rate


 
7.1
Notwithstanding any payments made under the Loan Agreement the Bank undertakes
to repay the Refinancing Loan in accordance with the following repayment
schedule:



Date:                                                                  Amount:


_________________________      ______________________________


_________________________              ______________________________


_________________________              ______________________________


_________________________              ______________________________


_________________________              ______________________________


_________________________              _____________________________




 
7.2
The Bank is released from its payment obligations under this Agreement as soon
and insofar as the relevant amounts have been made freely available to KfW in
the agreed currency without any deductions in the corresponding stated account
number [        ] with KfW IPEX - Bank GmbH, Frankfurt am Main, bank sort code
500 204 00. The Bank must, upon KfW's first request, reimburse KfW for any and
all costs it incurs owing to late payments.


 
Page 7 of 13   

--------------------------------------------------------------------------------

 

 
7.3
If the payments payable by the Bank are not rendered as at the correct value
date, KfW may charge the Bank default interest amounting to 3% p.a above the
prevailing 3-month EURIBOR starting from the respective payment due date. The
Bank undertakes to pay the default interest upon KfW's first request.



 
7.4
Pursuant to Section 8. of the General Terms and Conditions the Bank is entitled
to render prepayments. Should the event stated in Section 8.3. (non-acceptance
compensation) arise, KfW will calculate the compensation on a same-day basis.



 
7.5
If the Bank exercises its right pursuant to Section 8.2. of the General Terms
and Conditions, the refinancing interest rate as stated in Section 2.2.11 of
this Agreement must be adjusted accordingly as at the end of the expiring
interest make-up period. The refinancing interest rate to be applied in such an
event will correspond to the rate that would be applied by KfW for banks with a
comparable rating.





8            Collateral


 
8.1
In order to secure its claims under the Refinancing Loan, KfW is entitled to
demand additional collateral in accordance with its criteria for on-lending
banks in the domestic lending business insofar as KfW deems this necessary. This
may also take place retroactively.



 
8.2
The Bank holds this collateral, in particular pledges, liens, fiduciary
transfers of assets - insofar as they are not transferred to KfW by law - and
such collateral for which claims cannot be assigned - in trust for KfW at its
own expense insofar as the collateral serves to secure claims under the Loan
Agreement. KfW is entitled to issue instructions regarding the assets being held
in trust at any time. Upon KfW's request, the Bank will provide KfW with
disclosures and information of all kinds in relation to said collateral.





9           Duty to inform and right to inspect


 
In addition to the Bank's obligations as stated in Section 11. of the General
Terms and Conditions the following provisions will apply:



 
9.1
The Bank will make disclosures of circumstances pertaining to the Loan, its
proper repayment or collateralisation available to KfW on a regular basis. The
Bank must inform KfW immediately and of its own accord about extraordinary
events that may jeopardise the proper servicing of the Loan and of which it
becomes aware.



9.2           The Bank will notify KfW of all amendments and addenda to the Loan
Agreement.


9.3           The Bank undertakes to inform the borrower about this Agreement
concluded with KfW.


9.4  
KfW is entitled to inspect the proper use of the refinancing funds at the Bank,
to request corresponding information from the Bank and to inspect the loan
documents.


 
Page 8 of 13   

--------------------------------------------------------------------------------

 



 
9.5
The Bank will send KfW its certified annual report including the annex, the
management report and the notes following its completion but no later than six
months after the end of its financial year.





10            Termination


Notwithstanding the provisions of the General Terms and Conditions KfW may
terminate this Agreement for good cause, particularly in the event of


10.1           a significant deterioration in the Bank's financial situation;


10.2           a breach of the Bank's payment obligations or duties to inform;


 
10.3
a disruption in the basis of trust required for the continuation of the
contractual relationship that is significant for another reason.





11            Representations

By signing this Agreement, the Bank assures that


a) in the Loan Agreement the prevailing CIRR was agreed to be the minimum
interest rate;


b) it is aware that facts on which the approval, grant, reclamation, renewal or
continuation of the interest make-up amounts depend qualify as facts that are
relevant to subsidies within the meaning of Section 264 of the German Criminal
Code (Strafgesetzbuch/StGB). These facts are listed in Annex 3. Particular
mention is made of the provisions set forth in Sections 3, 4 and 5 of the German
Subsidy Act (Subventionsgesetz/SubvG).




12            Other regulations


 
12.1
This Agreement enters into force and effect upon being signed and ends when the
Refinancing Loan has been repaid in full including any enforcement of security
interests that may be necessary.



 
12.2
This Agreement is governed by German law. It has been translated into English
for information purposes only and the German version and language will prevail.
The place of performance and of jurisdiction is Frankfurt am Main.



 
12.3
If any provision of this Agreement is invalid or inexecutable, this will not
affect the remaining provisions. Any gap in the provisions is to be filled with
a legally valid provision which comes as close as possible to the spirit and
purpose of this Agreement.



 
12.4
Rights and obligations under this Agreement may not be assigned or pledged
without the prior written consent of the corresponding contracting party.


 
Page 9 of 13   

--------------------------------------------------------------------------------

 



 
12.5
Representations or notices relating to this Agreement must be affixed with a
legally binding signature and dispatched by post or facsimile to the following
addresses or, if so agreed, by remote data transfer:





 
For KfW:
KfW IPEX-Bank GmbH

 
Palmengartenstrasse 5-9

 
60325 Frankfurt am Main/Germany

 
Tel:
(++49-69) 74 31 - xxxx

 
Fax:
(++49-69) 74 31 - xxxx



 
For the Bank:
 


 


 
Done in two originals, one for each party.
 
 
 
 

Frankfurt am Main, this ___ day of
_________, 200x     
 
 
__________________________________
KfW IPEX-Bank GmbH
(duly authorised by KfW) 
 
 
 
Place], this ____ day of , _________,
200x
 
 
  _____________________________
  [Bank]

 
 
 
 
Page 10 of 13   

--------------------------------------------------------------------------------

 



Annex 1: Disbursement Request Form




Bank


To
KfW
c/o KfW IPEX-Bank GmbH
Att: X4b
Postfach 11 11 41
60046 Frankfurt am Main/Germany


or fax: (++49-69) 7431 - xxxx






Request for disbursement under the Refinancing Loan / CIRR for ship financing
dated ______________
Registry number [   ]




Contact person at the Bank:




KfW loan account number:


Borrower:
(Name and KfW business partner number):


We hereby confirm that all of the conditions agreed for the Refinancing Loan
have been fulfilled. We therefore request the transfer of


_______                       ____________                            
      _________________


currency and amount (at far right written out)


as at: [           ] value date (no earlier than two banking days following
submission of
this request)


to the following account: (bank name, sort code and account number)


__________________
__________________
__________________


Place, date, legally binding signature of the Bank __________________

 
Page 11 of 13 

--------------------------------------------------------------------------------

 



Annex 2: General Terms and Conditions



 
Page 12 of 13 

--------------------------------------------------------------------------------

 



Annex 3: List of facts relevant to subsidies pertaining to the provision of
interest adjustment guarantees in connection with sales financing for ships






Facts relevant to subsidies within the meaning of Section 264 of the German
Criminal Code (StGB) in conjunction with Section 2 of the German Subsidy Act
(SubvG) of 29 July 1976 are:




(a)
the prices and terms of payment agreed with the buyer (Sections 2.1.3 and 2.1.4
of the interest make-up agreement);





(b)
the amount of the Loan granted and the terms and conditions agreed for the Loan
(Sections 2.2.3 and 2.2.4 of the interest make-up agreement);





(c)
all cases in which deadlines and amounts that either determine or change one of
the variables listed in (a) or (b) are laid down or altered, in particular:



-all data on disbursements and disbursement amounts as well as all data on
repayments and repayment amounts;


-the calculation of underlying exchange rates (if any);


-the fixing of interest or changes in the agreed reference base for interest
rates;


-receipt of off-schedule repayments, insurance payments, realisation proceeds
and other payments as a result of which the outstanding claim is reduced;


-agreements on amendments to the Loan Agreement;




(d)
the prohibition of the transfer of the Margin for administrative expenses to the
borrower in accordance with Section 1.5. of the General Terms and Conditions.








 
Page 13 of 13 

--------------------------------------------------------------------------------

 

EXHIBIT G


NORTON ROSE
CONFIDENTIAL
 
Dated                  [·]
 
 
ACCOUNT PLEDGE AGREEMENT
 
 
(Kontoverpfändung) in relation to the Hull No.
S-691 Credit Agreement
 
 
Royal Caribbean Cruises Ltd.
as Pledgor
 
 
KfW IPEX-Bank GmbH
as Facility Agent
 
 
and
 
 
KfW IPEX-Bank GmbH
as Lender
 
 
 
Norton Rose LLP
Theatinerstraße 11
80333 Munich
Germany



 
 

--------------------------------------------------------------------------------

 
Contents
Clause
Page
     
1
Headings, Capitalised Terms, References, and Language
3
     
2
Abstract Acknowledgement of Debt
5
     
3
Grant of Pledges
5
     
4
Operation of Accounts
6
     
5
Secured Obligations
7
     
6
Representations and Warranties
7
     
7
Protection of Collateral
7
     
8
Enforcement of Collateral
8
     
9
Release of Collateral
9
     
10
Waivers of Pledgor
9
     
11
Assignment and Transfer
10
     
12
Substitution of a Pledgee
10
     
13
Further Assurance
10
     
14
Costs and Expenses
11
     
15
Severability, Duration and other Matters
11
     
16
Notification
12
     
17
Notices and Other Matters
12
     
18
Partial Invalidity
13
     
19
Changes and Amendments
13
     
20
Choice of Law and Jurisdiction
14
     
21
Entire Agreement
14
     
22
Process Agent
14
     
Schedule 1 Address details of the parties
15
     
Schedule 2 The Pledged Accounts
16
     
Schedule 3 Notification Letter
17
     
Schedule 4 Acknowledgement Letter
19
     
Schedule 5 Instruction to Account Bank
21

 
 
1 

--------------------------------------------------------------------------------

 



Schedule 6 Form of delivery payment letter
23



 

 
2 

--------------------------------------------------------------------------------

 

THIS ACCOUNT PLEDGE AGREEMENT (hereinafter referred to as the Account Pledge
Agreement) is made on __________ .
BETWEEN:
 
  (1)
ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation  incorporated under the
laws of Liberia and registered in the Register of Companies of Liberia under [NB
Registration details to be provided by Borrower], whose registered office is at
[NB Address details to be provided by Borrower] Liberia, as pledgor (hereinafter
referred to as the Pledgor);

 
  (2)
KfW IPEX-Bank GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) organised under the laws of the Federal Republic of Germany (Germany),
whose registered office is at Palmengartenstraße 5-9, 60325 Frankfurt am Main,
Germany, in its capacity as facility agent (hereinafter referred to as the
Facility Agent); and

 
  (3)
KFW IPEX-BANK GMBH, in its capacity as lender (hereinafter referred to as the
Lender, and together with the Facility Agent the Pledgees).

 
WHEREAS
 
(A)
The Pledgor and KfW IPEX-Bank GmbH as Hermes agent, Facility Agent and Lender
have entered into a loan agreement dated 19 December 2008 as amended by an
assignment and amendment deed dated [·] February 2012 (as amended, varied,
novated, supplemented, superseded or extended from time to time, hereinafter
referred to as the Credit Agreement), pursuant to which the Lender has agreed to
make available to the Borrower loan facilities in connection with the financing
of a passenger cruise vessel bearing Meyer Werft GmbH’s hull number S-691 (the
Vessel) (the Transaction).

 
(B)
The Pledgor has opened or will open certain bank accounts at the Account Bank
for payments to be made to it in relation to the Transaction.

 
(C)
The pledge provided for in this Account Pledge Agreement is a condition
precedent to the utilisation of the facility by the Pledgor under the Credit
Agreement.

 
NOW, THEREFORE IT IS HEREBY AGREED as follows:
 
1            Headings, Capitalised Terms, References, and Language
 
 
1.1
Headings are for ease of reference only and shall not affect the construction of
this Account Pledge Agreement.

 
 
1.2
Unless otherwise defined herein or unless the context otherwise requires,
capitalised terms defined in the Credit Agreement shall have the same meaning
when used in this Account Pledge Agreement.

 

 
3 

--------------------------------------------------------------------------------

 

1.3
In addition, in this Account Pledge Agreement

 
Abstract Acknowledgement has the meaning given to such term in Clause 2
(Abstract Acknowledgement of Debt);
 
Account Bank means [Norddeutsche Landesbank Girozentrale, a financial
institution organised and existing under the laws of the Federal Republic of
Germany acting through its office at Friedrichswall 10, 30159 Hannover, Germany]
[NB Account Bank to be confirmed];
 
Builder means Meyer Werft GmbH, Papenburg, Germany;
 
Collateral has the meaning given to such term in clause 3.1;
 
Discharge Date has the meaning given to such term in clause 9.1;
 
Enforcement Event has the meaning given to such term in clause 8.1;
 
Finance Parties means the Lenders, the Hermes Agent and the Facility Agent each
of such terms as defined in the Credit Agreement, each of them individually a
Finance Party;
 
Security Grantor means any person granting a security for the Secured
Obligations;
 
Pledges means the pledges created by clause 3 (Grant of Pledges);
 
Pledged Accounts has the meaning given to such term in clause 3.1;
 
Purchased Vessel means the passenger cruise vessel bearing Builder’s hull number
S-691;
 
Secured Obligations means all financial obligations, promises and other
liabilities, owing or incurred by the Pledgor vis-à-vis the Pledgees, whether
due or hereinafter to become due, including, but not limited to, all future and
contingent obligations, promises and other liabilities, of whatever nature
(including claims for unjust enrichment (ungerechtfertigte Bereicherung)), under
or in connection with the Loan Documents (including but not limited to the
Abstract Acknowledgement of Debt pursuant to clause 2); and
 
Security Period means the period from the date of this Account Pledge Agreement
to and including the earliest of (i) the date on which the Commitments have
reduced to zero and all Indebtedness under the Loan Documents has been fully
paid and discharged, (ii) the date on which the proceeds of the Loan (as such
proceeds may have been exchanged from US Dollars to Euro) shall have been paid
out by way of partial payment of the Contract Price pursuant to clause 4.1(a)
and (iii) the date on which the proceeds of the Loan shall have been paid to the
relevant account pursuant to clause 4.1(b).
 
1.4          Words importing the plural shall include the singular and vice
versa.
 

 
4 

--------------------------------------------------------------------------------

 



 
1.5
This Account Pledge Agreement is made in the English language. For the avoidance
of doubt, the English language version of this Account Pledge Agreement shall
prevail over any translation of this Account Pledge Agreement. However, where a
German translation of a word or phrase appears in the text of this Account
Pledge Agreement, the German translation of such word or phrase shall prevail.

 
1.6          In this Account Pledge Agreement, any reference to:
 
 
(a)
a defined document is a reference to that defined document as from time to time
amended, varied, novated, restated, supplemented or extended;

 
 
(b)
promptly means without undue delay (unverzüglich) as contemplated by Section 121
of the German Civil Code (Bürgerliches Gesetzbuch - BGB); and

 
 
(c)
clauses and schedules are to be construed as references to clauses of and
schedules to this Account Pledge Agreement.

 
2           Abstract Acknowledgement of Debt
 
The Pledgor acknowledges by way of an abstract acknowledgement of debt
(abstraktes Schuldanerkenntnis) (the Abstract Acknowledgement), that each and
every obligation of the Pledgor towards a Finance Party under this Agreement,
the Credit Agreement, the other Loan Documents and any ancillary document
thereto (together, but for the avoidance of doubt excluding the Abstract
Acknowledgment, hereinafter referred to as the Original Obligations) shall also
be owing in full to the Facility Agent and that, accordingly, the Facility Agent
will have its own independent right to demand performance by the Pledgor of
those obligations. Without in any way prejudicing the legally independent nature
of the Abstract Acknowledgement, the Parties hereto agree, that payment by the
Pledgor of the obligations under the Abstract Acknowledgement shall to the same
extent be deemed to decrease and discharge the Original Obligations owing to the
relevant Finance Parties and payment by the Pledgor of its Original Obligations
to the relevant Finance Parties shall to the same extent be deemed to decrease
and discharge the amounts owed under the Abstract Acknowledgement owing by it to
the Facility Agent.  For the avoidance of doubt, the obligations under the
Abstract Acknowledgements shall only be due and payable when the obligations
under the Original Obligations are due and payable.
 
3           Grant of Pledges
 
 
3.1
The Pledgor hereby pledges (verpfändet) to each of the Pledgees all of its
rights and claims in the current and future amounts standing to the credit of
its accounts stated in Schedule 2 (The Pledged Accounts) hereto (including all
sub-accounts thereto), (hereinafter together referred to

 

 
5 

--------------------------------------------------------------------------------

 

as the Pledged Accounts), in particular, but not limited to, the right to claim
payment from the Account Bank, and in each case including all interest accruing
thereon (together the Collateral).
 
3.2          Each of the Pledgees hereby accepts the Pledges created under
clause 3.1 above.
 
 
3.3
For the avoidance of doubt, the Parties agree that nothing in this Account
Pledge Agreement shall exclude a transfer of all or part of the Pledges created
hereunder by operation of law upon the assignment or transfer (including by way
of assignment and assumption (Vertragsübernahme)) of all or part of the Secured
Obligations by any Pledgee in accordance with the Loan Documents.

 
4           Operation of Accounts
 
 
4.1
Unless the Facility Agent has notified the Account Bank that an Event of Default
has occurred and is continuing, the Pledgor shall be entitled on and after the
commencement of the Security Period, without the consent of the Pledgees, to
request that the Facility Agent instructs the Account Bank (which the Facility
Agent agrees to do) in the form set out in Schedule 5 or in such other form the
Facility Agent and Account Bank may agree to disburse all or any of the moneys
standing to the credit of the Pledged Account, either to:

 
 
(a)
an account of the Builder by way of a partial payment of the Contract Price
payable by the Pledgor on delivery of the Purchased Vessel in accordance with
the terms of this Account Pledge Agreement and a delivery payment letter to be
entered into between the Pledgor and the Builder in the form set out in Schedule
6 or in such other form as may be approved by the Facility Agent that is to be
executed and delivered at the time of delivery of the Purchased Vessel where
delivery occurs after the commencement of the Security Period; or

 
 
(b)
such account as the Facility Agent may specify as prepayment, in whole or in
part, in accordance with section 3.2, 3.7 or 9.2 of the Credit Agreement.  For
the purposes of this clause 4.1(b), if the Pledgor shall prepay the Loan in
whole or in part pursuant to sections 3.2, 3.7 or 9.2 of the Credit Agreement,
the Facility Pledgees will consent to the disbursement of funds to third party
counterparties for the purpose of foreign exchange, so long as such exchanged
funds are paid directly to such account as may be designated by the Facility
Agent.

 
 
4.2
Unless the Facility Agent has notified the Account Bank that an Event of Default
has occurred and is continuing, all interest earned on the Pledged Account shall
be paid to the Pledgor or to its order to such account as the Pledgor may direct
and the Pledgor shall be entitled to instruct the Account Bank accordingly.

 

 
6 

--------------------------------------------------------------------------------

 

5
Secured Obligations

 
The Collateral shall serve as security for the Secured Obligations.
 
6           Representations and Warranties
 
The Pledgor represents and warrants to each of the Pledgees that:
 
 
6.1
it is duly organised and validly existing under the laws of Liberia, it has
obtained all licenses and authorisations to carry out its business as it is now
being conducted, all necessary or recommendable corporate action authorising the
conclusion and performance of this Account Pledge Agreement has been taken, all
consents, approvals or permits which are required or recommendable in connection
with the conclusion and performance of this Account Pledge Agreement have been
obtained and this Account Pledge Agreement constitutes legal, valid and binding
obligations of the Pledgor enforceable in accordance with its terms;

 
 
6.2
subject to the provisions in the general terms and conditions of the Account
Bank, it is the sole legal and beneficial owner of the Collateral, has full
title thereto and is entitled to pledge the Collateral to the Pledgees; and

 
 
6.3
subject to the provisions in the general terms and conditions of the Account
Bank, this Account Pledge Agreement constitutes a first priority right in the
Collateral and the Collateral is not subject to any prior or pari passu rights,
including, but not limited to, rights of pledge, rights of usufruct and
attachment.

 
7          Protection of Collateral
 
During the term of this Account Pledge Agreement, the Pledgor undertakes towards
each of the Pledgees:
 
 
7.1
not to assign, encumber or otherwise dispose of any of the Collateral or any
interest therein or offer to do so, except as herein provided and subject to the
provisions in the general terms and conditions of the Account Bank;

 
 
7.2
to refrain from any acts or omissions which would result in the Collateral being
encumbered or further encumbered, except as herein provided and subject to the
provisions in the general terms and conditions of the Account Bank;

 
 
7.3
to record the Pledges immediately in its books and records and to refrain from
any acts or omissions which could prevent third parties who may have a
legitimate interest in obtaining knowledge of the Pledges from obtaining
knowledge thereof;

 

 
7 

--------------------------------------------------------------------------------

 

 
7.4
not to otherwise defeat or impair the rights of the Pledgees under or in
connection with this Account Pledge Agreement;

 
 
7.5
to open a new account to hold the proceeds of the Loan disbursed or to be
disbursed under the Credit Agreement only with prior written consent of the
Facility Agent, and in accordance with the Credit Agreement. In such a case, the
Pledgor shall grant a corresponding account pledge to the Pledgees over the
newly established account;

 
 
7.6
to inform the Pledgees, by written notice to the Facility Agent, as soon as
possible in the case the Pledgees’ rights in respect of the Collateral are
prejudiced or jeopardised by attachment or are prejudiced or jeopardised by
other material actions of third parties. Such information shall be accompanied,
in the case of any attachment, by a copy of the order for attachment as well as
all documents required for the filing of an objection against the attachment,
and, in case of any other actions by third parties, by copies evidencing which
actions have been or will be taken, respectively, as well as all documents
required for the filing of an objection against such actions. The Pledgor shall
further be obliged to inform as soon as possible the attaching creditors or
other third parties asserting rights with respect to the Collateral in writing
of the Pledgees’ rights in respect of the Collateral. All reasonable and
adequately documented costs and expenses for countermeasures of the Pledgees
shall be borne by the Pledgor. This shall also apply to the institution of legal
action which any of the Pledgees reasonably considers necessary;

 
 
7.7
to inform the Pledgees, by written notice to the Facility Agent, promptly of any
subsequent material changes in the value of the Pledged Accounts resulting from
any set off or other reasons, after becoming aware of such changes other than in
the ordinary course of business; and

 
 
7.8
to notify the Pledgees, by written notice to the Facility Agent, promptly of any
event or circumstance which might be expected to have a material adverse effect
on the validity or enforceability of this Account Pledge Agreement.

 
8           Enforcement of Collateral
 
 
8.1
Following the occurrence of an Event of Default and, in addition, if and when
the requirements of Section 1204 et seq. of the German Civil Code (BGB)
(Pfandreife) are met in respect of the Secured Obligations (or any part thereof)
(an Enforcement Event), the Pledgees, acting through the Facility Agent, shall
be entitled, after having given one week's notice to the Pledgor, to avail
themselves of all rights and remedies of a pledgee (Pfandgläubiger) hereunder
without prior court ruling and released from Section 1277 of the German Civil
Code (BGB). However, the Pledgees will only make use of their rights to the
extent necessary to cover the Secured Obligations.

 

 
8 

--------------------------------------------------------------------------------

 

 
8.2
In the case of the occurrence of an Enforcement Event, the Pledgees, acting
through the Facility Agent, shall in particular be entitled to

 
 
(a)
collect the monies standing to the credit of the Pledged Accounts;

 
 
(b)
request that all documents relating to the Pledges be handed over to the
Facility Agent and the Pledgor hereby agrees to comply promptly with any such
request; and

 
 
(c)
take any other actions not mentioned in clauses (a) and (b) above which are
necessary or appropriate for the purpose of realising the security granted by
the Pledgor in accordance with this Account Pledge Agreement, to the extent that
such actions are permissible under the applicable law and not restricted by any
other Loan Document.

 
 
8.3
The Facility Agent shall apply such amounts in accordance with the provisions of
the Credit Agreement and the other Loan Documents.

 
9          Release of Collateral
 
 
9.1
Upon (a) complete and irrevocable satisfaction of the Secured Obligations or (b)
the end of the Security Period, the Pledgees, acting through the Facility Agent,
will, upon request of the Pledgor, declare the release of the Pledges
(Pfandfreigabe) to the Pledgor as a matter of record. For the avoidance of
doubt, the Parties are aware that upon complete and irrevocable satisfaction of
the Secured Obligations, the Pledges, due to their accessory nature
(Akzessorietät), cease to exist by operation of law (the Discharge Date).

 
 
9.2
At any time when the total value of the aggregate security granted by the
Pledgor and any of the other Security Grantors to secure the Secured Obligations
which can be expected to be realised in the event of an enforcement of the
Security (realisierbarer Wert) not only temporarily exceeds 110% of the Secured
Obligations (hereinafter referred to as the Limit), the Facility Agent, acting
on behalf of the Pledgees, shall on demand of the Pledgor release such part of
the security (Sicherheitenfreigabe) as the Facility Agent may in its reasonable
discretion determine so as to reduce the realisable value of the security to the
Limit.

 
 
9.3
If the Pledgees are required to release any security prior to the Discharge
Date, they shall be free to select the security to be released, taking into
consideration the legitimate interest of the Pledgor.

 
10           Waivers of Pledgor
 
 
10.1
The Pledgor hereby expressly waives, to the fullest extent legally admissible,
all defences of voidability (Anfechtbarkeit, Sections 1211, 770 of the German
Civil Code (BGB)) and set-off (Aufrechenbarkeit, Sections 1211, 770 of the
German Civil Code (BGB)) and any other defences that a pledgor may have under
German law, including, but not limited to, all defences,

 

 
9 

--------------------------------------------------------------------------------

 

to the fullest extent possible, in terms of Section 1211 of the German Civil
Code (BGB), with the exception that the waiver shall not apply to set-offs or
counterclaims that are (i) uncontested, or (ii) based on an unappealable court
decision.
 
10.2      
In case of enforcement of the Pledges under this Account Pledge Agreement, as
long as any of the Secured Obligations remain outstanding, no rights of the
Pledgees shall pass to the Pledgor or third parties by subrogation or otherwise,
such rights being hereby waived by the Pledgor under this Account Pledge
Agreement and relating to all forms of subrogation and all kind of security
interest, including, but not limited to, pledges and guarantees (Bürgschaften).
In particular, but not limited to, the Pledgor hereby waives, to the fullest
extent legally admissible, any rights to subrogation in terms of Section 1225 of
the German Civil Code (BGB).

 
 
11  
Assignment and Transfer

 
 
11.1
Each of the Pledgees shall, at any time have the right to assign, to transfer,
or to dispose of its rights in the Secured Obligations together with the rights
and obligations under this Account Pledge Agreement (other than the Pledges
which will be transferred by operation of law in the event the Secured
Obligations are transferred) to any person who is, or may become, a Finance
Party pursuant to and in accordance with the Credit Agreement. The Pledgor
hereby already explicitly and irrevocably consents to such assignment, transfer
or disposal.

 
 
11.2
The Facility Agent shall, at any time have the right to assign, to transfer, or
to dispose of its rights and obligations under this Account Pledge Agreement to
any person who becomes a Facility Agent pursuant to and in accordance with the
Credit Agreement. The Pledgor hereby already explicitly and irrevocably consents
to such assignment, transfer or disposal.

 
 
11.3
The Pledgor shall not be entitled to assign, to transfer, or to dispose of all
or any part of its rights or obligations or both hereunder.

 
 
12
Substitution of a Pledgee

 
The Pledgor undertakes to enter into any agreement reasonably required by the
relevant Pledgee and otherwise to do whatever is reasonably required by the
relevant Pledgee in case such Pledgee legitimately transfers its rights and
obligations under the Loan Documents in accordance with the Loan Documents
wholly or partially to a third party by creating new pledges over the Collateral
or agreeing to mechanics of distribution of proceeds on an equal basis or
otherwise.
 
13           Further Assurance
 
 
13.1
Should any further actions and/or declarations be necessary in order to validly
pledge the Collateral or any part thereof to the Pledgees, the Pledgor
undertakes to take such actions and/or to provide such declarations upon the
Pledgees’ demand.

 

 
10 

--------------------------------------------------------------------------------

 

 
13.2
The Pledgor herewith irrevocably authorises (bevollmächtigt unwiderruflich) the
Facility Agent (including the right to grant sub-power of attorney
(Untervollmacht)) to perform actions and declarations set out in clauses 12 and
13.1 above also in the Pledgor's name. The Facility Agent is herewith exempted
from the restrictions of Section 181 of the German Civil Code (BGB).

 
14          Costs and Expenses
 
All costs and expenses arising from the execution of this Account Pledge
Agreement, from amendments or prolongations thereof or any costs arising from
the enforcement or preservation of the Pledgees’ rights hereunder shall be borne
by the Pledgor, whereby the Facility Agent, acting on behalf of the Pledgees, is
entitled to mandate a third party to perform such actions in its own name but
for the Pledgor's account.
 
15          Severability, Duration and other Matters
 
 
15.1
The validity and effect of each of the Pledges created hereunder shall be
independent from the validity and the effect of any of the other Pledges created
hereunder.

 
 
15.2
This Account Pledge Agreement shall remain in full force and effect until the
Secured Obligations have been completely satisfied.  The Pledges shall not cease
to exist if the Secured Obligations have only temporarily been satisfied.

 
 
15.3
As long as the Secured Obligations are not completely satisfied and not all
facilities which may give rise to the Secured Obligations have been terminated,
the Pledgor shall not assert any claims against any other person which might
arise from the fulfilment of its obligations according to this Account Pledge
Agreement, either contractual or statutory. The monies which are transferred to
or debited by the Pledgor from such other person shall be received by the
Pledgor on trust (treuhänderisch) and transferred by it on trust to the Facility
Agent.

 
 
15.4
This Account Pledge Agreement shall create a continuing security and no change
or amendment in the Transaction Documents shall affect the validity and the
scope of this Account Pledge Agreement or the obligations which are imposed on
the Pledgor pursuant to it.

 
 
15.5
Subject to anything expressed to the contrary in this Account Pledge Agreement,
the Pledges are independent from and granted in addition to any other security
or guarantee which may have been given to the Pledgees with respect to any of
the Secured Obligations. None of such other security interests shall prejudice,
or shall be prejudiced by, or shall be merged in any way with, this Account
Pledge Agreement.

 
 
15.6
This Account Pledge Agreement shall inure to the benefit of the Pledgees, their
respective successors and assigns.

 

 
11 

--------------------------------------------------------------------------------

 

 
16
Notification

 
 
16.1
In order to comply with the requirement of Section 1280 of the German Civil Code
(BGB) the Pledgor shall notify the Account Bank of the Pledge created hereunder
by delivery to the Account Bank of a notification letter as set out in Schedule
3 to this Account Pledge Agreement on the date of this Account Pledge Agreement.

 
 
16.2
The Pledgor shall use all reasonable endeavours to procure that the Account Bank
confirms receipt of the notification letter by signing the acknowledgement
letter as set out in Schedule 4 of this Account Pledge Agreement.

 
17           Notices and Other Matters
 
17.1           Notices
 

 (a)   Any notice or communication to be made under or in connection with this
Account Pledge Agreement shall be made in writing and, unless otherwise stated,
may be made by prepaid letter or fax.          (b)   Address for notices        
  The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party to this Account Pledge
Agreement for any communication or document to be made or delivered under or in
connection with this Account Pledge Agreement is as set out in Schedule 1
(Address details of the Parties) or any such substitute address, fax number, or
department or officer as the relevant party to this Account Pledge Agreement may
notify to the Facility Agent (or the Facility Agent may notify to the other
parties to this Account Pledge Agreement, if a change is made by the Facility
Agent) by not less than five (5) Business Days' notice.        (c)   Delivery of
notices             Any commcommunications or document made or delivered by one
party to another under or in connection with this Account Pledge Agreement will
only be regarded as effective               (i) if by way of fax, when received
in complete and legible form; or              (ii) if by way of letter, when
received by its addressee,               and, if a particular department or
officer is specified as part of its address details provided under clause (b)
above, if addressed to that department or officer.

 
 



 
 
 
12

--------------------------------------------------------------------------------

 
17.2           No implied waiver, remedies cumulative
 
No failure or delay on the part of a Pledgee or the Facility Agent to exercise
any power, right or remedy under this Account Pledge Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise by a Pledgee or the
Facility Agent of any power, right or remedy preclude any other or further
exercise thereof or the exercise of any power, right or remedy. The remedies
provided in this Account Pledge Agreement are cumulative and are not exclusive
of any remedies provided by law.
 
17.3          English translations
 
All documents to be delivered under or supplied in connection with this Account
Pledge Agreement shall be in the English language or shall be accompanied by a
certified translation into English upon which the recipient shall be entitled to
rely.
 
17.4           Counterparts
 
This Account Pledge Agreement may be executed in any number of counterparts
(whether by facsimile or otherwise, but, if by facsimile, with the original
signed pages being promptly sent to the Facility Agent by prepaid letter (and
the Facility Agent is hereby authorised to incorporate such pages into bound
originals)) and by the different parties on separate counterparts, each of which
when so executed and delivered shall be an original, but all counterparts shall
together constitute one and the same agreement.
 
18           Partial Invalidity
 
If at any time, any one or more of the provisions of this Account Pledge
Agreement is or becomes invalid, illegal or unenforceable in any respect under
the law of any jurisdiction, such provision shall as to such jurisdiction, be
ineffective to the extent necessary without affecting or impairing the validity,
legality and enforceability of the remaining provisions hereof or of such
provisions in any other jurisdiction. The invalid, illegal or unenforceable
provision shall be deemed to be replaced with such valid, legal or enforceable
provision which comes as close as possible to the original intent of the parties
and the invalid, illegal or unenforceable provision. Should an omission
(Regelungslücke) become evident in this Account Pledge Agreement, such omission
shall, without affecting or impairing the validity, legality and enforceability
of the remaining provisions hereof, be deemed to be filled in with such
provision which comes as close as possible to the original intent of parties.
 
19          Changes and Amendments
 
Changes to and amendments of this Account Pledge Agreement including this clause
19 (Changes and Amendments) must be made in writing, signed by all of the
parties hereto.
 

 
13 

--------------------------------------------------------------------------------

 

20           Choice of Law and Jurisdiction
 
 
20.1
This Account Pledge Agreement and any non-contractual obligations connected with
it shall be governed by and construed in accordance with the laws of the Federal
Republic of Germany.

 
 
20.2
The place of jurisdiction shall be Frankfurt am Main, Germany, provided,
however, that each of the Pledgees shall also be entitled to take legal action
against the Pledgor before any other court of competent jurisdiction.

 
21           Entire Agreement
 
This Account Pledge Agreement constitutes the entire agreement of the parties
hereto with regard to the pledges contemplated under this Account Pledge
Agreement and supersedes all oral, written or other type of agreements thereon.
 
22          Process Agent
 
 
22.1
For the purpose of any suit, action, proceeding or settlement of dispute in the
German courts, the Pledgor hereby undertakes to appoint (zu bestellen) and to
authorise (bevollmächtigen) [NB Address details of Process Agent in Germany to
be added] Germany, as process agent (Zustellungsbevollmächtigten) to accept
service of process in respect of any such suit, action, proceeding or settlement
of dispute in connection with this Account Pledge Agreement. The Pledgor shall
furnish the Facility Agent with written confirmation from the process agent that
the process agent has accepted such appointment.

 
 
22.2
If for any reason, such process agent no longer serves as agent to receive
process in the Federal Republic of Germany, the Pledgor shall promptly notify
the Facility Agent and within a period of 30 days appoint a substitute process
agent acceptable to the Facility Agent.

 

 
14 

--------------------------------------------------------------------------------

 



 
Schedule 1
Address details of the parties
 
 

 Party  Name  Details    
 
Address for Notices
 
1050 Caribbean Way
 
Florida, 33132, Miami
 
United States of America
 
    Attention:      Vice President of Treasury  Pledgor
Royal Caribbean
Cruises Ltd.
 
[A. Gibson]/[B. Stein]
 
     Facsimile:   
+1 (305) 539-6400
             Email: agibson@rccl.com       bstein@rccl.com        
                  
 
 
Address for notices
 
Palmengartenstraße 5-9
 
60325 Frankfurt am Main
 
Germany
 
 Facility Agent  KfW IPEX-Bank GmbH  Attention:
Shipfinancing Department with a
     
copy to Credit Operations
 
      Mrs. Claudia Wenzel               Fax: +49 (69) 7431 3768 with a copy to 
      +49 (69) 7431 2944              Email:  claudia.wenzel@kfw.de

 




 

 
15 

--------------------------------------------------------------------------------

 



 
Schedule 2
The Pledged Accounts


Account name
Account Bank
Account Holder
Account Number
IBAN
 
 
[  ]
Norddeutsche Landesbank Girozentrale
Borrower
[  ]
[  ]

 

 
[NB Account details and Account Bank to be provided by KfW]





 
16 

--------------------------------------------------------------------------------

 

Schedule 3
 
Notification Letter
 


[Norddeutsche Landesbank Girozentrale
Attn. [  ]
Friedrichswall 10
30159 Hannover
Germany] [NB to be confirmed]
 
 
[·]


Dear Sirs,


1  
Royal Caribbean Cruises Ltd. (the Pledgor) hereby gives you notice in accordance
with Section 1280 German Civil Code (BGB) that by an accounts pledge agreement
dated [·] it has pledged in favour of KfW IPEX-Bank GmbH in its capacity as
facility agent (the Facility Agent) and KfW IPEX-Bank GmbH in its capacity as
lender (the Lender) (the Facility Agent and the Lender are hereinafter referred
together to as the Pledgees) (the Accounts Pledge Agreement) all of its rights,
interests and claims in the current and future amounts standing to credit of the
following accounts held in the name of the Pledgor with you:



·  
Account number [  ] (IBAN DE[  ]);

(the Pledged Account).


2  
The Pledgor hereby requests that you deliver to the Pledgor and the Pledgees
confirmation of receipt of this notice in the form attached to this letter (the
Acknowledgement Letter) and further request that you provide to the Pledgees all
information which they request from time to time concerning the Pledged Account.



3  
The Pledgor hereby further requests you to agree:



(a)  
not to make any set-off or deduction from the Pledged Account or invoke any
rights of retention in relation to the Pledged Account during the existence of
the Account Pledge Agreement, other than in relation to (i) charges payable in
connection with the maintenance of the Pledged Account in the ordinary course of
business relating thereto or (ii) other bank charges or fees payable in relation
to reverse and correction entries and/or amounts arising from the return of
direct debits or cheques credited to an account, in each case to the extent
relating to such Pledged Account; and

 
 
(b) 
that the pledge in your favour over the Pledged Account granted pursuant to your
general business conditions shall rank for the time the Account Pledge Agreement
is in force


 
17 

--------------------------------------------------------------------------------

 

behind the pledge over the Pledged Account granted to the Pledgees by the
Pledgor pursuant to the Account Pledge Agreement and that you agree to be
treated in all respect as if the pledge granted pursuant to your general
business conditions would have been created after the pledge under the Account
Pledge Agreement has been perfected.


4  
Please confirm that you have neither received any previous notice of pledge
relating to the Pledged Account nor are aware of any third party rights in
relation to the Pledged Account.



5  
We hereby confirm that you will be only entitled to follow the instructions of
the Facility Agent in relation to the Pledged Account.



6  
This Notice shall be governed by and construed in accordance with the laws of
Germany.



7  
Place of jurisdiction shall be Frankfurt am Main, Germany.





Yours faithfully








____________________                          
                                                  ___________________
Royal Caribbean Cruises Ltd.


 


____________________                                                   
                         ___________________
KfW IPEX-Bank GmbH in its capacity as Facility Agent


 


____________________                                                   
                         ___________________
KfW IPEX-Bank GmbH in its capacity as Lender

 
18 

--------------------------------------------------------------------------------

 

Schedule 4
 
Acknowledgement Letter
 


From:


[Norddeutsche Landesbank Girozentrale
Attn. [  ]
Friedrichswall 10
30159 Hannover
Germany] [NB to be confirmed]
(the Account Bank)




To:
KfW IPEX Bank in its capacities as Facility Agent and Lender each of such terms
as defined in the
Accounts Pledge Agreement as defined in the Notice
Palmengartenstraße 5-9
60325 Frankfurt am Main
Germany
(the Pledgees)




Copy:
Royal Caribbean Cruises Ltd.
[NB Address details to be added]
(the Pledgor)


Date: [·]
Dear Sirs,


We hereby confirm (a) receipt of a notice (the Notice) in accordance with
Section 1280 of the German Civil Code (BGB) that by an account pledge agreement
dated [·] the Pledgor has pledged in your favour all its rights and claims in
the current and future amounts standing to credit of the account held in its
name with us and specified in such notice (the Account), (b) our consent to the
terms of the Notice including but not limited to Clause 3 (b) thereof, (c) our
agreement in relation to the limitation of our rights to retain amounts standing
to the credit of the Account, as set forth in paragraph 3 (a) of the Notice and
(d) that we have neither received any previous notice of pledge relating to the
Account nor are aware of any third party rights in relation to the Accounts.


This Acknowledgement Letter shall be governed by and construed in accordance
with the laws of Germany. Place of jurisdiction shall be Frankfurt am Main,
Germany.

 
19 

--------------------------------------------------------------------------------

 





Yours faithfully




____________________                          
                                                  ____________________
Norddeutsche Landesbank Girozentrale



 
20 

--------------------------------------------------------------------------------

 

Schedule 5
Instruction to Account Bank
To:
 
[Norddeutsche Landesbank Girozentrale
Attn. [  ]
Friedrichswall 10
30159 Hannover
Germany] [NB to be confirmed]
 
Dear Sirs:
 
Payment Instruction
 
We refer to the account pledge agreement dated [•] and entered into between KfW
IPEX-Bank GmbH in its capacities as facility agent (the Facility Agent) and
lender as pledgees (the Pledgees) and Royal Caribbean Cruises Ltd as pledgor
(the Pledgor) pursuant to which the Pledgor has pledged in favour of the
Pledgees all of its rights, interests and claims in the current and future
amounts standing to credit of the following account held in the name of the
Pledgor with you:
 
•   Account number [  ] (IBAN DE[  ]);
 
(the Pledged Account).
 
We as Facility Agent herby instructs you to pay, on this very day the __ of
_________, the following funds you are holding on the Pledged Account to the
following account:
 
Account Holder
  [  ]
 
 
Bank Name
  [  ]
 
IBAN
  [  ]
 
SWIFT
  [  ]
 
Amount
  [  ]
 
Reference
  [  ]
 



 
Bank fees shall be borne by the Pledgor.
 

 
21 

--------------------------------------------------------------------------------

 



 
Date ……___________
 


 


 


____________________                                                  
                 ___________________
KfW IPEX-Bank GmbH in its capacity as Facility Agent





 
22 

--------------------------------------------------------------------------------

 



Schedule 6
Form of delivery payment letter






To:            Meyer Werft GmbH


[Date]


Dear Sirs


m.v. [·] (formerly Hull No. S-691)


We, [Pledgor’s Bank], hereby confirm to you that we will unconditionally and
irrevocably credit in freely available funds for value today, [Date], the sum of
€[·] to your account, number [·] with [Builder’s bank] (Swift [·]).


Yours faithfully




……………………………………
for and on behalf of
[Pledgor’s bank]
 
 
 

 
23

--------------------------------------------------------------------------------
